Exhibit 10.13

RECEIVABLES FINANCING AGREEMENT

Dated as of November 30, 2017

by and among

CONSOL FUNDING LLC,

as Borrower,

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Lenders,

PNC BANK, NATIONAL ASSOCIATION,

as LC Bank,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

CONSOL PENNSYLVANIA COAL COMPANY LLC,

as initial Servicer,

and

PNC CAPITAL MARKETS LLC, as Structuring Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS      1  

SECTION 1.01.

  

Certain Defined Terms

     1  

SECTION 1.02.

  

Other Interpretative Matters

     24   ARTICLE II    TERMS OF THE LOANS      25  

SECTION 2.01.

  

Loan Facility

     25  

SECTION 2.02.

  

Making Loans; Repayment of Loans

     25  

SECTION 2.03.

  

Interest and Fees

     26  

SECTION 2.04.

  

Records of Loans and Participation Advances

     27   ARTICLE III    LETTER OF CREDIT FACILITY      27  

SECTION 3.01.

  

Letters of Credit

     27  

SECTION 3.02.

  

Issuance of Letters of Credit; Participations

     27  

SECTION 3.03.

  

Requirements For Issuance of Letters of Credit

     28  

SECTION 3.04.

  

Disbursements, Reimbursement

     29  

SECTION 3.05.

  

Repayment of Participation Advances

     29  

SECTION 3.06.

  

Documentation; Documentary and Processing Charges

     30  

SECTION 3.07.

  

Determination to Honor Drawing Request

     30  

SECTION 3.08.

  

Nature of Participation and Reimbursement Obligations

     31  

SECTION 3.09.

  

Indemnity

     32  

SECTION 3.10.

  

Liability for Acts and Omissions

     32   ARTICLE IV    SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS      34  

SECTION 4.01.

  

Settlement Procedures

     34  

SECTION 4.02.

  

Payments and Computations, Etc

     36   ARTICLE V    INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND
SECURITY INTEREST      37  

SECTION 5.01.

  

Increased Costs

     37  

SECTION 5.02.

  

[Reserved]

     38  

SECTION 5.03.

  

Taxes

     38  

SECTION 5.04.

  

Inability to Determine LMIR; Change in Legality

     42  

SECTION 5.05.

  

Security Interest

     43  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   ARTICLE VI    CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS
     44  

SECTION 6.01.

  

Conditions Precedent to Effectiveness and the Initial Credit Extension

     44  

SECTION 6.02.

  

Conditions Precedent to All Credit Extensions

     44  

SECTION 6.03.

  

Conditions Precedent to All Releases

     45   ARTICLE VII    REPRESENTATIONS AND WARRANTIES      45  

SECTION 7.01.

  

Representations and Warranties of the Borrower

     45  

SECTION 7.02.

  

Representations and Warranties of the Servicer

     50   ARTICLE VIII    COVENANTS      53  

SECTION 8.01.

  

Covenants of the Borrower

     53  

SECTION 8.02.

  

Covenants of the Servicer

     61  

SECTION 8.03.

  

Separate Existence of the Borrower

     67  

SECTION 8.04.

  

Separate Existence of the Borrower

     70   ARTICLE IX    ADMINISTRATION AND COLLECTION OF RECEIVABLES      71  

SECTION 9.01.

  

Appointment of the Servicer

     71  

SECTION 9.02.

  

Duties of the Servicer

     72  

SECTION 9.03.

  

Collection Account Arrangements

     72  

SECTION 9.04.

  

Enforcement Rights

     73  

SECTION 9.05.

  

Responsibilities of the Borrower

     74  

SECTION 9.06.

  

Servicing Fee

     75   ARTICLE X    EVENTS OF DEFAULT      75  

SECTION 10.01.

  

Events of Default

     75   ARTICLE XI    THE ADMINISTRATIVE AGENT      79  

SECTION 11.01.

  

Authorization and Action

     79  

SECTION 11.02.

  

Administrative Agent’s Reliance, Etc

     79  

SECTION 11.03.

  

Administrative Agent and Affiliates

     80  

SECTION 11.04.

  

Indemnification of Administrative Agent

     80  

SECTION 11.05.

  

Delegation of Duties

     80  

SECTION 11.06.

  

Action or Inaction by Administrative Agent

     80  

SECTION 11.07.

  

Notice of Events of Default; Action by Administrative Agent

     81  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

SECTION 11.08.

  

Non-Reliance on Administrative Agent and Other Parties

     81  

SECTION 11.09.

  

Successor Administrative Agent

     81  

SECTION 11.10.

  

Structuring Agent

     82   ARTICLE XII    [RESERVED]      82   ARTICLE XIII    INDEMNIFICATION   
  82  

SECTION 13.01.

  

Indemnities by the Borrower

     82  

SECTION 13.02.

  

Indemnification by the Servicer

     85   ARTICLE XIV    MISCELLANEOUS      86  

SECTION 14.01.

  

Amendments, Etc

     86  

SECTION 14.02.

  

Notices, Etc

     87  

SECTION 14.03.

  

Assignability; Addition of Lenders

     87  

SECTION 14.04.

  

Costs and Expenses

     90  

SECTION 14.05.

  

No Proceedings; Limitation on Payments

     90  

SECTION 14.06.

  

Confidentiality

     90  

SECTION 14.07.

  

GOVERNING LAW

     91  

SECTION 14.08.

  

Execution in Counterparts

     91  

SECTION 14.09.

  

Integration; Binding Effect; Survival of Termination

     91  

SECTION 14.10.

  

CONSENT TO JURISDICTION

     91  

SECTION 14.11.

  

WAIVER OF JURY TRIAL

     92  

SECTION 14.12.

  

Ratable Payments

     92  

SECTION 14.13.

  

Limitation of Liability

     93  

SECTION 14.14.

  

Intent of the Parties

     93  

SECTION 14.15.

  

USA Patriot Act

     93  

SECTION 14.16.

  

Right of Setoff

     93  

SECTION 14.17.

  

Severability

     94  

SECTION 14.18.

  

Mutual Negotiations

     94  

SECTION 14.19.

  

Captions and Cross References

     94  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

EXHIBITS

EXHIBIT A

  

–  

  

Form of [Loan Request] [LC Request]

EXHIBIT B

  

–  

  

Form of Reduction Notice

EXHIBIT C

     

Form of Assignment and Acceptance Agreement

EXHIBIT D

  

–  

  

Form of Assumption Agreement

EXHIBIT E

  

–  

  

Form of Letter of Credit Application

EXHIBIT F

  

–  

  

Credit and Collection Policy

EXHIBIT G

  

–  

  

Form of Information Package

EXHIBIT H

   –     

Form of Compliance Certificate

EXHIBIT I

   –     

Closing Memorandum

EXHIBIT J

   –     

Form of Interim Report

SCHEDULES

SCHEDULE I

   –     

Commitments

SCHEDULE II

  

–  

  

Lock-Boxes, Collection Accounts and Collection Account Banks

SCHEDULE III

  

–  

  

Notice Addresses

 

 

-iv-



--------------------------------------------------------------------------------

This RECEIVABLES FINANCING AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
November 30, 2017 by and among the following parties:

(i) CONSOL FUNDING LLC, a Delaware limited liability company, as Borrower
(together with its successors and assigns, the “Borrower”);

(ii) the Persons from time to time party hereto as Lenders;

(iii) PNC BANK, NATIONAL ASSOCIATION, as LC Bank (in such capacity, together
with its successors and assigns in such capacity, the “LC Bank”);

(iv) PNC BANK, NATIONAL ASSOCIATION (“PNC”), as Administrative Agent;

(v) CONSOL PENNSYLVANIA COAL COMPANY LLC, a Pennsylvania limited liability
company, in its individual capacity (“Consol”) and as initial Servicer (in such
capacity, together with its successors and assigns in such capacity, the
“Servicer”); and

(vi) PNC CAPITAL MARKETS LLC, a Pennsylvania limited liability company, as
Structuring Agent.

PRELIMINARY STATEMENTS

The Borrower has acquired, and will acquire from time to time, Receivables from
the Originator(s) pursuant to the Purchase and Sale Agreement. Consol has and
will acquire from time to time, Receivables from the Sub-Originator pursuant to
the Sub-Originator Sale Agreement. The Borrower has requested (a) that the
Lenders make Loans from time to time to the Borrower and (b) the LC Bank to
issue Letters of Credit for the account of the Borrower from time to time, in
each case, on the terms, and subject to the conditions set forth herein, secured
by, among other things, the Receivables.

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Account Control Agreement” means each agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Borrower, the
Servicer (if applicable), the Administrative Agent and a Collection Account
Bank, governing the terms of the related Collection Accounts that (i) provides
the Administrative Agent with control within the meaning



--------------------------------------------------------------------------------

of the UCC over the deposit accounts subject to such agreement and (ii) by its
terms, may not be terminated or canceled by the related Collection Account Bank
without the written consent of the Administrative Agent or upon no less than
sixty (60) days prior written notice to the Administrative Agent, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Adjusted LC Participation Amount” means, at any time of determination, the
greater of (i) the LC Participation Amount less the amount of cash collateral
held in the LC Collateral Account at such time and (ii) zero ($0).

“Administrative Agent” means PNC, in its capacity as contractual representative
for the Credit Parties, and any successor thereto in such capacity appointed
pursuant to Article XI or Section 14.03(f).

“Adverse Claim” means any Lien other than a Permitted Lien.

“Advisors” has the meaning set forth in Section 14.06(c).

“Affected Person” means each Credit Party and each of their respective
Affiliates.

“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person. For purposes of this definition, “control,” as used with respect to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of such Person, whether
through the ownership of voting stock, by agreement or otherwise.

“Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Lenders at such time.

“Aggregate Interest” means, at any time of determination, the aggregate accrued
and unpaid Interest on the Loans of all Lenders at such time.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Anti-Terrorism Laws” means any Applicable Law relating to terrorism financing,
money laundering or bribery, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such Applicable Laws, all as
amended, supplemented or replaced from time to time.

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, rule, regulation, ordinance, requirement,
restriction, permit, executive order, certificate, decision, directive or order
of any Governmental Authority applicable to such Person or any of its property
and (y) all judgments, injunctions, orders, writs, decrees and awards of all
courts and arbitrators in proceedings or actions in which such Person is a party
or by which any of its property is bound. For the avoidance of doubt, FATCA
shall constitute an “Applicable Law” for all purposes of this Agreement.

 

2



--------------------------------------------------------------------------------

“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Lender, an Eligible Assignee and the Administrative
Agent, and, if required, the Borrower, pursuant to which such Eligible Assignee
may become a party to this Agreement, in substantially the form of Exhibit C
hereto.

“Assumption Agreement” has the meaning set forth in Section 14.03(h).

“Attorney Costs” means all reasonable and documented fees, costs, expenses and
disbursements of any external counsel.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the highest of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by the Lender or its Affiliate as its “reference rate” or “prime rate”,
as applicable. Such “reference rate” or “prime rate” is set by the applicable
Lender or its Affiliate based upon various factors, including such Person’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above
or below such announced rate, and is not necessarily the lowest rate charged to
any customer; and

(b) 0.50% per annum above the latest Federal Funds Rate.

“Beneficial Owner” shall have the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “Person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “Person” will be deemed to have beneficial ownership
of all securities that such “Person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have corresponding meanings. For purposes of this
definition, a Person shall be deemed not to Beneficially Own securities that are
the subject of a stock purchase agreement, merger agreement, amalgamation
agreement, arrangement agreement or similar agreement until consummation of the
transactions or, as applicable, series of related transactions contemplated
thereby.

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrower Indemnified Amounts” has the meaning set forth in Section 13.01(a).

“Borrower Indemnified Party” has the meaning set forth in Section 13.01(a).

“Borrower Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in

 

3



--------------------------------------------------------------------------------

connection with this Agreement or any other Transaction Document or the
transactions contemplated hereby or thereby, and shall include, without
limitation, all Capital and Interest on the Loans, reimbursement for drawings
under the Letters of Credit, all Fees and all other amounts due or to become due
under the Transaction Documents (whether in respect of fees, costs, expenses,
indemnifications or otherwise), including, without limitation, interest, fees
and other obligations that accrue after the commencement of any Insolvency
Proceeding with respect to the Borrower (in each case whether or not allowed as
a claim in such proceeding).

“Borrower’s Net Worth” means, at any time of determination, an amount equal to
(i) the Outstanding Balance of all Pool Receivables at such time, minus (ii) the
sum of (A) the Aggregate Capital at such time, plus (B) the Adjusted LC
Participation Amount at such time, plus (C) the Aggregate Interest at such time,
plus (D) the aggregate accrued and unpaid Fees at such time, plus (E) the
aggregate outstanding principal balance of all Subordinated Notes at such time,
plus (F) the aggregate accrued and unpaid interest on all Subordinated Notes at
such time, plus (G) without duplication, the aggregate accrued and unpaid other
Borrower Obligations at such time.

“Borrowing Base” means, at any time of determination, the lesser of (i) the
Facility Limit and (ii) the amount equal to (a) the Net Receivables Pool Balance
at such time, multiplied by (b) 50%.

“Borrowing Base Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital plus the Adjusted LC Participation
Amount at such time, exceeds (b) the Borrowing Base at such time.

“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in Pittsburgh, Pennsylvania,
or New York City, New York and (b) if this definition of “Business Day” is
utilized in connection with LMIR, dealings are carried out in the London
interbank market.

“Capital” means, with respect to any Lender, without duplication, the aggregate
amounts (i) paid to, or on behalf of, the Borrower in connection with all Loans
made by such Lender pursuant to Article II, (ii) paid by such Lender to the LC
Bank in respect of a Participation Advance made by such Lender to the LC Bank
pursuant to Section 3.04(b) and (iii) with respect to the Lender that is the LC
Bank, paid by the LC Bank with respect to all drawings under the Letter of
Credit to the extent such drawings have not been reimbursed by the Borrower or
funded by Participation Advances, as reduced from time to time by Collections
distributed and applied on account of reducing or repaying such Capital pursuant
to Section 4.01; provided, that if such Capital shall have been reduced by any
distribution and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Capital shall be increased by
the amount of such rescinded or returned distribution as though it had not been
made.

“Capital Stock” of any Person shall mean (a) in the case of a corporation,
corporate stock; (b) in the case of an association or business entity, any and
all shares, interests, participations, rights or other equivalents (however
designated) of corporate stock; (c) in the case of a partnership or limited
liability company, partnership interests (whether general or limited) or

 

4



--------------------------------------------------------------------------------

membership interests; and (d) any other interest or participation that confers
on a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person, but excluding from all of the
foregoing any debt securities exercisable for, exchangeable for or convertible
into Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.

“Change in Control” means the occurrence of any of the following:

(a) CNX Marine Terminals Inc. and Consol cease to own together, directly, 100%
of the issued and outstanding Capital Stock and all other equity interests of
the Borrower free and clear of all Adverse Claims (other than any Adverse Claim
in favor of the Credit Agreement Collateral Agent or Second Lien Collateral
Trustee (so long as such Person is then party to the applicable No Petition
Letter));

(b) Parent ceases to own, directly or indirectly, (i) 100% of the issued and
outstanding Capital Stock, membership interests or other equity interests of any
Originator or the Servicer or (ii) 60% of the issued and outstanding Capital
Stock, membership interests or other equity interests of the Sub-Originator;

(c) any Subordinated Note shall at any time cease to be owned by an Originator,
free and clear of all Adverse Claims (other than any Adverse Claim in favor of
the Credit Agreement Collateral Agent or Second Lien Collateral Trustee (so long
as such Person is then party to the applicable No Petition Letter)); or

(d) with respect to Parent:

(i) the consummation of any transaction (including any merger or consolidation
or the acquisition of any Capital Stock) the result of which is that any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the Beneficial Owner, directly or indirectly, of more than 35% of
the total voting power of the Voting Stock of the Parent;

(ii) the holders of Capital Stock of the Parent shall have approved any plan of
liquidation or dissolution of the Parent; or

(iii) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the assets of the Parent
(including Equity Interests of Restricted Subsidiaries) and the Restricted
Subsidiaries, taken as a whole, to any Person.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (w) the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital;

 

5



--------------------------------------------------------------------------------

Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues, adopted by the United States bank regulatory agencies on December 15,
2009, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to the agreements reached
by the Basel Committee on Banking Supervision in “Basel III: A Global Regulatory
Framework for More Resilient Banks and Banking Systems” (as amended,
supplemented or otherwise modified or replaced from time to time), shall in each
case be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

“Closing Date” means November 30, 2017.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral” has the meaning set forth in Section 5.05(a).

“Collection Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Collection Account in accordance with the terms
hereof) (in each case, in the name of the Borrower) and maintained at a bank or
other financial institution acting as a Collection Account Bank pursuant to an
Account Control Agreement for the purpose of receiving Collections.

“Collection Account Bank” means any of the banks or other financial institutions
holding one or more Collection Accounts.

“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, Sub-Originator, the Borrower, the Servicer or any
other Person on their behalf in payment of any amounts owed in respect of such
Pool Receivable (including purchase price, finance charges, interest and all
other charges), or applied to amounts owed in respect of such Pool Receivable
(including insurance payments and net proceeds of the sale or other disposition
of repossessed goods or other collateral or property of the related Obligor or
any other Person directly or indirectly liable for the payment of such Pool
Receivable and available to be applied thereon), (b) all Deemed Collections,
(c) all proceeds of all Related Security with respect to such Pool Receivable
and (d) all other proceeds of such Pool Receivable.

“Commitment” means, with respect to any Lender, including the Lender that is the
LC Bank, as applicable, the maximum aggregate amount which such Person is
obligated to lend or pay hereunder on account of all Loans and all drawings
under all Letters of Credit, on a combined basis, as set forth on Schedule I or
in the Assumption Agreement or other agreement pursuant to which it became a
Lender, as such amount may be modified in connection with any subsequent
assignment pursuant to Section 14.03 or in connection with a reduction in the
Facility Limit pursuant to Section 2.02(e). If the context so requires,
“Commitment” also refers to a Lender’s obligation to make Loans, make
Participation Advances and/or issue Letters of Credit hereunder in accordance
with this Agreement.

 

6



--------------------------------------------------------------------------------

“Concentration Percentage” means, with respect to any Obligor, 40%.

“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

“Covered Entity” means (a) each of Borrower, the Servicer, each Originator,
Sub-Originator, the Parent and each of Parent’s Subsidiaries and (b) each Person
that, directly or indirectly, is an Affiliate of a Person described in clause
(a) above.

“Credit Agreement Collateral Agent” means PNC Bank, National Association, as
collateral agent under the Revolving Credit Agreement.

“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of the Originators and
Sub-Originator in effect on the Closing Date and described in Exhibit F, as
modified in compliance with this Agreement.

“Credit Extension” means the making of any Loan or the issuance of any Letter of
Credit or any modification, extension or renewal of any Letter of Credit.

“Credit Party” means each Lender, the LC Bank and the Administrative Agent.

“Debt” means, as to any Person at any time of determination, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any bonds, debentures,
notes, note purchase, acceptance or credit facility, or other similar
instruments or facilities, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit, (iv) any other transaction (including
production payments (excluding royalties), installment purchase agreements,
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
accounts payable incurred in the ordinary course of such Person’s business
payable on terms customary in the trade), (v) all net obligations of such Person
in respect of interest rate on currency hedges or (vi) any Guaranty of any such
Debt.

“Deemed Collections” has the meaning set forth in Section 4.01(d).

“Defaulted Receivable” means a Receivable:

(a) as to which any payment, or part thereof, remains unpaid for more than 60
days from the original due date for such payment;

(b) as to which an Insolvency Proceeding shall have occurred with respect to the
Obligor thereof or any other Person obligated thereon or owning any Related
Security with respect thereto;

 

7



--------------------------------------------------------------------------------

(c) that has been written off the applicable Originator’s, Sub-Originator’s or
the Borrower’s books as uncollectible; or

(d) that, consistent with the Credit and Collection Policy, should be written
off the applicable Originator’s, Sub-Originator’s or the Borrower’s books as
uncollectible;

provided, however, that in each case above such amount shall be calculated
without giving effect to any netting of credits that have not been matched to a
particular Receivable for the purposes of aged trial balance reporting.

“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance
of all Pool Receivables that were Delinquent Receivables on such day by (b) the
aggregate Outstanding Balance of all Pool Receivables on such day.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days from the original due date for
such payment; provided, however, that such amount shall be calculated without
giving effect to any netting of credits that have not been matched to a
particular Receivable for the purposes of aged trial balance reporting.

“Dollars” and “$” each mean the lawful currency of the United States of America.

“Drawing Date” has the meaning set forth in Section 3.04(a).

“Eligible Assignee” means (i) any Lender or any of its Affiliates and (ii) any
other financial institution.

“Eligible Foreign Obligor” an Obligor that is organized in or that has a head
office (domicile), registered office, and chief executive office located in a
country other than the United States of America that is not a Sanctioned
Country.

“Eligible Receivable” means, at any time of determination, a Pool Receivable:

(a) the Obligor of which is: (i) either a U.S. Obligor or an Eligible Foreign
Obligor; (ii) not a Governmental Authority, (iii) not a Sanctioned Person;
(iv) not subject to any Insolvency Proceeding; (v) not an Affiliate of the
Borrower, the Servicer, the Parent or any Originator or Sub-Originator; (vi) not
the Obligor with respect to Delinquent Receivables with an aggregate Outstanding
Balance exceeding 50% of the aggregate Outstanding Balance of all such Obligor’s
Pool Receivables; (vii) not a natural person and (viii) not a material supplier
to any Originator, Sub-Originator or an Affiliate of a material supplier;

(b) for which an Insolvency Proceeding shall not have occurred with respect to
the Obligor thereof or any other Person obligated thereon or owning any Related
Security with respect thereto;

 

8



--------------------------------------------------------------------------------

(c) that is denominated and payable only in Dollars in the United States of
America, and the Obligor with respect to which has been instructed to remit
Collections in respect thereof directly to a Lock-Box or Collection Account in
the United States of America;

(d) that does not have a due date which is more than 90 days after the original
invoice date of such Receivable;

(e) that arises under a Contract for the sale of goods or services in the
ordinary course of the applicable Originator’s or Sub-Originator’s business;

(f) that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity regardless of whether
enforceability is considered in a proceeding in equity or at law;

(g) that has been transferred by an Originator to the Borrower pursuant to the
Purchase and Sale Agreement with respect to which transfer all conditions
precedent under the Purchase and Sale Agreement have been met (and, if
originated by the Sub-Originator, has been transferred by the Sub-Originator to
Consol pursuant to the Sub-Originator Sale Agreement with respect to which
transfer all conditions precedent under the Sub-Originator Sale Agreement have
been met);

(h) that, together with the Contract related thereto, conforms in all material
respects with all Applicable Laws (including any applicable laws relating to
usury, truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy);

(i) with respect to which all consents, licenses, approvals or authorizations
of, or registrations or declarations with or notices to, any Governmental
Authority or other Person required to be obtained, effected or given by an
Originator or Sub-Originator in connection with the creation of such Receivable,
the execution, delivery and performance by such Originator or Sub-Originator of
the related Contract or the assignment thereof under each applicable Sale
Agreement have been duly obtained, effected or given and are in full force and
effect;

(j) that is not subject to any existing dispute, right of rescission, set-off,
counterclaim, any other defense against the applicable Originator or
Sub-Originator (or any assignee of such Originator or Sub-Originator) or Adverse
Claim, and the Obligor of which holds no right as against the applicable
Originator or Sub-Originator to cause such Originator or Sub-Originator to
repurchase the goods or merchandise, the sale of which shall have given rise to
such Receivable;

(k) that satisfies in all material respects all applicable requirements of the
Credit and Collection Policy;

 

9



--------------------------------------------------------------------------------

(l) that, together with the Contract related thereto, has not been modified,
waived or restructured since its creation, except as permitted pursuant to
Section 9.02 of this Agreement;

(m) in which the Borrower owns good and marketable title, free and clear of any
Adverse Claims, and that is freely assignable (including without any consent of
the related Obligor or any Governmental Authority) and that payments thereon are
free and clear of any withholding or other Tax;

(n) for which the Administrative Agent (on behalf of the Secured Parties) shall
have a valid and enforceable first priority perfected security interest therein
and in the Related Security and Collections with respect thereto, in each case
free and clear of any Adverse Claim;

(o) that (x) constitutes an “account” or “general intangible” (as defined in the
UCC), and (y) is not evidenced by instruments or chattel paper;

(p) that is neither a Defaulted Receivable nor a Delinquent Receivable;

(q) for which no Originator, Sub-Originator, the Borrower, the Parent or the
Servicer has established any offset or netting arrangements with the related
Obligor in connection with the ordinary course of payment of such Receivable;

(r) that represents amounts earned and payable by the Obligor that are not
subject to the performance of additional services by the Originator or
Sub-Originator thereof or by the Borrower and the related goods or merchandise
shall have been shipped and/or services performed;

(s) that either (i) has been billed or invoiced or (ii) is an Eligible Unbilled
Receivable;

(t) that represents amounts that have been recognized as revenue by the related
Originator or Sub-Originator in accordance with GAAP;

(u) which (i) does not arise from a sale of accounts made as part of a sale of a
business or constitute an assignment for the purpose of collection only, (ii) is
not a transfer of a single account made in whole or partial satisfaction of a
preexisting indebtedness or an assignment of a right to payment under a contract
to an assignee that is also obligated to perform under the contract and (iii) is
not a transfer of an interest in or an assignment of a claim under a policy of
insurance;

(v) which does not relate to the sale of any consigned goods or finished goods
which have incorporated any consigned goods into such finished goods; and

(w) that is not a MINER Receivable.

“Eligible Unbilled Receivable” means, at any time, any Unbilled Receivable for
which the related coal has been shipped to the Obligor thereof within the last
60 days.

 

10



--------------------------------------------------------------------------------

“Equity Interests” of any Person shall mean (1) any and all Capital Stock of
such Person and (2) all rights to purchase, warrants or options (whether or not
currently exercisable), participations or other equivalents of or interests in
(however designated) such Capital Stock of such Person, but excluding from all
of the foregoing any debt securities exercisable for, exchangeable for or
convertible into Equity Interests, regardless of whether such debt securities
include any right of participation with Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” shall mean, at any relevant time, any trade or business
(whether or not incorporated) under common control with the Borrower, the
Sub-Originator or an Originator within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Borrower, the Sub-Originator, any Originator, or any of
their respective ERISA Affiliates from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower, the Sub-Originator, any Originator, or any of their
respective ERISA Affiliates from a Multiemployer Plan or notification to the
Borrower, the Sub-Originator, any Originator, or any of their respective ERISA
Affiliates that a Multiemployer Plan is insolvent within the meaning of Title IV
of ERISA or experienced a mass withdrawal within the meaning of Section 4219 of
ERISA; (d) the filing of a notice of intent to terminate a Pension Plan, or the
treatment of a plan amendment as a termination of a Pension Plan or a
Multiemployer Plan under Sections 4041 or 4041A of ERISA, respectively; (e) the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (f) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) the determination that
any Pension Plan is considered an at-risk plan within the meaning of Section 430
of the Code or Section 303 of ERISA; (h) Borrower, the Sub-Originator, any
Originator, or any of their respective ERISA Affiliates is informed that any
Multiemployer Plan to which Borrower, the Sub-Originator, any Originator, or any
of their respective ERISA Affiliates contributes is in endangered or critical
status within the meaning of Section 432 of the Code or Section 305 of ERISA or
(i) the failure by the Borrower, the Sub-Originator, any Originator, or any of
their respective ERISA Affiliates to meet all applicable requirements under the
Pension Funding Rules in respect of a Pension Plan or a failure by the Borrower,
the Sub-Originator, any Originator, or any of their respective ERISA Affiliates
to make any required contribution to a Multiemployer Plan.

“Euro-Rate Reserve Percentage” means, the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
without limitation, supplemental, marginal, and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

11



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 10.01. For the avoidance
of doubt, any Event of Default that occurs shall be deemed to be continuing at
all times thereafter unless and until waived in accordance with Section 14.01.

“Excess Concentration” means the sum of the amounts calculated for each of the
Obligors equal to the excess (if any) of (i) aggregate Outstanding Balance of
the Eligible Receivables of such Obligor, over (ii) the product of (x) such
Obligor’s Concentration Percentage, multiplied by (y) the aggregate Outstanding
Balance of all Eligible Receivables.

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Credit Party or required to be withheld or deducted from a payment to a
Credit Party: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Credit Party being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in the Loans
or Commitment pursuant to a law in effect on the date on which (i) such Lender
makes a Loan or its Commitment or (ii) such Lender changes its lending office,
except in each case to the extent that amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Credit Party’s failure to comply with Sections
5.03(f), and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Facility Limit” means $100,000,000 as reduced from time to time pursuant to
Section 2.02(e). References to the unused portion of the Facility Limit shall
mean, at any time of determination, an amount equal to (x) the Facility Limit at
such time, minus (y) the sum of the Aggregate Capital plus the LC Participation
Amount.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor,

 

12



--------------------------------------------------------------------------------

the “Composite 3:30 p.m. Quotations”) for such day under the caption “Federal
Funds Effective Rate.” If on any relevant day the appropriate rate is not yet
published in either H.15(519) or the Composite 3:30 p.m. Quotations, the rate
for such day will be the arithmetic mean as determined by the Administrative
Agent of the rates for the last transaction in overnight Federal funds arranged
before 9:00 a.m. (New York time) on that day by each of three leading brokers of
Federal funds transactions in New York City selected by the Administrative
Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” has the meaning specified in Section 2.03(a).

“Fees” has the meaning specified in Section 2.03(a).

“Final Maturity Date” means the date that (i) is the Scheduled Termination Date
or (ii) such earlier date on which the Loans become due and payable pursuant to
Section 10.01.

“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital and Aggregate Interest have been paid in full, (ii) the LC
Participation Amount has been reduced to zero ($0) and no Letters of Credit
issued hereunder remain outstanding and undrawn, (iii) all Borrower Obligations
shall have been paid in full, (iv) all other amounts owing to the Credit Parties
and any other Borrower Indemnified Party or Affected Person hereunder and under
the other Transaction Documents have been paid in full and (v) all accrued
Servicing Fees have been paid in full.

“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer of such
Person.

“Fiscal Month” means each calendar month.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

“Governmental Acts” has the meaning set forth in Section 3.09.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guaranty” of any Person means any obligation of such Person to guaranty or in
effect guaranty any Debt, liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.

 

13



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Transaction Document and (b) to the extent not otherwise
described in clause (a) above, Other Taxes.

“Independent Director” has the meaning set forth in Section 8.03(c).

“Information Package” means a report, in substantially the form of Exhibit G.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person,
composition, marshaling of assets for creditors of a Person, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of clauses (a) and (b) undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

“Intended Tax Treatment” has the meaning set forth in Section 14.14.

“Interest” means, for each Loan for any day during any Interest Period (or
portion thereof), the amount of interest accrued on the Capital of such Loan
during such Interest Period (or portion thereof) in accordance with
Section 2.03(b).

“Interest Period” means, with respect to each Loan, (a) before the Termination
Date: (i) initially, the period commencing on the date such Loan is made
pursuant to Section 2.01 (or in the case of any fees payable hereunder,
commencing on the Closing Date) and ending on (but not including) the next
Monthly Settlement Date and (ii) thereafter, each period commencing on such
Monthly Settlement Date and ending on (but not including) the next Monthly
Settlement Date and (b) on and after the Termination Date, such period
(including a period of one day) as shall be selected from time to time by the
Administrative Agent (with the consent or at the direction of the Majority
Lenders) or, in the absence of any such selection, each period of 30 days from
the last day of the preceding Interest Period.

“Interest Rate” means, for any day in any Interest Period for any Loan (or any
portion of Capital thereof), LMIR; provided, however, that the “Interest Rate”
for each Loan and any day while an Event of Default has occurred and is
continuing shall be an interest rate per annum equal the sum of 3.00% per annum
plus the greater of (i) LMIR and (ii) the Base Rate in effect on such day;
provided, further, that no provision of this Agreement shall require the payment
or permit the collection of Interest in excess of the maximum permitted by
Applicable Law; provided, further, however, that Interest for any Loan shall not
be considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason.

“Interim Report” means a report, in substantially the form of Exhibit J.

 

14



--------------------------------------------------------------------------------

“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.

“LC Bank” has the meaning set forth in the preamble to this Agreement.

“LC Collateral Account” means the account at any time designated as the LC
Collateral Account established and maintained by the Administrative Agent (for
the benefit of the LC Bank and the Lenders), or such other account as may be so
designated as such by the Administrative Agent.

“LC Fee Expectation” has the meaning set forth in Section 3.05(c).

“LC Participation Amount” means at any time of determination, the sum of the
amounts then available to be drawn under all outstanding Letters of Credit.

“LC Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent, the LC Bank
and the Lenders pursuant to Section 3.02(a).

“LCR Security” means any commercial paper or security (other than equity
securities issued to Consol or any Originator that is a consolidated subsidiary
of Consol under generally accepted accounting principles) within the meaning of
Paragraph __.32(e)(viii) of the final rules titled Liquidity Coverage Ratio:
Liquidity Risk Measurement Standards, 79 Fed. Reg. 197. 61440 et seq. (October
10, 2014).

“Lenders” means PNC and each other Person that becomes a party to this Agreement
in the capacity of a “Lender”.

“Letter of Credit” means any stand-by letter of credit issued by the LC Bank at
the request of the Borrower pursuant to this Agreement.

“Letter of Credit Application” has the meaning set forth in Section 3.02(a).

“Lien” means any ownership interest or claim, mortgage, deed of trust, pledge,
lien, security interest, hypothecation, charge or other encumbrance or security
arrangement of any nature whatsoever, whether voluntarily or involuntarily
given, including, but not limited to, any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security and any filed financing statement or other notice
of any of the foregoing (whether or not a lien or other encumbrance is created
or exists at the time of the filing).

“LMIR” means for any day during any Interest Period, the interest rate per annum
determined by the applicable Lender (which determination shall be conclusive
absent manifest error) by dividing (i) the one-month Eurodollar rate for Dollar
deposits as reported by Bloomberg Finance L.P. and shown on US0001M Screen or
any other service or page that may replace such page from time to time for the
purpose of displaying offered rates of leading banks for London interbank
deposits in Dollars, as of 11:00 a.m. (London time) on such day, or if such day
is not a Business Day, then the immediately preceding Business Day (or if not so
reported,

 

15



--------------------------------------------------------------------------------

then as determined by the Administrative Agent from another recognized source
for interbank quotation), in each case, changing when and as such rate changes,
by (ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage on such
day. The calculation of LMIR may also be expressed by the following formula:

 

LMIR =

 

One-month Eurodollar rate for Dollars

shown on Bloomberg US0001M Screen

or appropriate successor

 

 

  1.00 - Euro-Rate Reserve Percentage

LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date. Notwithstanding the foregoing, if
LMIR as determined herein would be less than zero (0.00), such rate shall be
deemed to be zero percent (0.00%) for purposes of this Agreement.

“Loan” means any loan made by a Lender pursuant to Section 2.02.

“Loan Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Borrower to the Administrative Agent and the
Lenders pursuant to Section 2.02(a).

“Lock-Box” means each locked postal box with respect to which a Collection
Account Bank has executed an Account Control Agreement pursuant to which it has
been granted exclusive access for the purpose of retrieving and processing
payments made on the Receivables and which is listed on Schedule II (as such
schedule may be modified from time to time in connection with the addition or
removal of any Lock-Box in accordance with the terms hereof).

“Majority Lenders” means one or more Lenders representing more than 50% of the
aggregate Commitments of all Lenders (or, if the Commitments have been
terminated, have Lenders representing more than 50% of the aggregate outstanding
Capital held by all the Lenders); provided, however, that in no event shall the
Majority Lenders include fewer than two (2) Lenders at any time when there are
two (2) or more Lenders.

“Material Adverse Effect” means relative to any Person (provided that if no
particular Person is specified, “Material Adverse Effect” shall be deemed to be
relative to the Borrower, the Servicer, the Originators and the Sub-Originator,
individually and in the aggregate) with respect to any event or circumstance, a
material adverse effect on any of the following:

(a) the assets, operations, business or financial condition of such Person;

(b) the ability of such Person to perform its obligations under this Agreement
or any other Transaction Document to which it is a party;

(c) the validity or enforceability of this Agreement or any other Transaction
Document to which such Person is a party, or the validity, enforceability, value
or collectibility of any material portion of the Pool Receivables;

 

16



--------------------------------------------------------------------------------

(d) the status, perfection, enforceability or priority of the Administrative
Agent’s security interest in the Collateral; or

(e) the rights and remedies of any Credit Party under the Transaction Documents
or associated with its respective interest in the Collateral.

“Mined Properties” has the meaning set forth in the Purchase and Sale Agreement.

“MINER Receivable” means a Receivable that arises out of a contractual
obligation to reimburse an Originator’s estimated cost incurred in connection
with the Mine Improvement and New Emergency Response Act of 2006 (MINER Act) or
any related or similar legislation or regulation.

“Minimum Usage Threshold” means, on any day, an amount equal to the lesser of
(a) the product of (i) 75.0% times (ii) the Facility Limit at such time and
(b) the Borrowing Base at such time.

“Monthly Settlement Date” means the 25th day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Borrower, the Sub-Originator, any Originator or any of
their respective ERISA Affiliates is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

“Net Receivables Pool Balance” means, at any time of determination, (a) the
aggregate Outstanding Balance of Eligible Receivables then in the Receivables
Pool, minus (b) the Excess Concentration.

“No Petition Letter” means (a) the letter agreement, dated as of the date
hereof, among the Administrative Agent, the Credit Agreement Collateral Agent,
the Servicer, the Parent and the Borrower and (b) the letter agreement, dated as
of the date hereof, among the Administrative Agent, the Second Lien Collateral
Trustee, the Servicer, the Parent and the Borrower.

“Notice Date” has the meaning set forth in Section 3.02(b).

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.

“Order” has the meaning set forth in Section 3.10.

“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators in accordance with the terms thereof.

 

17



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Transaction
Document, or sold or assigned an interest in any Loan or Transaction Document).

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other Taxes arising from any payment made hereunder or from the execution,
delivery, filing, recording or enforcement of, or otherwise in respect of, this
Agreement, the other Transaction Documents, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment pursuant to
Section 14.03(a).

“Outstanding Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.

“Parent” means CONSOL Energy Inc. (f/k/a CONSOL Mining Corporation), a Delaware
corporation.

“Parent Group” has the meaning set forth in Section 8.03(c).

“Participant” has the meaning set forth in Section 14.03(d).

“Participant Register” has the meaning set forth in Section 14.03(e).

“Participation Advance” has the meaning set forth in Section 3.04(b).

“PATRIOT Act” has the meaning set forth in Section 14.15.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Funding Rules” shall mean the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans set forth in Sections 412 and 430 of the Code and Sections 302 and
303 of ERISA.

“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or the Section 412 of the Code, which is sponsored
or maintained by Borrower, the Sub-Originator, any Originator, or any of their
respective ERISA Affiliates or to which Borrower, the Sub-Originator, any
Originator or any of their respective ERISA Affiliates has any liability.

“Percentage” means, at any time of determination, with respect to any Lender, a
fraction (expressed as a percentage), (a) the numerator of which is (i) prior to
the termination of all Commitments hereunder, its Commitment at such time or
(ii) if all Commitments hereunder have been terminated, the sum of (x) aggregate
outstanding Capital of all Loans being funded by such Lender at such time, plus
(y) such Lender’s Pro Rata LC Share of the LC Participation Amount at such time
and (b) the denominator of which is (i) prior to the termination of all
Commitments hereunder, the aggregate Commitments of all Lenders at such time or
(ii) if all Commitments hereunder have been terminated, the sum of (x) aggregate
outstanding Capital of all Loans at such time, plus (y) the LC Participation
Amount at such time.

 

18



--------------------------------------------------------------------------------

“Performance Guarantor” means the Parent.

“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by the Performance Guarantor in favor of the Administrative Agent for the
benefit of the Secured Parties, as such agreement may be amended, restated,
supplemented or otherwise modified from time to time.

“Permitted Lien” means (i) any Lien in favor of, or assigned to, the
Administrative Agent (for the benefit of the Secured Parties) and (ii) any
bankers’ liens, rights of setoff and other similar Liens existing solely with
respect to cash on deposit in a Collection Account to the extent such Liens are
not terminated pursuant to an Account Control Agreement; provided, however, that
no Lien that could (individually or in the aggregate) reasonably be expected to
result in a Material Adverse Effect shall constitute a Permitted Lien.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“PNC” has the meaning set forth in the preamble to this Agreement.

“Pool Receivable” means a Receivable in the Receivables Pool.

“Portion of Capital” means, with respect to any Lender and its related Capital,
the portion of such Capital being funded or maintained by such Lender by
reference to a particular interest rate basis.

“Pro Rata LC Share” shall mean, as to any Lender, a fraction, the numerator of
which equals the Commitment of such Lender at such time and the denominator of
which equals the aggregate of the Commitments of all Lenders at such time. For
purposes of this definition, no Commitment shall be deemed to have been reduced
or terminated solely due to the occurrence of the Termination Date.

“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
the Closing Date, among the Servicer, the Originators and the Borrower, as such
agreement may be amended, supplemented or otherwise modified from time to time.

“Purchase and Sale Termination Event” means a “Purchase and Sale Termination
Event” under any Sale Agreement.

“Purchase and Sale Termination Date” has the meaning set forth in the Purchase
and Sale Agreement.

“Receivable” means any right to payment of a monetary obligation, whether or not
earned by performance, owed to any Originator, the Sub-Originator or the
Borrower (as assignee of an Originator or the Sub-Originator), whether
constituting an account, as-extracted collateral,

 

19



--------------------------------------------------------------------------------

chattel paper, payment intangible, instrument or general intangible, in each
instance arising in connection with the sale of goods that have been or are to
be sold or for services rendered or to be rendered, and includes, without
limitation, the obligation to pay any finance charges, fees and other charges
with respect thereto. Any such right to payment arising from any one
transaction, including, without limitation, any such right to payment
represented by an individual invoice or agreement, shall constitute a Receivable
separate from a Receivable consisting of any such right to payment arising from
any other transaction.

“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Borrower pursuant to the Purchase and Sale Agreement prior to the Termination
Date.

“Register” has the meaning set forth in Section 14.03(b).

“Reimbursement Obligation” has the meaning set forth in Section 3.04(a).

“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.

“Related Security” means, with respect to any Receivable:

(a) all of the Borrower’s, the Sub-Originator’s and each Originator’s interest
in any goods (including returned goods), and documents of title evidencing the
shipment or storage of any goods (including returned goods), the sale of which
gave rise to such Receivable;

(b) all instruments and chattel paper that may evidence such Receivable;

(c) all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;

(d) all of the Borrower’s, the Sub-Originator’s and each Originator’s rights,
interests and claims under the related Contracts and all guaranties,
indemnities, insurance and other agreements (including the related Contract) or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable or otherwise relating to such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise; and

(e) all of the Borrower’s and Consol’s rights, interests and claims under the
Sale Agreements and the other Transaction Documents.

“Release” has the meaning set forth in Section 4.01(a).

“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or Sanctions Law or any predicate crime to any Anti-Terrorism
Law or Sanctions Law, or has knowledge of facts or circumstances to the effect
that it is reasonably likely that any aspect of its operations is in actual or
probable violation of any Anti-Terrorism Law or Sanctions Law.

 

20



--------------------------------------------------------------------------------

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Pension Plan, other
than events for which the thirty (30) day notice period has been waived.

“Representatives” has the meaning set forth in Section 14.06(c).

“Restricted Subsidiary” shall mean any Subsidiary of the Parent designated as a
“Restricted Subsidiary” from time to time under the Revolving Credit Agreement.

“Restricted Payments” has the meaning set forth in Section 8.01(r).

“Revolving Credit Agreement” means that certain Credit Agreement dated as of
November 28, 2017, by and among Parent, as borrower, each of the guarantors
thereunder, the lenders thereunder, PNC Bank, National Association, as
administrative agent for the revolving lenders and Term A Lenders (as defined
therein), Citibank, N.A. as administrative agent for the Term B Lenders (as
defined therein), and PNC Bank, National Association, as collateral agent.

“Sale Agreements” means the Purchase and Sale Agreement and the Sub-Originator
Sale Agreement.

“Sanctioned Country” means a country or territory that is the subject of a
comprehensive sanctions program maintained under any Sanctions Laws, including
any such country identified on the list maintained by OFAC and available at:
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctions Law” means any laws or regulations pertaining to international trade
and financing, imports, exports, reexports, embargos or any other provision or
receipt of goods and services, including without limitation, the various
sanctions programs administered by OFAC or the U.S. Department of State.

“Sanctioned Person” (i) A Person named on the list of “Specially Designated
Nationals and Blocked Persons” maintained by OFAC available at:
http://www.treasury.gov/resource-center/sanctions/SDN List/Pages/default.aspx,
or as otherwise published from time to time, (ii) (ii) any Person located,
operating, organized, or resident in a Sanctioned Country, (iii) any Person
50 percent or more owned or otherwise controlled by the foregoing, or (iv) any
Person listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law or
Sanctions Law.

“Scheduled Termination Date” means May 30, 2018.

“SEC” means the U.S. Securities and Exchange Commission or any governmental
agencies substituted therefor.

 

21



--------------------------------------------------------------------------------

“Second Lien Collateral Trustee” means UMB Bank, N.A., in its capacity as
collateral agent for the holders of second lien notes issued on November 13,
2017, by the Parent.

“Secured Parties” means each Credit Party, each Borrower Indemnified Party and
each Affected Person.

“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.

“Servicer” has the meaning set forth in the preamble to this Agreement.

“Servicer Indemnified Amounts” has the meaning set forth in Section 13.02(a).

“Servicer Indemnified Party” has the meaning set forth in Section 13.02(a).

“Servicing Fee” means the fee referred to in Section 9.06(a) of this Agreement.

“Servicing Fee Rate” means the rate referred to in Section 9.06(a) of this
Agreement.

“Settlement Date” means with respect to any Portion of Capital for any Interest
Period or any Interest or Fees, (i) so long as no Event of Default has occurred
and is continuing and the Termination Date has not occurred, the Monthly
Settlement Date and (ii) on and after the Termination Date or if an Event of
Default has occurred and is continuing, each day selected from time to time by
the Administrative Agent (with the consent or at the direction of the Majority
Lenders) (it being understood that the Administrative Agent (with the consent or
at the direction of the Majority Lenders) may select such Settlement Date to
occur as frequently as daily), or, in the absence of such selection, the Monthly
Settlement Date.

“Solvent” means, with respect to any Person and as of any particular date,
(i) the present fair market value (or present fair saleable value) of the assets
of such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured,
(ii) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.

“Structuring Agent” means PNC Capital Markets LLC, a Pennsylvania limited
liability company.

“Sub-Originator” means CNX Thermal Holdings LLC, a Delaware limited liability
company.

 

22



--------------------------------------------------------------------------------

“Sub-Originator Sale Agreement” means the Sub-Originator Sale Agreement, dated
as of the Closing Date, between Consol and the Sub-Originator, as such agreement
may be amended, supplemented or otherwise modified from time to time.

“Subordinated Note” has the meaning set forth in the Purchase and Sale
Agreement.

“Sub-Servicer” has the meaning set forth in Section 9.01(d).

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority and all interest,
penalties, additions to tax with respect thereto.

“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 10.01, (c) the occurrence of a Purchase and Sale
Termination Event, (d) the Purchase and Sale Termination Date and (e) the date
selected by the Borrower on which all Commitments have been reduced to zero
pursuant to Section 2.02(e).

“Threshold Amount” means (a) with respect to the Borrower, $17,775, and (b) with
respect any other Person, $35,000,000.

“Transaction Documents” means this Agreement, each Sale Agreement, the Account
Control Agreements, the Fee Letter, each Subordinated Note, the Performance
Guaranty and all other certificates, instruments, UCC financing statements,
reports, notices, agreements and documents executed or delivered under or in
connection with this Agreement, in each case as the same may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unbilled Receivable” means, at any time, any Receivable as to which the invoice
or bill with respect thereto has not yet been sent to the Obligor thereof.

“Unmatured Event of Default” means an event that but for notice or lapse of time
or both would constitute an Event of Default.

“U.S. Obligor” means an Obligor that is a corporation or other business
organization and is organized under the laws of the United States of America (or
of a United States of America territory, district, state, commonwealth, or
possession, including, without limitation, Puerto Rico and the U.S. Virgin
Islands) or any political subdivision thereof.

 

23



--------------------------------------------------------------------------------

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B)(3).

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Voting Stock” of a Person shall mean all classes of Capital Stock of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof.

“Withholding Agent” means the Borrower, the Servicer and the Administrative
Agent.

SECTION 1.02. Other Interpretative Matters. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”,
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement. For purposes of this Agreement, the
other Transaction Documents and all such certificates and other documents,
unless the context otherwise requires: (a) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (b) the words “hereof,” “herein” and “hereunder” and words
of similar import refer to such agreement (or the certificate or other document
in which they are used) as a whole and not to any particular provision of such
agreement (or such certificate or document); (c) references to any Section,
Schedule or Exhibit are references to Sections, Schedules and Exhibits in or to
such agreement (or the certificate or other document in which the reference is
made), and references to any paragraph, subsection, clause or other subdivision
within any Section or definition refer to such paragraph, subsection, clause or
other subdivision of such Section or definition; (d) the term “including” means
“including without limitation”; (e) references to any Applicable Law refer to
that Applicable Law as amended from time to time and include any successor
Applicable Law; (f) references to any agreement refer to that agreement as from
time to time amended, restated or supplemented or as the terms of such agreement
are waived or modified in accordance with its terms; (g) references to any
Person include that Person’s permitted successors and assigns; (h) headings are
for purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof; (i) unless otherwise provided, in the
calculation of time from a specified date to a later specified date, the term
“from” means “from and including”, and the terms “to” and “until” each means “to
but excluding”; (j) terms in one gender include the parallel terms in the neuter
and opposite gender; (k) references to any amount as on deposit or outstanding
on any particular date means such amount at the close of business on such day
and (l) the term “or” is not exclusive.

 

24



--------------------------------------------------------------------------------

ARTICLE II

TERMS OF THE LOANS

SECTION 2.01. Loan Facility. Upon a request by the Borrower pursuant to
Section 2.02, and on the terms and subject to the conditions hereinafter set
forth, each Lender, severally and not jointly, agrees to make Loans to the
Borrower on a revolving basis, ratably in accordance with its Commitment, from
time to time during the period from the Closing Date to the Termination Date.
Under no circumstances shall any Lender be obligated to make any such Loan if,
after giving effect to such Loan:

(i) the Aggregate Capital plus the LC Participation Amount would exceed the
Facility Limit at such time;

(ii) the sum of (A) the Capital of such Lender, plus (B) such Lender’s Pro Rata
LC Share of the LC Participation Amount, would exceed the Commitment of such
Lender at such time; or

(iii) the Aggregate Capital plus the Adjusted LC Participation Amount would
exceed the Borrowing Base at such time.

SECTION 2.02. Making Loans; Repayment of Loans. (a) Each Loan hereunder shall be
made on at least one (1) Business Day’s prior written request from the Borrower
to the Administrative Agent and each Lender in the form of a Loan Request
attached hereto as Exhibit A. Each such request for a Loan shall be made no
later than 1:00 p.m. (New York City time) on a Business Day (it being understood
that any such request made after such time shall be deemed to have been made on
the following Business Day) and shall specify (i) the amount of the Loan(s)
requested (which shall not be less than $100,000 and shall be an integral
multiple of $100,000), (ii) the allocation of such amount among the Lenders
(which shall be ratable based on the Commitments), (iii) the account to which
the proceeds of such Loan shall be distributed and (iv) the date such requested
Loan is to be made (which shall be a Business Day).

(b) On the date of each Loan specified in the applicable Loan Request, the
Lenders shall, upon satisfaction of the applicable conditions set forth in
Article VI and pursuant to the other conditions set forth in this Article II,
make available to the Borrower in same day funds an aggregate amount equal to
the amount of such Loans requested, at the account set forth in the related Loan
Request.

(c) Each Lender’s obligation shall be several, such that the failure of any
Lender to make available to the Borrower any funds in connection with any Loan
shall not relieve any other Lender of its obligation, if any, hereunder to make
funds available on the date such Loans are requested (it being understood, that
no Lender shall be responsible for the failure of any other Lender to make funds
available to the Borrower in connection with any Loan hereunder).

 

25



--------------------------------------------------------------------------------

(d) The Borrower shall repay in full the outstanding Capital of each Lender on
the Final Maturity Date. Prior thereto, the Borrower shall, on each Settlement
Date, make a prepayment of the outstanding Capital of the Lenders to the extent
required under Section 4.01 and otherwise in accordance therewith.
Notwithstanding the foregoing, the Borrower, in its discretion, shall have the
right to make a prepayment, in whole or in part, of the outstanding Capital of
the Lenders on any Business Day upon one (1) Business Day’s prior written notice
submitted on or before 1:00 p.m. (New York City time) to the Administrative
Agent and each Lender; provided, however, that (i) each such prepayment shall be
in a minimum aggregate amount of $100,000 and shall be an integral multiple of
$100,000, (ii) no such reduction shall reduce the Aggregate Capital plus the
LC Participation Amount to an amount less than the Minimum Usage Threshold;
provided, however that notwithstanding the foregoing, a prepayment may be in an
amount necessary to reduce any Borrowing Base Deficit existing at such time to
zero, and (iii) any accrued Interest and Fees in respect of such prepaid Capital
shall be paid on the immediately following Settlement Date.

(e) The Borrower may, at any time upon at least thirty (30) days’ prior written
notice to the Administrative Agent and each Lender, terminate the Facility Limit
in whole or ratably reduce the Facility Limit in part. Each partial reduction in
the Facility Limit shall be in a minimum aggregate amount of $5,000,000 or
integral multiples of $1,000,000 in excess thereof, and no such partial
reduction shall reduce the Facility Limit to an amount less than $50,000,000. In
connection with any partial reduction in the Facility Limit, the Commitment of
each Lender shall be ratably reduced.

(f) In connection with any reduction of the Commitments, the Borrower shall
remit to the Administrative Agent (i) instructions regarding such reduction and
(ii) for payment to the Lenders, cash in an amount sufficient to pay (A) Capital
of each Lender in excess of its Commitment and (B) all other outstanding
Borrower Obligations with respect to such reduction (determined based on the
ratio of the reduction of the Commitments being effected to the amount of the
Commitments prior to such reduction or, if the Administrative Agent reasonably
determines that any portion of the outstanding Borrower Obligations is allocable
solely to that portion of the Commitments being reduced or has arisen solely as
a result of such reduction, all of such portion). Upon receipt of any such
amounts, the Administrative Agent shall apply such amounts first to the
reduction of the outstanding Capital, and second to the payment of the remaining
outstanding Borrower Obligations with respect to such reduction by paying such
amounts to the Lenders.

SECTION 2.03. Interest and Fees.

(a) On each Settlement Date, the Borrower shall, in accordance with the terms
and priorities for payment set forth in Section 4.01, pay to each Lender, the
Administrative Agent and the Structuring Agent certain fees (collectively, the
“Fees”) in the amounts set forth in the fee letter agreements from time to time
entered into, among the Borrower, Lenders, the LC Bank and/or the Administrative
Agent (each such fee letter agreement, as amended, restated, supplemented or
otherwise modified from time to time, collectively being referred to herein as
the “Fee Letter”).

(b) The Capital of each Lender shall accrue interest on each day when such
Capital remains outstanding at the then applicable Interest Rate for such Loan.
The Borrower shall pay all Interest and Fees accrued during each Interest Period
on the immediately following Settlement Date in accordance with the terms and
priorities for payment set forth in Section 4.01.

 

26



--------------------------------------------------------------------------------

SECTION 2.04. Records of Loans and Participation Advances. Each Lender shall
record in its records, the date and amount of each Loan and Participation
Advance made by such Lender hereunder, the interest rate with respect thereto,
the Interest accrued thereon and each repayment and payment thereof. Subject to
Section 14.03(b), such records shall be conclusive and binding absent manifest
error. The failure to so record any such information or any error in so
recording any such information shall not, however, limit or otherwise affect the
obligations of the Borrower hereunder or under the other Transaction Documents
to repay the Capital of each Lender, together with all Interest accruing thereon
and all other Borrower Obligations.

ARTICLE III

LETTER OF CREDIT FACILITY

SECTION 3.01. Letters of Credit.

(a) Subject to the terms and conditions hereof and the satisfaction of the
applicable conditions set forth in Article VI, the LC Bank shall issue or cause
the issuance of Letters of Credit on behalf of the Borrower (and, if applicable,
on behalf of, or for the account of, an Originator or the Sub-Originator or an
Affiliate of such Originator or the Sub-Originator in favor of such
beneficiaries as such Originator or the Sub-Originator or an Affiliate of such
Originator or the Sub-Originator may elect with the consent of the Borrower);
provided, however, that the LC Bank will not be required to issue or cause to be
issued any Letters of Credit to the extent that after giving effect thereto:

(i) the Aggregate Capital plus the LC Participation Amount would exceed the
Facility Limit at such time;

(ii) the Aggregate Capital plus the Adjusted LC Participation Amount would
exceed the Borrowing Base at such time; or

(iii) the LC Participation Amount would exceed the aggregate of the Commitments
of the Lenders at such time.

(b) Interest shall accrue on all amounts drawn under Letters of Credit for each
day on and after the applicable Drawing Date so long as such drawn amounts shall
have not been reimbursed to the LC Bank pursuant to the terms hereof.

SECTION 3.02. Issuance of Letters of Credit; Participations.

(a) The Borrower may request the LC Bank, upon one (1) Business Day’s prior
written notice submitted on or before 1:00 p.m. (New York City time), to issue a
Letter of Credit by delivering to the Administrative Agent, each Lender and the
LC Bank, the LC Bank’s form of Letter of Credit Application (the “Letter of
Credit Application”), substantially in the form of Exhibit D attached hereto and
an LC Request, in each case completed to the satisfaction of the Administrative
Agent and the LC Bank; and such other certificates, documents and other papers
and information as the Administrative Agent or the LC Bank may reasonably
request.

 

27



--------------------------------------------------------------------------------

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts or other written demands for payment when presented for honor
thereunder in accordance with the terms thereof and when accompanied by the
documents described therein and (ii) have an expiry date not later than twelve
(12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than twelve (12) months after
the Scheduled Termination Date. The terms of each Letter of Credit may include
customary “evergreen” provisions providing that such Letter of Credit’s expiry
date shall automatically be extended for additional periods not to exceed twelve
(12) months unless, not less than thirty (30) days (or such longer period as may
be specified in such Letter of Credit) (the “Notice Date”) prior to the
applicable expiry date, the LC Bank delivers written notice to the beneficiary
thereof declining such extension; provided, however, that if (x) any such
extension would cause the expiry date of such Letter of Credit to occur after
the date that is twelve (12) months after the Scheduled Termination Date or
(y) the LC Bank reasonably determines that any condition precedent (including,
without limitation, those set forth in Sections 3.01 and Article VI) to issuing
such Letter of Credit hereunder is not satisfied (other than any such condition
requiring the Borrower to submit an LC Request or Letter of Credit Application
in respect thereof), then the LC Bank, in the case of clause (x) above, may (or,
at the written direction of any Lender, shall) or, in the case of clause
(y) above, shall, use reasonable efforts in accordance with (and to the extent
permitted by) the terms of such Letter of Credit to prevent the extension of
such expiry date (including notifying the Borrower and the beneficiary of such
Letter of Credit in writing prior to the Notice Date that such expiry date will
not be so extended). Each Letter of Credit shall be subject either to the
Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600, and any amendments or
revisions thereof adhered to by the LC Bank or the International Standby
Practices (ISP98-International Chamber of Commerce Publication Number 590), and
any amendments or revisions thereof adhered to by the LC Bank, as determined by
the LC Bank.

(c) Immediately upon the issuance by the LC Bank of any Letter of Credit (or any
amendment to a Letter of Credit increasing the amount thereof), the LC Bank
shall be deemed to have sold and transferred to each Lender, and each Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from the LC Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Pro Rata LC Share, in such Letter
of Credit, each drawing made thereunder and the obligations of the Borrower
hereunder with respect thereto, and any security therefor or guaranty pertaining
thereto. Upon any change in the Commitments or Pro Rata LC Shares of the Lenders
pursuant to this Agreement, it is hereby agreed that, with respect to all
outstanding Letters of Credit and unreimbursed drawings thereunder, there shall
be an automatic adjustment to the participations pursuant to this clause (c) to
reflect the new Pro Rata LC Shares of the assignor and assignee Lender or of all
Lenders with Commitments, as the case may be. In the event that the LC Bank
makes any payment under any Letter of Credit and the Borrower shall not have
reimbursed such amount in full to the LC Bank pursuant to Section 3.04(a), each
Lender shall be obligated to make Participation Advances with respect to such
Letter of Credit in accordance with Section 3.04(b).

SECTION 3.03. Requirements For Issuance of Letters of Credit. The Borrower shall
authorize and direct the LC Bank to name the Borrower, an Originator, the
Sub-Originator or an Affiliate of an Originator or the Sub-Originator as the
“Applicant” or “Account Party” of each Letter of Credit.

 

28



--------------------------------------------------------------------------------

SECTION 3.04. Disbursements, Reimbursement.

(a) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrative Agent and the Borrower of such request. The Borrower shall
reimburse (such obligation to reimburse the LC Bank shall sometimes be referred
to as a “Reimbursement Obligation”) the LC Bank prior to noon (New York City
time), on the next Business Day following each date that an amount is paid by
the LC Bank under any Letter of Credit (each such date, a “Drawing Date”) in an
amount equal to the amount so paid by the LC Bank. Such Reimbursement Obligation
shall be satisfied by the Borrower (i) first, by the remittance by the
Administrative Agent to the LC Bank of any available amounts then on deposit in
the LC Collateral Account and (ii) second, by the remittance by or on behalf of
the Borrower to the LC Bank of any other funds of the Borrower then available
for disbursement. In the event the Borrower fails to reimburse the LC Bank for
the full amount of any drawing under any Letter of Credit by noon (New York City
time) on the next Business Day following the Drawing Date (including because the
conditions precedent to a Loan requested by the Borrower pursuant to
Section 2.01 shall not have been satisfied), the LC Bank will promptly notify
each Lender thereof. Any notice given by the LC Bank pursuant to this Section
may be oral if promptly confirmed in writing; provided that the lack of such a
prompt written confirmation shall not affect the conclusiveness or binding
effect of such oral notice.

(b) Each Lender shall upon any notice pursuant to clause (a) above make
available to the LC Bank an amount in immediately available funds equal to its
Pro Rata LC Share of the amount of the drawing (a “Participation Advance”),
whereupon the Lenders shall each be deemed to have made a Loan to the Borrower
in that amount. If any Lender so notified fails to make available to the LC Bank
the amount of such Lender’s Pro Rata LC Share of such amount by 2:00 p.m. (New
York City time) on the Drawing Date, then interest shall accrue on such Lender’s
obligation to make such payment, from the Drawing Date to the date on which such
Lender makes such payment (i) at a rate per annum equal to the Federal Funds
Rate during the first three days following the Drawing Date and (ii) at a rate
per annum equal to the Base Rate on and after the fourth day following the
Drawing Date. The LC Bank will promptly give notice to each Lender of the
occurrence of the Drawing Date, but failure of the LC Bank to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation
under this clause (b). Each Lender’s obligation to make Participation Advances
shall continue until the last to occur of any of the following events: (A) the
LC Bank ceases to be obligated to issue or cause to be issued Letters of Credit
hereunder, (B) no Letter of Credit issued hereunder remains outstanding and
uncancelled or (C) all Credit Parties have been fully reimbursed for all
payments made under or relating to Letters of Credit.

SECTION 3.05. Repayment of Participation Advances.

(a) Upon (and only upon) receipt by the LC Bank for its account of immediately
available funds from or for the account of the Borrower (i) in reimbursement of
any payment made by the LC Bank under a Letter of Credit with respect to which
any Lender has made a Participation Advance to the LC Bank or (ii) in payment of
Interest on the Loans made or deemed to have been made in connection with any
such draw, the LC Bank will pay to each

 

29



--------------------------------------------------------------------------------

Lender, ratably (based on the outstanding drawn amounts funded by each such
Lender in respect of such Letter of Credit), in the same funds as those received
by the LC Bank; it being understood, that the LC Bank shall retain a ratable
amount of such funds that were not the subject of any payment in respect of such
Letter of Credit by any Lender.

(b) If the LC Bank is required at any time to return to the Borrower, or to a
trustee, receiver, liquidator, custodian, or any official in any Insolvency
Proceeding, any portion of the payments made by the Borrower to the LC Bank
pursuant to this Agreement in reimbursement of a payment made under a Letter of
Credit or interest or fee thereon, each Lender shall, on demand of the LC Bank,
forthwith return to the LC Bank the amount of its Pro Rata LC Share of any
amounts so returned by the LC Bank plus interest at the Federal Funds Rate, from
the date the payment was first made to such Lender through, but not including,
the date the payment is returned by such Lender.

(c) If any Letters of Credit are outstanding and undrawn on the Termination
Date, the LC Collateral Account shall be funded from Collections (or, in the
Borrower’s sole discretion, by other funds available to the Borrower) in an
amount equal to the aggregate undrawn face amount of such Letters of Credit plus
all related fees to accrue through the stated expiration dates thereof (such
fees to accrue, as reasonably estimated by the LC Bank, the “LC Fee
Expectation”).

SECTION 3.06. Documentation; Documentary and Processing Charges. The Borrower
agrees to be bound by the terms of the Letter of Credit Application and by the
LC Bank’s interpretations of any Letter of Credit issued for the Borrower and by
the LC Bank’s written regulations and customary practices relating to letters of
credit, though the LC Bank’s interpretation of such regulations and practices
may be different from the Borrower’s own. In the event of a conflict between the
Letter of Credit Application and this Agreement, this Agreement shall govern.
The LC Bank shall not be liable for any error, negligence and/or mistakes,
whether of omission or commission, in following the Borrower’s instructions or
those contained in the Letters of Credit or any modifications, amendments or
supplements thereto. In addition to any other fees or expenses owing under the
Fee Letter or any other Transaction Document or otherwise pursuant to any Letter
of Credit Application, the Borrower shall pay to the LC Bank for its own account
any customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the LC Bank relating to letters of credit
as from time to time in effect. Such customary fees shall be due and payable
upon demand and shall be nonrefundable.

SECTION 3.07. Determination to Honor Drawing Request. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the LC Bank shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

 

30



--------------------------------------------------------------------------------

SECTION 3.08. Nature of Participation and Reimbursement Obligations. Each
Lender’s obligation in accordance with this Agreement to make Participation
Advances as a result of a drawing under a Letter of Credit, and the obligations
of the Borrower to reimburse the LC Bank upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement and under all
circumstances, including the following circumstances:

(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the LC Bank, the other Credit Parties, the Borrower, the
Servicer, an Originator, the Sub-Originator, the Performance Guarantor or any
other Person for any reason whatsoever;

(ii) the failure of the Borrower or any other Person to comply with the
conditions set forth in this Agreement for the making of a purchase,
reinvestments, requests for Letters of Credit or otherwise, it being
acknowledged that such conditions are not required for the making of
Participation Advances hereunder;

(iii) any lack of validity or enforceability of any Letter of Credit or any
set-off, counterclaim, recoupment, defense or other right which the Borrower,
the Performance Guarantor, the Servicer, an Originator, the Sub-Originator or
any Affiliate thereof on behalf of which a Letter of Credit has been issued may
have against the LC Bank, or any other Credit Party or any other Person for any
reason whatsoever;

(iv) any claim of breach of warranty that might be made by the Borrower, an
Originator or any Affiliate thereof, the LC Bank, or any Lender against the
beneficiary of a Letter of Credit, or the existence of any claim, set-off,
defense or other right which the Borrower, the Servicer, the LC Bank or any
Lender may have at any time against a beneficiary, any successor beneficiary or
any transferee of any Letter of Credit or the proceeds thereof (or any Persons
for whom any such transferee may be acting), the LC Bank, any other Credit Party
or any other Person, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between the Borrower or any Affiliates of the Borrower and the
beneficiary for which any Letter of Credit was procured);

(v) the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the
Administrative Agent or the LC Bank has been notified thereof;

(vi) payment by the LC Bank under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;

(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

31



--------------------------------------------------------------------------------

(viii) any failure by the LC Bank or any of the LC Bank’s Affiliates to issue
any Letter of Credit in the form requested by the Borrower;

(ix) any Material Adverse Effect;

(x) any breach of this Agreement or any other Transaction Document by any party
thereto;

(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
the Borrower, the Performance Guarantor, any Originator, the Sub-Originator or
any Affiliate thereof;

(xii) the fact that an Event of Default or an Unmatured Event of Default shall
have occurred and be continuing;

(xiii) the fact that this Agreement or the obligations of the Borrower or the
Servicer hereunder shall have been terminated; and

(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

SECTION 3.09. Indemnity. In addition to other amounts payable hereunder, the
Borrower hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, the LC Bank, each Lender, each other Credit Party and each
of the LC Bank’s Affiliates that have issued a Letter of Credit from and against
any and all claims, demands, liabilities, damages, taxes, penalties, interest,
judgments, losses, costs, charges and expenses (including Attorney Costs) which
the Administrative Agent, the LC Bank, any Lender, any other Credit Party or any
of their respective Affiliates may incur or be subject to as a consequence,
direct or indirect, of the issuance of any Letter of Credit, except to the
extent resulting from (a) the gross negligence or willful misconduct of the
party to be indemnified as determined by a final non-appealable judgment of a
court of competent jurisdiction or (b) the wrongful dishonor by the LC Bank of a
proper demand for payment made under any Letter of Credit, except if such
dishonor resulted from any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto Governmental Authority (all such acts or
omissions herein called “Governmental Acts”). This Section 3.09 shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

SECTION 3.10. Liability for Acts and Omissions. As between the Borrower, on the
one hand, and the Administrative Agent, the LC Bank, the Lenders, and the other
Credit Parties, on the other, the Borrower assumes all risks of the acts and
omissions of, or misuse of any Letter of Credit by, the respective beneficiaries
of such Letter of Credit. In furtherance and not in limitation of the foregoing,
none of the Administrative Agent, the LC Bank, the Lenders, or any other Credit
Party shall be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if the LC Bank, any Lender or any other
Credit Party shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any

 

32



--------------------------------------------------------------------------------

such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) the failure of the beneficiary of any such Letter of Credit, or
any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of the Borrower against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, electronic mail, cable, telegraph, telex, facsimile or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the
Administrative Agent, the LC Bank, the Lenders, and the other Credit Parties,
including any Governmental Acts, and none of the above shall affect or impair,
or prevent the vesting of, any of the LC Bank’s rights or powers hereunder. In
no event shall the Administrative Agent, the LC Bank, the Lenders, or the other
Credit Parties or their respective Affiliates, be liable to the Borrower or any
other Person for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation Attorney Costs), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.

Without limiting the generality of the foregoing, the Administrative Agent, the
LC Bank, the Lenders, and the other Credit Parties and each of their respective
Affiliates (i) may rely on any written communication believed in good faith by
such Person to have been authorized or given by or on behalf of the applicant
for a Letter of Credit; (ii) may honor any presentation if the documents
presented appear on their face to comply with the terms and conditions of the
relevant Letter of Credit; (iii) may honor a previously dishonored presentation
under a Letter of Credit, whether such dishonor was pursuant to a court order,
to settle or compromise any claim of wrongful dishonor, or otherwise, and shall
be entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by the LC Bank or its
Affiliates; (iv) may honor any drawing that is payable upon presentation of a
statement advising negotiation or payment, upon receipt of such statement (even
if such statement indicates that a draft or other document is being delivered
separately), and shall not be liable for any failure of any such draft or other
document to arrive, or to conform in any way with the relevant Letter of Credit;
(v) may pay any paying or negotiating bank claiming that it rightfully honored
under the laws or practices of the place where such bank is located; and
(vi) may settle or adjust any claim or demand made on the Administrative Agent,
the LC Bank, the Lenders, or the other Credit Parties or their respective
Affiliates, in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and may honor any drawing in connection with
any Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Borrower, any Credit Party or any other Person.

 

33



--------------------------------------------------------------------------------

ARTICLE IV

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

SECTION 4.01. Settlement Procedures.

(a) The Servicer shall set aside and hold in trust for the benefit of the
Secured Parties (or, if so requested by the Administrative Agent, segregate in a
separate account designated by the Administrative Agent), which shall be an
account maintained and controlled by the Administrative Agent unless the
Administrative Agent otherwise instructs in its sole discretion), for
application in accordance with the priority of payments set forth below, all
Collections on Pool Receivables that are actually received by the Servicer or
the Borrower or received in any Lock-Box or Collection Account; provided,
however, that so long as each of the conditions precedent set forth in
Section 6.03 are satisfied on such date, the Servicer may release to the
Borrower from such Collections the amount (if any) necessary to pay (i) the
purchase price for Receivables purchased by the Borrower on such date in
accordance with the terms of the Purchase and Sale Agreement or (ii) amounts
owing by the Borrower to the Originators under the Subordinated Notes (each such
release, a “Release”). On each Settlement Date, the Servicer (or, following its
assumption of control of the Collection Accounts, the Administrative Agent)
shall, distribute such Collections in the following order of priority:

(i) first, to the Servicer for the payment of the accrued Servicing Fees payable
for the immediately preceding Interest Period (plus, if applicable, the amount
of Servicing Fees payable for any prior Interest Period to the extent such
amount has not been distributed to the Servicer);

(ii) second, to each Lender and other Credit Party (ratably, based on the amount
then due and owing), all accrued and unpaid Interest and Fees due to such Lender
and other Credit Party for the immediately preceding Interest Period (including
any additional amounts or indemnified amounts payable under Sections 5.03 and
13.01 in respect of such payments), plus, if applicable, the amount of any such
Interest and Fees (including any additional amounts or indemnified amounts
payable under Sections 5.03 and 13.01 in respect of such payments) payable for
any prior Interest Period to the extent such amount has not been distributed to
such Lender or Credit Party;

(iii) third, as set forth in clause (x), (y) or (z) below, as applicable:

(x) prior to the occurrence of the Termination Date, to the extent that a
Borrowing Base Deficit exists on such date: (I) first, to the Lenders (ratably,
based on the aggregate outstanding Capital of each Lender at such time) for the
payment of a portion of the outstanding Aggregate Capital at such time, in an
aggregate amount equal to the amount necessary to reduce the Borrowing Base
Deficit to zero ($0) and

 

34



--------------------------------------------------------------------------------

(II) second, to the LC Collateral Account, in reduction of the Adjusted LC
Participation Amount, in an amount equal to the amount necessary (after giving
effect to clause (I) above) to reduce the Borrowing Base Deficit to zero ($0);

(y) on and after the occurrence of the Termination Date: (I) first, to each
Lender (ratably, based on the aggregate outstanding Capital of each Lender at
such time) for the payment in full of the aggregate outstanding Capital of such
Lender at such time and (II) second, to the LC Collateral Account (A) the amount
necessary to reduce the Adjusted LC Participation Amount to zero ($0) and (B) an
amount equal to the LC Fee Expectation at such time; or

(z) prior to the occurrence of the Termination Date, at the election of the
Borrower and in accordance with Section 2.02(d), to the payment of all or any
portion of the outstanding Capital of the Lenders at such time (ratably, based
on the aggregate outstanding Capital of each Lender at such time);

(iv) fourth, [reserved];

(v) fifth, to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties (ratably, based on the amount due and owing at such time),
for the payment of all other Borrower Obligations then due and owing by the
Borrower to the Credit Parties, the Affected Persons and the Borrower
Indemnified Parties; and

(vi) sixth, the balance, if any, to be paid to the Borrower for its own account.

(b) All payments or distributions to be made by the Servicer, the Borrower and
any other Person to the Lenders (or their respective related Affected Persons
and the Borrower Indemnified Parties) and the LC Bank hereunder shall be paid or
distributed to the Administrative Agent’s Account. The Administrative Agent,
upon its receipt in the Administrative Agent’s Account of any such payments or
distributions, shall distribute such amounts to the applicable Lenders, the LC
Bank, Affected Persons and the Borrower Indemnified Parties ratably; provided
that if the Administrative Agent shall have received insufficient funds to pay
all of the above amounts in full on any such date, the Administrative Agent
shall pay such amounts to the applicable Lenders, the LC Bank, Affected Persons
and the Borrower Indemnified Parties in accordance with the priority of payments
forth above, and with respect to any such category above for which there are
insufficient funds to pay all amounts owing on such date, ratably (based on the
amounts in such categories owing to each such Person) among all such Persons
entitled to payment thereof.

(c) If and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to any Person any amount received on its behalf hereunder,
such amount shall be deemed not to have been so received but rather to have been
retained by the Borrower and, accordingly, the Administrative Agent, such Credit
Party, such Affected Person or such Borrower Indemnified Party, as the case may
be, shall have a claim against the Borrower for such amount.

 

35



--------------------------------------------------------------------------------

(d) For the purposes of this Section 4.01:

(i) if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
credit memo, discount or other adjustment made by the Borrower, the
Sub-Originator, any Originator, the Servicer or any Affiliate of the Servicer,
or any setoff, counterclaim or dispute between the Borrower or any Affiliate of
the Borrower, the Sub-Originator, an Originator or any Affiliate of an
Originator, the Sub-Originator or the Servicer or any Affiliate of the Servicer,
and an Obligor, the Borrower shall be deemed to have received on such day a
Collection of such Pool Receivable in the amount of such reduction or adjustment
and shall within two (2) Business Days pay any and all such amounts in respect
thereof to a Collection Account (or as otherwise directed by the Administrative
Agent at such time) for the benefit of the Credit Parties for application
pursuant to Section 4.01(a);

(ii) if on any day any of the representations or warranties in Section 7.01 is
not true with respect to any Pool Receivable, the Borrower shall be deemed to
have received on such day a Collection of such Pool Receivable in full and shall
within two (2) Business Days pay the amount of such deemed Collection to a
Collection Account (or as otherwise directed by the Administrative Agent at such
time) for the benefit of the Credit Parties for application pursuant to
Section 4.01(a) (Collections deemed to have been received pursuant to
Section 4.01(d)(i) and (ii) are herein referred to as “Deemed Collections”);

(iii) except as provided in clauses (i) or (ii) above or otherwise required by
Applicable Law or the relevant Contract, all Collections received from an
Obligor of any Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates in writing its payment for
application to specific Receivables; and

(iv) if and to the extent the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party shall be required for any
reason to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any Insolvency Proceeding) any amount received by it hereunder, such
amount shall be deemed not to have been so received by such Person but rather to
have been retained by the Borrower and, accordingly, such Person shall have a
claim against the Borrower for such amount, payable when and to the extent that
any distribution from or on behalf of such Obligor is made in respect thereof.

SECTION 4.02. Payments and Computations, Etc. (a) All amounts to be paid by the
Borrower or the Servicer to the Administrative Agent, any Credit Party, any
Affected Person or any Borrower Indemnified Party hereunder shall be paid no
later than noon (New York City time) on the day when due in same day funds to
the account so designated from time to time by such Person.

 

36



--------------------------------------------------------------------------------

(b) Each of the Borrower and the Servicer shall, to the extent permitted by
Applicable Law, pay interest on any amount not paid or deposited by it when due
hereunder, at an interest rate per annum equal to 2.00% per annum above the Base
Rate, payable on demand.

(c) All computations of interest under subsection (b) above and all computations
of Interest, Fees and other amounts hereunder shall be made on the basis of a
year of 360 days (or, in the case of amounts determined by reference to the Base
Rate, 365 or 366 days, as applicable) for the actual number of days (including
the first but excluding the last day) elapsed. Whenever any payment or deposit
to be made hereunder shall be due on a day other than a Business Day, such
payment or deposit shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.

ARTICLE V

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND SECURITY INTEREST

SECTION 5.01. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Affected Person;

(ii) subject any Affected Person to any Taxes (except to the extent such Taxes
are (A) Indemnified Taxes for which relief is sought under Section 5.03, (B)
Taxes described in clause (b) or (c) of the definition of Excluded Taxes or
(C) Other Connection Taxes that are imposed on or measured by net income
(however denominated) or that are franchise Taxes or branch profits Taxes) on
its loans, loan principal, letters of credit, commitments or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Affected Person any other condition, cost or expense (other
than Taxes) (A) affecting the Collateral, this Agreement, any other Transaction
Document, any Loan or any Letter of Credit or participation therein or
(B) affecting its obligations or rights to make Loans or issue or participate in
Letters of Credit;

and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as the Administrative Agent or a Credit Party
hereunder, (B) funding or maintaining any Loan or issuing or participating in,
any Letter of Credit (or interests therein) or (C) maintaining its obligation to
fund or maintain any Loan or issuing or participating in, any Letter of Credit,
or to reduce the amount of any sum received or receivable by such Affected
Person hereunder, then, upon request of such Affected Person, the Borrower shall
pay to such Affected Person such additional amount or amounts as will compensate
such Affected Person for such additional costs incurred or reduction suffered.

 

37



--------------------------------------------------------------------------------

(b) Capital and Liquidity Requirements. If any Credit Party determines that any
Change in Law affecting such Credit Party or any lending office of such Credit
Party or such Credit Party’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Credit Party’s capital or on the capital of such Credit Party’s
holding company, if any, in each case, as a consequence of this Agreement or any
other Transaction Document, the Commitments of such Credit Party or the Loans
made by, or participations in any Letter of Credit held by, such Credit Party,
or any Letter of Credit issued by the LC Bank, to a level below that which such
Credit Party or such Credit Party’s holding company could have achieved but for
such Change in Law (taking into consideration such Credit Party’s policies and
the policies of such Credit Party’s holding company with respect to capital
adequacy and liquidity), then from time to time, upon request of such Credit
Party, the Borrower will pay to such Credit Party, such additional amount or
amounts as will compensate such Credit Party or such Credit Party’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of an Affected Person setting
forth the amount or amounts necessary to compensate such Affected Person or its
holding company, as the case may be, as specified in clause (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall, subject to the priorities of payment set forth in
Section 4.01, pay such Affected Person the amount shown as due on any such
certificate on the first Settlement Date occurring after the Borrower’s receipt
of such certificate.

(d) Delay in Requests. Failure or delay on the part of any Credit Party to
demand compensation pursuant to this Section shall not constitute a waiver of
such Credit Party’s right to demand such compensation; provided that the
Borrower shall not be required to compensate any Credit Party pursuant to this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Credit Party notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Credit Party’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

SECTION 5.02. [Reserved].

SECTION 5.03.Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of the applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in

 

38



--------------------------------------------------------------------------------

accordance with Applicable Law, and, if such Tax is an Indemnified Tax, then the
sum payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Credit Party receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or, at the
option of the Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify each Credit
Party, within ten days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Credit Party or required to be withheld or deducted from a payment to such
Credit Party and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Each Credit Party will promptly notify Borrower (with a copy to the
Administrative Agent) of any event of which it has knowledge, which will entitle
such Credit Party to compensation pursuant to this Section 5.03, provided that
failure of any Credit Party to provide notice hereunder shall not constitute a
waiver of such right to indemnification to the extent such failure does not
materially and adversely affect Borrower. Promptly upon having knowledge that
any such Indemnified Taxes have been levied, imposed or assessed, and promptly
upon notice by the Administrative Agent or any Credit Party, the Borrower shall
pay such Indemnified Taxes directly to the relevant taxing authority or
Governmental Authority (or to the Administrative Agent or such Credit Party if
such Taxes have already been paid to the relevant taxing authority or
Governmental Authority); provided that neither the Administrative Agent nor any
Affected Person shall be under any obligation to provide any such notice to the
Borrower. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Credit Party (with a copy to the Administrative Agent), or
by the Administrative Agent on its own behalf or on behalf of a Credit Party,
shall be conclusive absent manifest error.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender or any of its respective
Affiliates that are Affected Persons (but only to the extent that the Borrower
and its Affiliates have not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting any obligation of the Borrower, the
Servicer or their Affiliates to do so), (ii) any Taxes attributable to the
failure of such Lender or any of its respective Affiliates that are Affected
Persons to comply with Section 14.03(e) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender or
any of their respective Affiliates that are Affected Persons, in each case, that
are payable or paid by the Administrative Agent in connection with any
Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such

 

39



--------------------------------------------------------------------------------

Lender or any of their its Affiliates that are Affected Persons under any
Transaction Document or otherwise payable by the Administrative Agent to such
Lender or any of its respective Affiliates that are Affected Persons from any
other source against any amount due to the Administrative Agent under this
clause (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 5.03, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Transaction
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 5.03(f)(ii)(A), 5.03(f)(ii)(B) and 5.03(g))
shall not be required if, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing:

(A) a Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or about the date on which such Lender becomes a Lender
under this Agreement (and from time to time upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of Internal Revenue
Service Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the Lender) on or about the date on
which such Lender becomes a Lender under this Agreement (and from time to time
upon the reasonable request of the Borrower or the Administrative Agent,
whichever of the following is applicable):

 

40



--------------------------------------------------------------------------------

(1) in the case of such a Lender claiming the benefits of an income tax treaty
to which the United States is a party, (x) with respect to payments of interest
under any Transaction Document, executed originals of Internal Revenue Service
Form W-8BEN or Internal Revenue Service Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Transaction Document, Internal Revenue Service Form W-8BEN or Internal
Revenue Service Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(2) executed originals of Internal Revenue Service Form W-8ECI;

(3) in the case of such a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Affected Person is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of Internal Revenue Service
Form W-8BEN or Internal Revenue Service Form W-8BEN-E; or

(4) to the extent such Lender is not the beneficial owner, executed originals of
Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue Service
Form W-8ECI, Internal Revenue Service Form W-8BEN, or Internal Revenue Service
Form W-8BEN-E, a U.S. Tax Compliance Certificate, Internal Revenue Service Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that, if such Lender is a partnership and one or more
direct or indirect partners of such Lender are claiming the portfolio interest
exemption, such Lender may provide a U.S. Tax Compliance Certificate on behalf
of each such direct and indirect partner; and

(C) any Lender that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient), from time to time upon
the reasonable request of the Borrower or the Administrative Agent, executed
originals of any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

 

41



--------------------------------------------------------------------------------

(g) Documentation Required by FATCA. If a payment made to a Lender under any
Transaction Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Affected Person shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed by Applicable Law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Ledner has complied
with such Affected Person’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(g), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(h) Survival. Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Credit Party, the termination of the
Commitments and the repayment, satisfaction or discharge of all the Borrower
Obligations and the Servicer’s obligations hereunder.

(i) Updates. Each Affected Person agrees that if any form or certification it
previously delivered pursuant to this Section 5.03 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

SECTION 5.04. Inability to Determine LMIR; Change in Legality.

(a) If any Lender shall have determined on any day, by reason of circumstances
affecting the interbank Eurodollar market, either that: (i) dollar deposits in
the relevant amounts and for the relevant Interest Period or day, as applicable,
are not available, (ii) adequate and reasonable means do not exist for
ascertaining LMIR for such Interest Period or day, as applicable, or (iii) LMIR
determined pursuant hereto does not accurately reflect the cost to the
applicable Lender (as determined by such Lender) of maintaining any Portion of
Capital during such Interest Period or day, as applicable, such Lender shall
promptly give telephonic notice of such determination, confirmed in writing, to
the Borrower on such day. Upon delivery of such notice: (i) no Portion of
Capital shall be funded thereafter at LMIR unless and until such Lender shall
have given notice to the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist and (ii) with
respect to any outstanding Portion of Capital then funded at LMIR, such Interest
Rate shall automatically be converted to the Base Rate.

(b) If on any day any Lender shall have been notified by any Affected Person
that such Lender has determined (which determination shall be final and
conclusive absent manifest error) that any Change in Law, or compliance by such
Lender with any Change in Law, shall make it unlawful or impossible for such
Lender to fund or maintain any Portion of Capital at or by reference to LMIR,
such Lender shall notify the Borrower and the Administrative Agent

 

42



--------------------------------------------------------------------------------

thereof. Upon receipt of such notice, until the applicable Lender notifies the
Borrower and the Administrative Agent that the circumstances giving rise to such
determination no longer apply, (i) no Portion of Capital shall be funded at or
by reference to LMIR and (ii) the Interest for any outstanding portions of
Capital then funded at LMIR shall automatically and immediately be converted to
the Base Rate.

SECTION 5.05. Security Interest.

(a) As security for the performance by the Borrower of all the terms, covenants
and agreements on the part of the Borrower to any Credit Party, Borrower
Indemnified Party and/or Affected Person to be performed under this Agreement or
any other Transaction Document, including the punctual payment when due of the
Aggregate Capital and all Interest in respect of the Loans and all other
Borrower Obligations, the Borrower hereby grants to the Administrative Agent for
its benefit and the ratable benefit of the Secured Parties, a continuing
security interest in, all of the Borrower’s right, title and interest in, to and
under all of the following, whether now or hereafter owned, existing or arising
(collectively, the “Collateral”): (i) all Pool Receivables, (ii) all Related
Security with respect to such Pool Receivables, (iii) all Collections with
respect to such Pool Receivables, (iv) the Lock-Boxes and Collection Accounts
and all amounts on deposit therein, and all certificates and instruments, if
any, from time to time evidencing such Lock-Boxes and Collection Accounts and
amounts on deposit therein, (v) all rights (but none of the obligations) of the
Borrower under the Sale Agreements, (vi) all other personal and fixture property
or assets of the Borrower of every kind and nature including, without
limitation, all goods (including inventory, equipment and any accessions
thereto), instruments (including promissory notes), documents, accounts, chattel
paper (whether tangible or electronic), deposit accounts, securities accounts,
securities entitlements, letter of credit rights, commercial tort claims,
securities and all other investment property, supporting obligations, money, any
other contract rights or rights to the payment of money, insurance claims and
proceeds, and all general intangibles (including all payment intangibles) (each
as defined in the UCC) and (vii) all proceeds of, and all amounts received or
receivable under any or all of, the foregoing.

The Administrative Agent (for the benefit of the Secured Parties) shall have,
with respect to all the Collateral, and in addition to all the other rights and
remedies available to the Administrative Agent (for the benefit of the Secured
Parties), all the rights and remedies of a secured party under any applicable
UCC. The Borrower hereby authorizes the Administrative Agent to file financing
statements describing as the collateral covered thereby as “all of the debtor’s
personal property or assets” or words to that effect, notwithstanding that such
wording may be broader in scope than the collateral described in this Agreement.

Immediately upon the occurrence of the Final Payout Date, the Collateral shall
be automatically released from the lien created hereby, and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent, the Lenders and the other Credit Parties hereunder
shall terminate, all without delivery of any instrument or performance of any
act by any party, and all rights to the Collateral shall revert to the Borrower;
provided, however, that promptly following written request therefor by the
Borrower delivered to the Administrative Agent following any such termination,
and at the expense of the Borrower, the Administrative Agent shall execute and
deliver to the Borrower UCC-3 termination statements and such other documents as
the Borrower shall reasonably request to evidence such termination.

 

43



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS

SECTION 6.01. Conditions Precedent to Effectiveness and the Initial Credit
Extension. This Agreement shall become effective as of the Closing Date when
(a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit I hereto, in each case, in form and substance
reasonably acceptable to the Administrative Agent and (b) all fees and expenses
payable by the Borrower on the Closing Date to the Credit Parties have been paid
in full in accordance with the terms of the Transaction Documents.

SECTION 6.02. Conditions Precedent to All Credit Extensions. Each Credit
Extension hereunder on or after the Closing Date shall be subject to the
conditions precedent that:

(a) in the case of a Loan, the Borrower shall have delivered to the
Administrative Agent and each Lender a Loan Request for such Loan, and in the
case of a Letter of Credit, the Borrower shall have delivered to the
Administrative Agent, each Lender and the LC Bank, a Letter of Credit
Application and an LC Request, in each case, in accordance with Section 2.02(a)
or Section 3.02(a), as applicable;

(b) the Servicer shall have delivered to the Administrative Agent and each
Lender all Information Packages and Interim Reports required to be delivered
hereunder;

(c) the conditions precedent to such Credit Extension specified in
Section 2.01(i) through (iii) and Section 3.01(a), as applicable, shall be
satisfied;

(d) on the date of such Credit Extension the following statements shall be true
and correct (and upon the occurrence of such Credit Extension, the Borrower and
the Servicer shall be deemed to have represented and warranted that such
statements are then true and correct):

(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Credit Extension as though made on and as
of such date unless such representations and warranties by their terms refer to
an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such Credit Extension;

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension;

 

44



--------------------------------------------------------------------------------

(iv) the Termination Date has not occurred; and

(v) the Aggregate Capital plus the LC Participation Amount exceeds the Minimum
Usage Threshold.

SECTION 6.03. Conditions Precedent to All Releases. Each Release hereunder on or
after the Closing Date shall be subject to the conditions precedent that:

(a) after giving effect to such Release, the Servicer shall be holding in trust
for the benefit of the Secured Parties an amount of Collections sufficient to
pay the sum of (x) all accrued and unpaid Servicing Fees, Interest and Fees, in
each case, through the date of such Release, (y) the amount of any Borrowing
Base Deficit and (z) the amount of all other accrued and unpaid Borrower
Obligations through the date of such Release;

(b) the Borrower shall use the proceeds of such Release solely to pay the
purchase price for Receivables purchased by the Borrower in accordance with the
terms of the Purchase and Sale Agreement; and

(c) on the date of such Release the following statements shall be true and
correct (and upon the occurrence of such Release, the Borrower and the Servicer
shall be deemed to have represented and warranted that such statements are then
true and correct):

(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 are true and correct in all material
respects on and as of the date of such Release as though made on and as of such
date unless such representations and warranties by their terms refer to an
earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

(ii) no Event of Default has occurred and is continuing, and no Event of Default
would result from such Release;

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such Release;

(iv) the Termination Date has not occurred; and

(v) the Aggregate Capital plus the LC Participation Amount exceeds the Minimum
Usage Threshold.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

SECTION 7.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date, on the date of each Release and on each day on which a Credit
Extension shall have occurred:

 

45



--------------------------------------------------------------------------------

(a) Organization and Good Standing. The Borrower is a limited liability company
and validly existing in good standing under the laws of the State of Delaware
and has full power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted.

(b) Due Qualification. The Borrower is duly qualified to do business, is in good
standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business requires
such qualification, licenses or approvals, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

(c) Power and Authority; Due Authorization. The Borrower (i) has all necessary
power and authority to (A) execute and deliver this Agreement and the other
Transaction Documents to which it is a party, (B) perform its obligations under
this Agreement and the other Transaction Documents to which it is a party and
(C) grant a security interest in the Collateral to the Administrative Agent on
the terms and subject to the conditions herein provided and (ii) has duly
authorized by all necessary action such grant and the execution, delivery and
performance of, and the consummation of the transactions provided for in, this
Agreement and the other Transaction Documents to which it is a party.

(d) Binding Obligations. This Agreement and each of the other Transaction
Documents to which the Borrower is a party constitutes legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(e) No Conflict or Violation. The execution, delivery and performance of, and
the consummation of the transactions contemplated by, this Agreement and the
other Transaction Documents to which the Borrower is a party, and the
fulfillment of the terms hereof and thereof, will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under its organizational
documents or any indenture, sale agreement, credit agreement, loan agreement,
security agreement, mortgage, deed of trust, or other agreement or instrument to
which the Borrower is a party or by which it or any of its properties is bound,
(ii) result in the creation or imposition of any Adverse Claim upon any of the
Collateral pursuant to the terms of any such indenture, credit agreement, loan
agreement, security agreement, mortgage, deed of trust, or other agreement or
instrument other than this Agreement and the other Transaction Documents or
(iii) conflict with or violate any Applicable Law.

(f) Litigation and Other Proceedings. (i) There is no action, suit, proceeding
or investigation pending or, to the best knowledge of the Borrower, threatened,
against the Borrower before any Governmental Authority and (ii) the Borrower is
not subject to any order, judgment, decree, injunction, stipulation or consent
order of or with any Governmental Authority that, in the case of either of the
foregoing clauses (i) and (ii), (A) asserts the invalidity of this Agreement or
any other Transaction Document, (B) seeks to prevent the grant of a security

 

46



--------------------------------------------------------------------------------

interest in any Collateral by the Borrower to the Administrative Agent, the
ownership or acquisition by the Borrower of any Pool Receivables or other
Collateral or the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document, or (C) individually or in the
aggregate for all such actions, suits, proceedings and investigations could
reasonably be expected to have a Material Adverse Effect.

(g) Governmental Approvals. Except where the failure to obtain or make such
authorization, consent, order, approval or action could not reasonably be
expected to have a Material Adverse Effect, all authorizations, consents, orders
and approvals of, or other actions by, any Governmental Authority that are
required to be obtained by the Borrower in connection with the grant of a
security interest in the Collateral to the Administrative Agent hereunder or the
due execution, delivery and performance by the Borrower of this Agreement or any
other Transaction Document to which it is a party and the consummation by the
Borrower of the transactions contemplated by this Agreement and the other
Transaction Documents to which it is a party have been obtained or made and are
in full force and effect.

(h) Margin Regulations. The Borrower is not engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meanings of Regulations T, U and
X of the Board of Governors of the Federal Reserve System).

(i) Solvency. After giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents, the Borrower is Solvent.

(j) Offices; Legal Name. The Borrower’s sole jurisdiction of organization is the
State of Delaware and such jurisdiction has not changed within four months prior
to the date of this Agreement. The office of the Borrower is located at 1000
CONSOL Energy Drive, Canonsburg PA 15317. The legal name of the Borrower is
CONSOL Funding LLC.

(k) Investment Company Act; Volcker Rule The Borrower (i) is not, and is not
controlled by, an “investment company” registered or required to be registered
under the Investment Company Act and (ii) is not a “covered fund” under the
Volcker Rule. In determining that the Borrower is not a “covered fund” under the
Volcker Rule, the Borrower relies on, and is entitled to rely on, the exemption
from the definition of “investment company” set forth in Section 3(c)(5) of the
Investment Company Act.

(l) No Material Adverse Effect. Since the date of formation of the Borrower
there has been no Material Adverse Effect with respect to the Borrower.

(m) Accuracy of Information. All Information Packages, Interim Reports, Loan
Requests, LC Requests, Letter of Credit Applications, certificates, reports,
statements, documents and other information furnished to the Administrative
Agent or any other Credit Party by or on behalf of the Borrower pursuant to any
provision of this Agreement or any other Transaction Document, or in connection
with or pursuant to any amendment or modification of, or waiver under, this
Agreement or any other Transaction Document, is, at the time the same are so
furnished, complete and correct in all material respects on the date the same
are furnished to the Administrative Agent or such other Credit Party, and does
not contain any material misstatement of fact or omit to state a material fact
or any fact necessary to make the statements contained therein not misleading.

 

47



--------------------------------------------------------------------------------

(n) Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
is a Sanctioned Person. No Covered Entity, either in its own right or through
any third party, (i) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law or Sanctions Law; (ii) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law or Sanctions
Law; or (iii) engages in any dealings or transactions prohibited by any
Anti-Terrorism Law or Sanctions Law.

(o) Mortgages Covering As-Extracted Collateral. There are no mortgages that are
effective as financing statements covering as-extracted collateral that
constitutes Collateral and that name any Originator or the Sub-Originator (or,
if such Originator or Sub-Originator is not the “record owner” of the underlying
property, any “record owner” with respect to such as-extracted collateral, as
such term is used in the UCC) as grantor, debtor or words of similar effect
filed or recorded in any jurisdiction.

(p) Perfection Representations.

(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Borrower’s right, title and interest in, to and
under the Collateral which (A) security interest has been perfected and is
enforceable against creditors of and purchasers from the Borrower and (B) will
be free of all Adverse Claims in such Collateral.

(ii) The Receivables constitute “accounts” (including, without limitation,
“accounts” constituting “as-extracted collateral”) or “general intangibles”
within the meaning of Section 9-102 of the UCC.

(iii) The Borrower owns and has good and marketable title to the Collateral free
and clear of any Adverse Claim of any Person.

(iv) All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) the sale and contribution of the Receivables and Related
Security from each Originator to the Borrower pursuant to the Purchase and Sale
Agreement, the sale and transfer of Receivables from the Sub-Originator to
Consol pursuant to the Sub-Originator Sale Agreement and the grant by the
Borrower of a security interest in the Collateral to the Administrative Agent
pursuant to this Agreement.

(v) Other than the security interest granted to the Administrative Agent
pursuant to this Agreement, the Borrower has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Collateral
except as permitted by this Agreement and the other Transaction

 

48



--------------------------------------------------------------------------------

Documents. The Borrower has not authorized the filing of and is not aware of any
financing statements filed against the Borrower that include a description of
collateral covering the Collateral other than any financing statement (i) in
favor of the Administrative Agent or (ii) that has been terminated. The Borrower
is not aware of any judgment lien, ERISA lien pursuant to Section 303(k) or 4068
of ERISA, or tax lien filings against the Borrower.

(vi) Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations contained in this Section 7.01(p)
shall be continuing and remain in full force and effect until the Final Payout
Date.

(q) The Lock-Boxes and Collection Accounts.

(i) Nature of Collection Accounts. Each Collection Account constitutes a
“deposit account” within the meaning of the applicable UCC.

(ii) Ownership. Each Lock-Box and Collection Account is in the name of the
Borrower, and the Borrower owns and has good and marketable title to the
Collection Accounts free and clear of any Adverse Claim.

(iii) Perfection. The Borrower has delivered to the Administrative Agent a fully
executed Account Control Agreement relating to each Lock-Box and Collection
Account, pursuant to which each applicable Collection Account Bank has agreed to
comply with the instructions originated by the Administrative Agent directing
the disposition of funds in such Lock-Box and Collection Account without further
consent by the Borrower, the Servicer or any other Person. The Administrative
Agent has “control” (as defined in Section 9-104 of the UCC) over each
Collection Account.

(iv) Instructions. Neither the Lock-Boxes nor the Collection Accounts are in the
name of any Person other than the Borrower. Neither the Borrower nor the
Servicer has consented to the applicable Collection Account Bank complying with
instructions of any Person other than the Administrative Agent.

(r) Ordinary Course of Business. Each remittance of Collections by or on behalf
of the Borrower to the Credit Parties under this Agreement will have been (i) in
payment of a debt incurred by the Borrower in the ordinary course of business or
financial affairs of the Borrower and (ii) made in the ordinary course of
business or financial affairs of the Borrower.

(s) Compliance with Law. The Borrower has complied in all material respects with
all Applicable Laws to which it may be subject.

(t) Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.

(u) Eligible Receivables. Each Receivable included as an Eligible Receivable in
the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.

 

49



--------------------------------------------------------------------------------

(v) Taxes. The Borrower has (i) timely filed all tax returns (federal, state and
local) required to be filed by it and (ii) paid, or caused to be paid, all
taxes, assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP or could not reasonably be expected to have a Material
Adverse Effect.

(w) Tax Status. Except in the event that the Intended Tax Treatment is not
respected, the Borrower (i) is, and shall at all relevant times continue to be,
a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes that is wholly owned by a
“United States person” (within the meaning of Section 7701(a)(30) of the Code)
and (ii) is not and will not at any relevant time become an association (or
publicly traded partnership) taxable as a corporation for U.S. federal income
tax purposes.

(x) Opinions. The facts regarding the Borrower, the Receivables, the Related
Security and the related matters set forth or assumed in each of the opinions of
counsel delivered in connection with this Agreement and the Transaction
Documents are true and correct in all material respects.

(y) Other Transaction Documents. Each representation and warranty made by the
Borrower under each other Transaction Document to which it is a party is true
and correct in all material respects as of the date when made.

(z) Liquidity Coverage Ratio. The Borrower has not issued any LCR Securities,
and the Borrower is a consolidated subsidiary of Consol under GAAP.

SECTION 7.02. Representations and Warranties of the Servicer. The Servicer
represents and warrants to each Credit Party as of the Closing Date, on each
Settlement Date, on the date of each Release and on each day on which a Credit
Extension shall have occurred:

(a) Organization and Good Standing. The Servicer is a duly organized and validly
existing limited liability company in good standing under the laws of the State
of Delaware, with the power and authority under its organizational documents and
under the laws of the State of Delaware to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted.

(b) Due Qualification. The Servicer is duly qualified to do business, is in good
standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business or the
servicing of the Pool Receivables as required by this Agreement requires such
qualification, licenses or approvals, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

(c) Power and Authority; Due Authorization. The Servicer has all necessary power
and authority to (i) execute and deliver this Agreement and the other
Transaction Documents to which it is a party and (ii) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and the execution, delivery and performance of, and the consummation of the
transactions provided for in, this Agreement and the other Transaction Documents
to which it is a party have been duly authorized by the Servicer by all
necessary action.

 

50



--------------------------------------------------------------------------------

(d) Binding Obligations. This Agreement and each of the other Transaction
Documents to which it is a party constitutes legal, valid and binding
obligations of the Servicer, enforceable against the Servicer in accordance with
their respective terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(e) No Conflict or Violation. The execution and delivery of this Agreement and
each other Transaction Document to which the Servicer is a party, the
performance of the transactions contemplated by this Agreement and the other
Transaction Documents and the fulfillment of the terms of this Agreement and the
other Transaction Documents by the Servicer will not (i) conflict with, result
in any breach of any of the terms or provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the organizational
documents of the Servicer or any indenture, sale agreement, credit agreement,
loan agreement, security agreement, mortgage, deed of trust or other agreement
or instrument to which the Servicer is a party or by which it or any of its
property is bound, (ii) result in the creation or imposition of any Adverse
Claim upon any of its properties pursuant to the terms of any such indenture,
credit agreement, loan agreement, agreement, mortgage, deed of trust or other
agreement or instrument, other than this Agreement and the other Transaction
Documents or (iii) conflict with or violate any Applicable Law, except to the
extent that any such conflict, breach, default, Adverse Claim or violation could
not reasonably be expected to have a Material Adverse Effect.

(f) Litigation and Other Proceedings. There is no action, suit, proceeding or
investigation pending, or to the Servicer’s knowledge threatened, against the
Servicer before any Governmental Authority: (i) asserting the invalidity of this
Agreement or any of the other Transaction Documents; (ii) seeking to prevent the
consummation of any of the transactions contemplated by this Agreement or any
other Transaction Document; or (iii) seeking any determination or ruling that
could reasonably be expected to materially and adversely affect the performance
by the Servicer of its obligations under, or the validity or enforceability of,
this Agreement or any of the other Transaction Documents.

(g) No Consents. The Servicer is not required to obtain the consent of any other
party or any consent, license, approval, registration, authorization or
declaration of or with any Governmental Authority in connection with the
execution, delivery, or performance of this Agreement or any other Transaction
Document to which it is a party that has not already been obtained or the
failure of which to obtain could not reasonably be expected to have a Material
Adverse Effect.

(h) Compliance with Applicable Law. The Servicer (i) shall duly satisfy in all
material respects all obligations on its part to be fulfilled under or in
connection with the Pool Receivables and the related Contracts, (ii) has
maintained in effect all qualifications required under Applicable Law in order
to properly service the Pool Receivables and (iii) has complied in all material
respects with all Applicable Laws in connection with servicing the Pool
Receivables.

 

51



--------------------------------------------------------------------------------

(i) Accuracy of Information. All Information Packages, Interim Reports, Loan
Requests, LC Requests, Letter of Credit Applications, certificates, reports,
statements, documents and other information furnished to the Administrative
Agent or any other Credit Party by the Servicer pursuant to any provision of
this Agreement or any other Transaction Document, or in connection with or
pursuant to any amendment or modification of, or waiver under, this Agreement or
any other Transaction Document, is, at the time the same are so furnished,
complete and correct in all material respects on the date the same are furnished
to the Administrative Agent or such other Credit Party, and does not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

(j) Location of Records. The offices where the initial Servicer keeps all of its
records relating to the servicing of the Pool Receivables are located at 1000
CONSOL Energy Drive, Canonsburg PA 15317.

(k) Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contracts.

(l) Eligible Receivables. Each Receivable included as an Eligible Receivable in
the calculation of the Net Receivables Pool Balance as of any date is an
Eligible Receivable as of such date.

(m) Servicing Programs. No license or approval is required for the
Administrative Agent’s use of any software or other computer program used by the
Servicer, any Originator, the Sub-Originator or any Sub-Servicer in the
servicing of the Pool Receivables, other than those which have been obtained and
are in full force and effect.

(n) Servicing of Pool Receivables. Since the Closing Date there has been no
material adverse change in the ability of the Servicer or any Sub-Servicer to
service and collect the Pool Receivables and the Related Security.

(o) Other Transaction Documents. Each representation and warranty made by the
Servicer under each other Transaction Document to which it is a party
(including, without limitation, the Purchase and Sale Agreement) is true and
correct in all material respects as of the date when made.

(p) No Material Adverse Effect. Since December 31, 2016 there has been no
Material Adverse Effect on the Servicer.

(q) Investment Company Act. The Servicer is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act.

(r) Anti-Money Laundering/International Trade Law Compliance. No Covered Entity
is a Sanctioned Person. No Covered Entity, either in its own right or through
any third party, (i) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law or Sanctions Law; (ii)

 

52



--------------------------------------------------------------------------------

does business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law or Sanctions Law; or (iii) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law or Sanctions Law.

(s) Mortgages Covering As-Extracted Collateral. There are no mortgages that are
effective as financing statements covering as-extracted collateral that
constitutes Collateral and that name any Originator or the Sub-Originator (or,
if such Originator or Sub-Originator is not the “record owner” of the underlying
property, any “record owner” with respect to such as-extracted collateral, as
such term is used in the UCC) as grantor, debtor or words of similar effect
filed or recorded in any jurisdiction.

(t) Financial Condition. The consolidated balance sheets of the Servicer and its
consolidated Subsidiaries as of June 30, 2017 and the related statements of
income and shareholders’ equity of the Servicer and its consolidated
Subsidiaries for the fiscal quarter then ended, copies of which have been
furnished to the Administrative Agent and the Lenders, present fairly in all
material respects the consolidated financial position of the Servicer and its
consolidated Subsidiaries for the period ended on such date, all in accordance
with GAAP.

(u) Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.

(v) Taxes. The Servicer has (i) timely filed all tax returns (federal, state and
local) required to be filed by it and (ii) paid, or caused to be paid, all
taxes, assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP or could not reasonably be expected to have a Material
Adverse Effect.

(w) Opinions. The facts regarding the Servicer, and the related matters set
forth or assumed in each of the opinions of counsel delivered in connection with
this Agreement and the Transaction Documents are true and correct in all
material respects.

ARTICLE VIII

COVENANTS

SECTION 8.01. Covenants of the Borrower. At all times from the Closing Date
until the Final Payout Date:

(a) Payment of Principal and Interest. The Borrower shall duly and punctually
pay Capital, Interest, Fees and all other amounts payable by the Borrower
hereunder in accordance with the terms of this Agreement.

(b) Existence. The Borrower shall keep in full force and effect its existence
and rights as a limited liability company under the laws of the State of
Delaware, and shall obtain and preserve its qualification to do business in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement, the other Transaction Documents
and the Collateral.

 

53



--------------------------------------------------------------------------------

(c) Financial Reporting. The Borrower will maintain a system of accounting
established and administered in accordance with GAAP, and the Borrower (or the
Servicer on its behalf) shall furnish to the Administrative Agent, the LC Bank
and each Lender:

(i) Annual Financial Statements of the Borrower. Promptly upon completion and in
no event later than 120 days after the close of each fiscal year of the
Borrower, annual unaudited financial statements of the Borrower certified by a
Financial Officer of the Borrower that they fairly present in all material
respects, in accordance with GAAP, the financial condition of the Borrower as of
the date indicated and the results of its operations for the periods indicated.

(ii) Quarterly Financial Statements of the Borrower. Promptly upon completion
and in no event later than 60 days following the end of each of the first three
fiscal quarters in each of the Borrower’s fiscal years, quarterly unaudited
financial statements of the Borrower certified by a Financial Officer of the
Borrower that they fairly present in all material respects, in accordance with
GAAP, the financial condition of the Borrower as of the date indicated and the
results of its operations for the periods indicated.

(iii) Information Packages. As soon as available and in any event not later than
two (2) Business Days prior to each Settlement Date, an Information Package as
of the most recently completed Fiscal Month.

(iv) Interim Reports. As soon as available and in any event not later than the
second Business Day of each calendar week, an Interim Report as of the most
recently completed calendar week.

(v) Other Information. Such other information (including non-financial
information) as the Administrative Agent, the LC Bank or any Lender may from
time to time reasonably request.

(vi) Quarterly Financial Statements of Parent. As soon as available and in no
event later than 60 days following the end of each of the first three fiscal
quarters in each of Parent’s fiscal years, (i) the unaudited consolidated
balance sheet and statements of income of Parent and its consolidated
Subsidiaries as at the end of such fiscal quarter and the related unaudited
consolidated statements of earnings and cash flows for such fiscal quarter and
for the elapsed portion of the fiscal year ended with the last day of such
fiscal quarter, in each case setting forth comparative figures for the
corresponding fiscal quarter in the prior fiscal year, all of which shall be
certified by a Financial Officer of Parent that they fairly present in all
material respects, in accordance with GAAP, the financial condition of Parent
and its consolidated Subsidiaries as of the dates indicated and the results of
their operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes and (ii) management’s discussion and
analysis of the important operational and financial developments during such
fiscal quarter.

 

54



--------------------------------------------------------------------------------

(vii) Annual Financial Statements of Parent. Within 90 days after the close of
each of Parent’s fiscal years, the consolidated balance sheet of Parent and its
consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated statements of earnings and cash flows for such fiscal year setting
forth comparative figures for the preceding fiscal year, all reported on by
independent certified public accountants of recognized national standing
(without a “going concern” or like qualification or exception) to the effect
that such consolidated financial statements present fairly in all material
respects, in accordance with GAAP, the financial condition of Parent and its
consolidated Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated.

(viii) Other Reports and Filings. Promptly (but in any event within ten days)
after the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which Parent or any of its consolidated
Subsidiaries shall publicly file with the SEC or deliver to holders (or any
trustee, agent or other representative therefor) of any of its material Debt
pursuant to the terms of the documentation governing the same.

(d) Notices. The Borrower (or the Servicer on its behalf) will notify the
Administrative Agent and each Lender in writing of any of the following events
promptly upon (but in no event later than five (5) Business Days after) a
Financial Officer or other officer learning of the occurrence thereof, with such
notice describing the same, and if applicable, the steps being taken by the
Person(s) affected with respect thereto:

(i) Notice of Events of Default or Unmatured Events of Default. A statement of a
Financial Officer of the Borrower setting forth details of any Event of Default
or Unmatured Event of Default that has occurred and is continuing and the action
which the Borrower proposes to take with respect thereto.

(ii) Representations and Warranties. The failure of any representation or
warranty made or deemed to be made by the Borrower under this Agreement or any
other Transaction Document to be true and correct in any material respect when
made.

(iii) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding on the Borrower, the Servicer, the Performance
Guarantor, the Sub-Originator or any Originator, which with respect to any
Person other than the Borrower, could reasonably be expected to have a Material
Adverse Effect.

(iv) Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Collateral or any portion thereof, (B) any Person other than the Borrower, the
Servicer or the Administrative Agent shall obtain any rights or direct any
action with respect to any Collection Account (or related Lock-Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrative Agent.

 

55



--------------------------------------------------------------------------------

(v) Name Changes. At least thirty (30) days before any change in any
Originator’s, the Sub-Originator’s or the Borrower’s name, jurisdiction of
organization or any other change requiring the amendment of UCC financing
statements.

(vi) Change in Accountants or Accounting Policy. Any change in (i) the external
accountants of the Borrower, the Servicer, any Originator, the Sub-Originator or
the Parent, (ii) any accounting policy of the Borrower or (iii) any material
accounting policy of any Originator or the Sub-Originator that is relevant to
the transactions contemplated by this Agreement or any other Transaction
Document (it being understood that any change to the manner in which any
Originator or the Sub-Originator accounts for the Pool Receivables shall be
deemed “material” for such purpose).

(vii) Termination Event. The occurrence of a Purchase and Sale Termination
Event.

(viii) Material Adverse Change. Promptly after the occurrence thereof, notice of
any material adverse change in the business, operations, property or financial
or other condition of the Borrower, the Servicer, the Performance Guarantor, the
Sub-Originator or any Originator.

(e) Conduct of Business. The Borrower will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and will do all things necessary to remain duly
organized, validly existing and in good standing as a domestic organization in
its jurisdiction of organization and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted.

(f) Compliance with Laws. The Borrower will comply with all Applicable Laws to
which it may be subject if the failure to comply could reasonably be expected to
have a Material Adverse Effect.

(g) Furnishing of Information and Inspection of Receivables. The Borrower will
furnish or cause to be furnished to the Administrative Agent, the LC Bank and
each Lender from time to time such information with respect to the Pool
Receivables and the other Collateral as the Administrative Agent, the LC Bank or
any Lender may reasonably request. The Borrower will, at the Borrower’s expense,
during regular business hours with a three (3) days’ prior written notice
(i) permit the Administrative Agent, the LC Bank and each Lender or their
respective agents or representatives to (A) examine and make copies of and
abstracts from all books and records relating to the Pool Receivables or other
Collateral, (B) visit the offices and properties of the Borrower for the purpose
of examining such books and records and (C) discuss matters relating to the Pool
Receivables, the other Collateral or the Borrower’s performance hereunder or
under the other Transaction Documents to which it is a party with any of the
officers, directors, employees or independent public accountants of the Borrower
having knowledge of such matters and (ii) without limiting the provisions of
clause (i) above, during regular business hours, at the Borrower’s expense, upon
prior written notice from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Administrative Agent to conduct
a review of its books and records with respect to such Pool Receivables and
other Collateral; provided, that the Borrower shall be required to reimburse the
Administrative Agent for only two (2) reviews pursuant to clause (i) above and
only one (1) such review pursuant to clause (ii) above, in each case, in any
twelve-month period, unless an Event of Default has occurred and is continuing.

 

56



--------------------------------------------------------------------------------

(h) Payments on Receivables, Collection Accounts. The Borrower (or the Servicer
on its behalf) will, and will cause each Originator and the Sub-Originator to,
at all times, instruct all Obligors to deliver payments on the Pool Receivables
to a Collection Account or a Lock-Box. The Borrower (or the Servicer on its
behalf) will, and will cause each Originator and the Sub-Originator to, at all
times, maintain such books and records necessary to identify Collections
received from time to time on Pool Receivables and to segregate such Collections
from other property of the Servicer, the Sub-Originator and the Originators. If
any payments on the Pool Receivables or other Collections are received by the
Borrower, the Servicer, the Sub-Originator or an Originator, it shall hold such
payments in trust for the benefit of the Administrative Agent and the other
Secured Parties and promptly (but in any event within two (2) Business Days
after receipt) remit such funds into a Collection Account. The Borrower (or the
Servicer on its behalf) will cause each Collection Account Bank to comply with
the terms of each applicable Account Control Agreement. The Borrower shall not
permit funds other than Collections on Pool Receivables and other Collateral to
be deposited into any Collection Account. If such funds are nevertheless
deposited into any Collection Account, the Borrower (or the Servicer on its
behalf) will within two (2) Business Days identify and transfer such funds to
the appropriate Person entitled to such funds. The Borrower will not, and will
not permit the Servicer, the Sub-Originator, any Originator or any other Person
to commingle Collections or other funds to which the Administrative Agent, any
Lender or any other Secured Party is entitled, with any other funds. The
Borrower shall only add a Collection Account (or a related Lock-Box) or a
Collection Account Bank to those listed on Schedule II to this Agreement, if the
Administrative Agent has received notice of such addition and an executed and
acknowledged copy of an Account Control Agreement (or an amendment thereto) in
form and substance acceptable to the Administrative Agent from the applicable
Collection Account Bank. The Borrower shall only terminate a Collection Account
Bank or close a Collection Account (or a related Lock-Box) with the prior
written consent of the Administrative Agent.

(i) Sales, Liens, etc. Except as otherwise provided herein, the Borrower will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable
or other Collateral, or assign any right to receive income in respect thereof.

(j) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 9.02, the Borrower will not, and will not permit the Servicer to, alter
the delinquency status or adjust the Outstanding Balance or otherwise modify the
terms of any Pool Receivable in any material respect, or amend, modify or waive,
in any material respect, any term or condition of any related Contract. The
Borrower shall at its expense, timely and fully perform and comply in all
material respects with all provisions, covenants and other promises required to
be observed by it under the Contracts related to the Pool Receivables, and
timely and fully comply with the Credit and Collection Policy with regard to
each Pool Receivable and the related Contract.

 

57



--------------------------------------------------------------------------------

(k) Change in Credit and Collection Policy. The Borrower will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrative Agent and the Majority Lenders. Promptly following
any change in the Credit and Collection Policy, the Borrower will deliver a copy
of the updated Credit and Collection Policy to the Administrative Agent and each
Lender.

(l) Fundamental Changes. The Borrower shall not, without the prior written
consent of the Administrative Agent and the Majority Lenders, permit itself
(i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person or (ii) to be directly owned by any Person other than an
Originator. The Borrower shall provide the Administrative Agent with at least 30
days’ prior written notice before making any change in the Borrower’s name or
location or making any other change in the Borrower’s identity or corporate
structure that could impair or otherwise render any UCC financing statement
filed in connection with this Agreement or any other Transaction Document
“seriously misleading” as such term (or similar term) is used in the applicable
UCC; each notice to the Administrative Agent pursuant to this sentence shall set
forth the applicable change and the proposed effective date thereof.

(m) Books and Records. The Borrower shall maintain and implement (or cause the
Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable).

(n) Identifying of Records. The Borrower shall: (i) identify (or cause the
Servicer to identify) its master data processing records relating to Pool
Receivables and related Contracts with a legend that indicates that the Pool
Receivables have been pledged in accordance with this Agreement and (ii) cause
each Originator and the Sub-Originator so to identify its master data processing
records with such a legend.

(o) Change in Payment Instructions to Obligors. The Borrower shall not (and
shall not permit the Servicer or any Sub-Servicer to) add, replace or terminate
any Collection Account (or any related Lock-Box) or make any change in any
material respect in its (or their) instructions to the Obligors regarding
payments to be made to the Collection Accounts (or any related Lock-Box), other
than any instruction to remit payments to a different Collection Account (or any
related Lock-Box), unless the Administrative Agent shall have received (i) prior
written notice of such addition, termination or change and (ii) a signed and
acknowledged Account Control Agreement (or amendment thereto) with respect to
such new Collection Accounts (or any related Lock-Box), and the Administrative
Agent shall have consented to such change in writing.

 

58



--------------------------------------------------------------------------------

(p) Security Interest, Etc. The Borrower shall (and shall cause the Servicer
to), at its expense, take all action necessary or reasonably desirable to
establish and maintain a valid and enforceable first priority perfected security
interest in the Collateral, in each case free and clear of any Adverse Claim, in
favor of the Administrative Agent (on behalf of the Secured Parties), including
taking such action to perfect, protect or more fully evidence the security
interest of the Administrative Agent (on behalf of the Secured Parties) as the
Administrative Agent or any Secured Party may reasonably request. In order to
evidence the security interests of the Administrative Agent under this
Agreement, the Borrower shall, from time to time take such action, or execute
and deliver such instruments as may be necessary (including, without limitation,
such actions as are reasonably requested by the Administrative Agent) to
maintain and perfect, as a first-priority interest, the Administrative Agent’s
security interest in the Receivables, Related Security and Collections. The
Borrower shall, from time to time and within the time limits established by law,
prepare and present to the Administrative Agent for the Administrative Agent’s
authorization and approval, all financing statements, amendments, continuations
or initial financing statements in lieu of a continuation statement, or other
filings necessary to continue, maintain and perfect the Administrative Agent’s
security interest as a first-priority interest. The Administrative Agent’s
approval of such filings shall authorize the Borrower to file such financing
statements under the UCC without the signature of the Borrower, any Originator,
the Sub-Originator or the Administrative Agent where allowed by Applicable Law.
Notwithstanding anything else in the Transaction Documents to the contrary, the
Borrower shall not have any authority to file a termination, partial
termination, release, partial release, or any amendment that deletes the name of
a debtor or excludes collateral of any such financing statements filed in
connection with the Transaction Documents, without the prior written consent of
the Administrative Agent.

(q) Certain Agreements. Without the prior written consent of the Administrative
Agent and the Lenders, the Borrower will not (and will not permit any
Originator, the Sub-Originator or the Servicer to) amend, modify, waive, revoke
or terminate any Transaction Document to which it is a party or any provision of
the Borrower’s organizational documents which requires the consent of the
“Independent Director” (as such term is used in the Borrower’s Certificate of
Formation and Limited Liability Company Agreement).

(r) Restricted Payments. (i) Except pursuant to clause (ii) below, the Borrower
will not: (A) purchase or redeem any of its membership interests, (B) declare or
pay any dividend or set aside any funds for any such purpose, (C) prepay,
purchase or redeem any Debt, (D) lend or advance any funds or (E) repay any
loans or advances to, for or from any of its Affiliates (the amounts described
in clauses (A) through (E) being referred to as “Restricted Payments”).

(ii) Subject to the limitations set forth in clause (iii) below, the Borrower
may make Restricted Payments so long as such Restricted Payments are made only
in one or more of the following ways: (A) the Borrower may make cash payments
(including prepayments) on the Subordinated Notes in accordance with their
respective terms (it being understood that the foregoing shall not restrict any
adjustment to the balance of any Subordinated Note pursuant to Sections 3.2 or
3.3 of the Purchase and Sale Agreement as a result of the issuance or expiration
of any Letter of Credit) and (B) the Borrower may declare and pay dividends if,
both immediately before and immediately after giving effect thereto, the
Borrower’s Net Worth is not less than zero.

 

59



--------------------------------------------------------------------------------

(iii) The Borrower may make Restricted Payments only out of the funds, if any,
it receives pursuant to Sections 4.01 of this Agreement; provided that the
Borrower shall not pay, make or declare any Restricted Payment (including any
dividend) if, after giving effect thereto, any Event of Default or Unmatured
Event of Default shall have occurred and be continuing.

(s) Other Business. The Borrower will not: (i) engage in any business other than
the transactions contemplated by the Transaction Documents, (ii) create, incur
or permit to exist any Debt of any kind (or cause or permit to be issued for its
account any letters of credit (excluding, for the avoidance of doubt, Letters of
Credit issued hereunder) or bankers’ acceptances other than pursuant to this
Agreement or the Subordinated Notes or (iii) form any Subsidiary or make any
investments in any other Person.

(t) Use of Collections Available to the Borrower. The Borrower shall apply the
Collections available to the Borrower to make payments in the following order of
priority: (i) the payment of its obligations under this Agreement and each of
the other Transaction Documents (other than the Subordinated Notes), (ii) the
payment of accrued and unpaid interest on the Subordinated Notes and (iii) other
legal and valid purposes.

(u) Further Assurances; Change in Name or Jurisdiction of Origination, etc.
(i) The Borrower hereby authorizes and hereby agrees from time to time, at its
own expense, promptly to execute (if necessary) and deliver all further
instruments and documents, and to take all further actions, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to perfect, protect or more fully evidence the security interest granted
pursuant to this Agreement or any other Transaction Document, or to enable the
Administrative Agent (on behalf of the Secured Parties) to exercise and enforce
the Secured Parties’ rights and remedies under this Agreement and the other
Transaction Document. Without limiting the foregoing, the Borrower hereby
authorizes, and will, upon the request of the Administrative Agent, at the
Borrower’s own expense, execute (if necessary) and file such financing
statements or continuation statements (including as-extracted collateral), or
amendments thereto, and such other instruments and documents, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to perfect, protect or evidence any of the foregoing.

(ii) The Borrower authorizes the Administrative Agent to file financing
statements, continuation statements and amendments thereto and assignments
thereof, relating to the Receivables, the Related Security, the related
Contracts, Collections with respect thereto and the other Collateral without the
signature of the Borrower. A photocopy or other reproduction of this Agreement
shall be sufficient as a financing statement where permitted by law.

(iii) The Borrower shall at all times be organized under the laws of the State
of Delaware and shall not take any action to change its jurisdiction of
organization.

(iv) The Borrower will not change its name, location, identity or corporate
structure unless (x) the Borrower, at its own expense, shall have taken all
action necessary or appropriate to perfect or maintain the perfection of the
security interest under this Agreement (including, without limitation, the
filing of all financing statements

 

60



--------------------------------------------------------------------------------

and the taking of such other action as the Administrative Agent may request in
connection with such change or relocation) and (y) if requested by the
Administrative Agent, the Borrower shall cause to be delivered to the
Administrative Agent, an opinion, in form and substance satisfactory to the
Administrative Agent as to such UCC perfection and priority matters as the
Administrative Agent may request at such time.

(v) Anti-Money Laundering/International Trade Law Compliance. The Borrower will
not become a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, will (a) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law or Sanctions Law; (b) do business in or with, or derive
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law or Sanctions
Law; (c) engage in any dealings or transactions prohibited by any Anti-Terrorism
Law or Sanctions Law or (d) use the proceeds of any Credit Extension to fund any
operations in, finance any investments or activities in, or, make any payments
to, a Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism
Law or Sanctions Law. The funds used to repay each Credit Extension will not be
derived from any unlawful activity. The Borrower shall comply with all
Anti-Terrorism Laws and Sanctions Law in all material respects. The Borrower
shall promptly notify the Administrative Agent and each Lender in writing upon
the occurrence of a Reportable Compliance Event. The Borrower has not used and
will not use the proceeds of any Credit Extension to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country.

(w) Liquidity Coverage Ratio. The Borrower shall not issue any LCR Security.

(x) Borrower’s Net Worth. The Borrower shall not permit the Borrower’s Net Worth
to be less than zero.

(y) Borrower’s Tax Status. Except in the event that the Intended Tax Treatment
is not respected, the Borrower will remain an entity wholly-owned by a United
States person (within the meaning of Section 7701(a)(30) of the Code) and will
not be subject to withholding under Section 1446 of the Code. No action will be
taken that would cause the Borrower to (i) be treated other than as a
“disregarded entity” within the meaning of U.S. Treasury Regulation § 301.7701-3
for U.S. federal income tax purposes or (ii) become an association taxable as a
corporation or a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.

SECTION 8.02. Covenants of the Servicer. At all times from the Closing Date
until the Final Payout Date:

(a) Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with GAAP, and the Servicer shall
furnish to the Administrative Agent, the LC Bank and each Lender:

 

61



--------------------------------------------------------------------------------

(i) Compliance Certificates. (a) A compliance certificate promptly upon
completion of the annual report of the Parent and in no event later than 90 days
after the close of the Parent’s fiscal year, in form and substance substantially
similar to Exhibit H signed by a Financial Officer of the Servicer stating that
to its knowledge no Event of Default or Unmatured Event of Default has occurred
and is continuing, or if any Event of Default or Unmatured Event of Default has
occurred and is continuing, stating the nature and status thereof and (b) within
45 days after the close of each fiscal quarter of the Servicer, a compliance
certificate in form and substance substantially similar to Exhibit H signed by a
Financial Officer of the Servicer stating that to its knowledge no Event of
Default or Unmatured Event of Default has occurred and is continuing, or if any
Event of Default or Unmatured Event of Default has occurred and is continuing,
stating the nature and status thereof.

(ii) Information Packages. As soon as available and in any event not later than
two (2) Business Days prior to each Settlement Date, an Information Package as
of the most recently completed Fiscal Month.

(iii) Interim Reports. As soon as available and in any event not later than the
second Business Day of each calendar week, an Interim Report as of the most
recently completed calendar week.

(iv) Other Information. Such other information (including non-financial
information) as the Administrative Agent, the LC Bank or any Lender may from
time to time reasonably request.

(b) Notices. The Servicer will notify the Administrative Agent, the LC Bank and
each Lender in writing of any of the following events promptly upon (but in no
event later than five (5) Business Days after) a Financial Officer or other
officer learning of the occurrence thereof, with such notice describing the
same, and if applicable, the steps being taken by the Person(s) affected with
respect thereto:

(i) Notice of Events of Default or Unmatured Events of Default. A statement of a
Financial Officer of the Servicer setting forth details of any Event of Default
or Unmatured Event of Default that has occurred and is continuing and the action
which the Servicer proposes to take with respect thereto.

(ii) Representations and Warranties. The failure of any representation or
warranty made or deemed made by the Servicer under this Agreement or any other
Transaction Document to be true and correct in any material respect when made.

(iii) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding which could reasonably be expected to have a Material
Adverse Effect.

(iv) Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Collateral or any portion thereof, (B) any Person other than the Borrower, the
Servicer or the Administrative Agent shall obtain any rights or direct any
action with respect to any Collection Account (or related Lock-Box) or (C) any
Obligor shall receive any change in payment instructions with respect to Pool
Receivable(s) from a Person other than the Servicer or the Administrative Agent.

 

62



--------------------------------------------------------------------------------

(v) Name Changes. At least thirty (30) days before any change in any
Originator’s, Sub-Originator’s or the Borrower’s name or any other change
requiring the amendment of UCC financing statements, a notice setting forth such
changes and the effective date thereof.

(vi) Change in Accountants or Accounting Policy. Any change in (i) the external
accountants of the Borrower, the Servicer, any Originator, the Sub-Originator or
the Parent, (ii) any accounting policy of the Borrower or (iii) any material
accounting policy of any Originator or the Sub-Originator that is relevant to
the transactions contemplated by this Agreement or any other Transaction
Document (it being understood that any change to the manner in which any
Originator or the Sub-Originator accounts for the Pool Receivables shall be
deemed “material” for such purpose).

(vii) Termination Event. The occurrence of a Purchase and Sale Termination
Event.

(viii) Material Adverse Change. Promptly after the occurrence thereof, notice of
any material adverse change in the business, operations, property or financial
or other condition of any Originator, the Sub-Originator, the Servicer, the
Performance Guarantor or the Borrower.

(c) Conduct of Business. The Servicer will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted, and will do all things necessary to remain duly
organized, validly existing and in good standing as a domestic limited liability
company in its jurisdiction of organization and maintain all requisite authority
to conduct its business in each jurisdiction in which its business is conducted
if the failure to have such authority could reasonably be expected to have a
Material Adverse Effect.

(d) Compliance with Laws. The Servicer will comply with all Applicable Laws to
which it may be subject if the failure to comply could reasonably be expected to
have a Material Adverse Effect.

(e) Furnishing of Information and Inspection of Receivables. The Servicer will
furnish or cause to be furnished to the Administrative Agent, the LC Bank and
each Lender from time to time such information with respect to the Pool
Receivables and the other Collateral as the Administrative Agent, the LC Bank or
any Lender may reasonably request. The Servicer will, at the Servicer’s expense,
during regular business hours with prior written notice, (i) permit the
Administrative Agent, the LC Bank and each Lender or their respective agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables or other Collateral, (B) visit the
offices and properties of the Servicer for the purpose of examining such books
and records and (C) discuss matters relating to the Pool Receivables, the other
Collateral or the Servicer’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees

 

63



--------------------------------------------------------------------------------

or independent public accountants of the Servicer (provided that representatives
of the Servicer are present during such discussions) having knowledge of such
matters and (ii) without limiting the provisions of clause (i) above, during
regular business hours, at the Servicer’s expense, upon prior written notice
from the Administrative Agent, permit certified public accountants or other
auditors acceptable to the Administrative Agent to conduct a review of its books
and records with respect to the Pool Receivables and other Collateral; provided,
that the Servicer shall be required to reimburse the Administrative Agent for
only two (2) reviews pursuant to clause (i) above and only one (1) such review
pursuant to clause (ii) above, in each case, in any twelve-month period unless
an Event of Default has occurred and is continuing.

(f) Payments on Receivables, Collection Accounts. The Servicer will at all
times, instruct all Obligors to deliver payments on the Pool Receivables to a
Collection Account or a Lock-Box. The Servicer will, at all times, maintain such
books and records necessary to identify Collections received from time to time
on Pool Receivables and to segregate such Collections from other property of the
Servicer, the Sub-Originator and the Originators. If any payments on the Pool
Receivables or other Collections are received by the Borrower, the Servicer, the
Sub-Originator or an Originator, it shall hold such payments in trust for the
benefit of the Administrative Agent, the Lenders and the other Secured Parties
and promptly (but in any event within two (2) Business Days after receipt) remit
such funds into a Collection Account. The Servicer shall not permit funds other
than Collections on Pool Receivables and other Collateral to be deposited into
any Collection Account. If such funds are nevertheless deposited into any
Collection Account, the Servicer will within two (2) Business Days identify and
transfer such funds to the appropriate Person entitled to such funds. The
Servicer will not, and will not permit the Borrower, the Sub-Originator, any
Originator or any other Person to commingle Collections or other funds to which
the Administrative Agent, any Lender or any other Secured Party is entitled,
with any other funds. The Servicer shall only add a Collection Account (or a
related Lock-Box), or a Collection Account Bank to those listed on Schedule II
to this Agreement, if the Administrative Agent has received notice of such
addition and an executed and acknowledged copy of an Account Control Agreement
(or an amendment thereto) in form and substance acceptable to the Administrative
Agent from the applicable Collection Account Bank. The Servicer shall only
terminate a Collection Account Bank or close a Collection Account (or a related
Lock-Box) with the prior written consent of the Administrative Agent.

(g) Extension or Amendment of Pool Receivables. Except as otherwise permitted in
Section 9.02, the Servicer will not alter the delinquency status or adjust the
Outstanding Balance or otherwise modify the terms of any Pool Receivable in any
material respect, or amend, modify or waive, in any material respect, any term
or condition of any related Contract. The Servicer shall at its expense, timely
and fully perform and comply in all material respects with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Pool Receivables, and timely and fully comply with the Credit and
Collection Policy with regard to each Pool Receivable and the related Contract.

(h) Change in Credit and Collection Policy. The Servicer will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrative Agent and the Majority Lenders. Promptly following
any change in the Credit and Collection Policy, the Servicer will deliver a copy
of the updated Credit and Collection Policy to the Administrative Agent and each
Lender.

 

64



--------------------------------------------------------------------------------

(i) Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).

(j) Identifying of Records. The Servicer shall identify its master data
processing records relating to Pool Receivables and related Contracts with a
legend that indicates that the Pool Receivables have been pledged in accordance
with this Agreement.

(k) Change in Payment Instructions to Obligors. The Servicer shall not (and
shall not permit any Sub-Servicer to) add, replace or terminate any Collection
Account (or any related Lock-Box) or make any change in its instructions to the
Obligors regarding payments to be made to the Collection Accounts (or any
related Lock-Box), other than any instruction to remit payments to a different
Collection Account (or any related Lock-Box), unless the Administrative Agent
shall have received (i) prior written notice of such addition, termination or
change and (ii) a signed and acknowledged Account Control Agreement (or an
amendment thereto) with respect to such new Collection Accounts (or any related
Lock-Box) and the Administrative Agent shall have consented to such change in
writing.

(l) Security Interest, Etc. The Servicer shall, at its expense, take all action
necessary or reasonably desirable to establish and maintain a valid and
enforceable first priority perfected security interest in the Collateral, in
each case free and clear of any Adverse Claim in favor of the Administrative
Agent (on behalf of the Secured Parties), including taking such action to
perfect, protect or more fully evidence the security interest of the
Administrative Agent (on behalf of the Secured Parties) as the Administrative
Agent or any Secured Party may reasonably request. In order to evidence the
security interests of the Administrative Agent under this Agreement, the
Servicer shall, from time to time take such action, or execute and deliver such
instruments as may be necessary (including, without limitation, such actions as
are reasonably requested by the Administrative Agent) to maintain and perfect,
as a first-priority interest, the Administrative Agent’s security interest in
the Receivables, Related Security and Collections. The Servicer shall, from time
to time and within the time limits established by law, prepare and present to
the Administrative Agent for the Administrative Agent’s authorization and
approval, all financing statements, amendments, continuations or initial
financing statements in lieu of a continuation statement, or other filings
necessary to continue, maintain and perfect the Administrative Agent’s security
interest as a first-priority interest. The Administrative Agent’s approval of
such filings shall authorize the Servicer to file such financing statements
under the UCC without the signature of the Borrower, the Sub-Originator, any
Originator or the Administrative Agent where allowed by Applicable Law.
Notwithstanding anything else in the Transaction Documents to the contrary, the
Servicer shall not have any authority to file a termination, partial
termination, release, partial release, or any amendment that deletes the name of
a debtor or excludes collateral of any such financing statements filed in
connection with the Transaction Documents, without the prior written consent of
the Administrative Agent.

 

65



--------------------------------------------------------------------------------

(m) Further Assurances; Change in Name or Jurisdiction of Origination, etc. The
Servicer hereby authorizes and hereby agrees from time to time, at its own
expense, promptly to execute (if necessary) and deliver all further instruments
and documents, and to take all further actions, that may be necessary or
desirable, or that the Administrative Agent may reasonably request, to perfect,
protect or more fully evidence the security interest granted pursuant to this
Agreement or any other Transaction Document, or to enable the Administrative
Agent (on behalf of the Secured Parties) to exercise and enforce their
respective rights and remedies under this Agreement or any other Transaction
Document. Without limiting the foregoing, the Servicer hereby authorizes, and
will, upon the request of the Administrative Agent, at the Servicer’s own
expense, execute (if necessary) and file such financing statements or
continuation statements (including as-extracted collateral filings), or
amendments thereto, and such other instruments and documents, that may be
necessary or desirable, or that the Administrative Agent may reasonably request,
to perfect, protect or evidence any of the foregoing.

(n) Anti-Money Laundering/International Trade Law Compliance. The Servicer will
not become a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, will (a) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law or Sanctions Law; (b) do business in or with, or derive
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law or Sanctions
Law; (c) engage in any dealings or transactions prohibited by any Anti-Terrorism
Law or Sanctions Law or (d) use the proceeds of any Credit Extension to fund any
operations in, finance any investments or activities in, or, make any payments
to, a Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism
Law or Sanctions Law. The funds used to repay each Credit Extension will not be
derived from any unlawful activity. The Servicer shall comply with all
Anti-Terrorism Laws and Sanctions Law in all material respects. The Servicer
shall promptly notify the Administrative Agent and each Lender in writing upon
the occurrence of a Reportable Compliance Event.

(o) Mining Operations and Mineheads. The Servicer shall (and shall cause each
applicable Originator and the Sub-Originator to) promptly, and in any event
within 5 Business Days of any change, deletion or addition to the location of
any Originator’s or the Sub-Originator’s Mined Properties or mineheads set forth
on Schedule VI to the Purchase and Sale Agreement (or Sub-Originator Sale
Agreement, as applicable), (i) notify the Administrative Agent of such change,
deletion or addition, (ii) cause the filing or recording of such financing
statements and amendments and/or releases to financing statements, mortgages or
other instruments, if any, necessary to preserve and maintain the perfection and
priority of the ownership and security interests of the Borrower and the
Administrative Agent in the Collateral pursuant to the Purchase and Sale
Agreement and this Agreement, in each case in form and substance satisfactory to
the Administrative Agent and (iii) deliver to the Administrative Agent an
updated Schedule VI to the Purchase and Sale Agreement (or Sub-Originator Sale
Agreement, as applicable) reflecting such change, deletion or addition.

(p) Borrower’s Tax Status. Except in the event that the Intended Tax Treatment
is not respected, the Servicer shall not take or cause any action to be taken
that could result in the Borrower (i) being treated other than as a “disregarded
entity” within the meaning of U.S. Treasury Regulation § 301.7701-3 for U.S.
federal income tax purposes or (ii) becoming an association taxable as a
corporation or a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.

 

66



--------------------------------------------------------------------------------

SECTION 8.03. Separate Existence of the Borrower. The Borrower hereby
acknowledges that the Secured Parties and the Administrative Agent are entering
into the transactions contemplated by this Agreement and the other Transaction
Documents in reliance upon the Borrower’s identity as a legal entity separate
from any Originator, the Sub-Originator, the Servicer, the Performance Guarantor
and their Affiliates. Therefore, the Borrower shall take all steps specifically
required by this Agreement or reasonably required by the Administrative Agent or
any Lender to continue the Borrower’s identity as a separate legal entity and to
make it apparent to third Persons that the Borrower is an entity with assets and
liabilities distinct from those of the Performance Guarantor, the Originators,
the Sub-Originator, the Servicer and any other Person, and is not a division of
the Performance Guarantor, the Originators, the Sub-Originator, the Servicer,
its Affiliates or any other Person. Without limiting the generality of the
foregoing and in addition to and consistent with the other covenants set forth
herein, the Borrower shall take such actions as shall be required in order that:

(a) Special Purpose Entity. The Borrower will be a special purpose company whose
primary activities are restricted in its Certificate of Formation to:
(i) purchasing or otherwise acquiring from the Originators, owning, holding,
collecting, granting security interests or selling interests in, the Collateral,
(ii) entering into agreements for the selling, servicing and financing of the
Receivables Pool (including the Transaction Documents) and (iii) conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities.

(b) No Other Business or Debt. The Borrower shall not engage in any business or
activity except as set forth in this Agreement nor, incur any indebtedness or
liability other than as expressly permitted by the Transaction Documents.

(c) Independent Director. Not fewer than one member of the Borrower’s board of
directors (the “Independent Director”) shall be a natural person who (i) has
never been, and shall at no time be, an equityholder, director, officer,
manager, member, partner, officer, employee or associate, or any relative of the
foregoing, of any member of the Parent Group (as hereinafter defined) (other
than his or her service as an Independent Director of the Borrower or an
independent director of any other bankruptcy-remote special purpose entity
formed for the sole purpose of securitizing, or facilitating the securitization
of, financial assets of any member or members of the Parent Group), (ii) is not
a customer or supplier of any member of the Parent Group (other than his or her
service as an Independent Director of the Borrower or an independent director of
any other bankruptcy-remote special purpose entity formed for the sole purpose
of securitizing, or facilitating the securitization of, financial assets of any
member or members of the Parent Group), (iii) is not any member of the immediate
family of a person described in (i) or (ii) above, and (iv) has (x) prior
experience as an independent director for a corporation or limited liability
company whose organizational or charter documents required the unanimous consent
of all independent directors thereof before such corporation or limited
liability company could consent to the institution of bankruptcy or insolvency
proceedings against it or could file a petition seeking relief under any
applicable federal or state law relating to bankruptcy and (y) at least three
years of employment experience with one or more entities

 

67



--------------------------------------------------------------------------------

that provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities. For purposes of this clause (c),
“Parent Group” shall mean (i) the Parent, the Servicer, the Performance
Guarantor, the Sub-Originator and each Originator, (ii) each person that
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, five percent (5%) or more of the membership
interests in the Parent, (iii) each person that controls, is controlled by or is
under common control with the Parent and (iv) each of such person’s officers,
directors, managers, joint venturers and partners. For the purposes of this
definition, “control” of a person means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a person or entity, whether through the ownership of voting securities, by
contract or otherwise. A person shall be deemed to be an “associate” of (A) a
corporation or organization of which such person is an officer, director,
partner or manager or is, directly or indirectly, the beneficial owner of ten
percent (10%) or more of any class of equity securities, (B) any trust or other
estate in which such person serves as trustee or in a similar capacity and
(C) any relative or spouse of a person described in clause (A) or (B) of this
sentence, or any relative of such spouse.

The Borrower shall (A) give written notice to the Administrative Agent of the
election or appointment, or proposed election or appointment, of a new
Independent Director of the Borrower, which notice shall be given not later than
ten (10) Business Days prior to the date such appointment or election would be
effective (except when such election or appointment is necessary to fill a
vacancy caused by the death, disability, or incapacity of the existing
Independent Director, or the failure of such Independent Director to satisfy the
criteria for an Independent Director set forth in this clause (c), in which case
the Borrower shall provide written notice of such election or appointment within
one (1) Business Day) and (B) with any such written notice, certify to the
Administrative Agent that the Independent Director satisfies the criteria for an
Independent Director set forth in this clause (c).

The Borrower’s Limited Liability Company Agreement shall provide that: (A) the
Borrower’s board of directors shall not approve, or take any other action to
cause the filing of, a voluntary bankruptcy petition with respect to the
Borrower unless the Independent Director shall approve the taking of such action
in writing before the taking of such action and (B) such provision and each
other provision requiring an Independent Director cannot be amended without the
prior written consent of the Independent Director.

The Independent Director shall not at any time serve as a trustee in bankruptcy
for the Borrower, the Parent, the Performance Guarantor, the Sub-Originator, any
Originator, the Servicer or any of their respective Affiliates.

(d) Organizational Documents. The Borrower shall maintain its organizational
documents in conformity with this Agreement, such that it does not amend,
restate, supplement or otherwise modify its ability to comply with the terms and
provisions of any of the Transaction Documents, including, without limitation,
Section 8.01(p).

(e) Conduct of Business. The Borrower shall conduct its affairs strictly in
accordance with its organizational documents and observe all necessary,
appropriate and customary company formalities, including, but not limited to,
holding all regular and special

 

68



--------------------------------------------------------------------------------

members’ and board of directors’ meetings appropriate to authorize all company
action, keeping separate and accurate minutes of its meetings, passing all
resolutions or consents necessary to authorize actions taken or to be taken, and
maintaining accurate and separate books, records and accounts, including, but
not limited to, payroll and intercompany transaction accounts.

(f) Compensation. Any employee, consultant or agent of the Borrower will be
compensated from the Borrower’s funds for services provided to the Borrower, and
to the extent that Borrower shares the same officers or other employees as the
Servicer (or any other Affiliate thereof), the salaries and expenses relating to
providing benefits to such officers and other employees shall be fairly
allocated among such entities, and each such entity shall bear its fair share of
the salary and benefit costs associated with such common officers and employees.
The Borrower will not engage any agents other than its attorneys, auditors and
other professionals, and a servicer and any other agent contemplated by the
Transaction Documents for the Receivables Pool, which servicer will be fully
compensated for its services by payment of the Servicing Fee.

(g) Servicing and Costs. The Borrower will contract with the Servicer to perform
for the Borrower all operations required on a daily basis to service the
Receivables Pool. The Borrower will not incur any indirect or overhead expenses
for items shared with the Servicer (or any other Affiliate thereof) that are not
reflected in the Servicing Fee. To the extent, if any, that the Borrower (or any
Affiliate thereof) shares items of expenses not reflected in the Servicing Fee,
such as legal, auditing and other professional services, such expenses will be
allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered.

(h) Operating Expenses. The Borrower’s operating expenses will not be paid by
the Servicer, the Parent, the Performance Guarantor, any Originator, the
Sub-Originator or any Affiliate thereof.

(i) Stationery. The Borrower will have its own separate stationery.

(j) Books and Records. The Borrower’s books and records will be maintained
separately from those of the Servicer, the Parent, the Performance Guarantor,
the Originators, the Sub-Originator and any of their Affiliates and in a manner
such that it will not be difficult or costly to segregate, ascertain or
otherwise identify the assets and liabilities of the Borrower.

(k) Disclosure of Transactions. All financial statements of the Servicer, the
Parent, the Performance Guarantor, the Sub-Originator, the Originators or any
Affiliate thereof that are consolidated to include the Borrower will disclose
that (i) the Borrower’s sole business consists of the purchase or acceptance
through capital contributions of the Receivables and Related Rights from the
Originators and the subsequent retransfer of or granting of a security interest
in such Receivables and Related Rights to the Administrative Agent pursuant to
this Agreement, (ii) the Borrower is a separate legal entity with its own
separate creditors who will be entitled, upon its liquidation, to be satisfied
out of the Borrower’s assets prior to any assets or value in the Borrower
becoming available to the Borrower’s equity holders and (iii) the assets of the
Borrower are not available to pay creditors of the Servicer, the Parent, the
Performance Guarantor, the Sub-Originator, the Originators or any Affiliate
thereof.

 

69



--------------------------------------------------------------------------------

(l) Segregation of Assets. The Borrower’s assets will be maintained in a manner
that facilitates their identification and segregation from those of the
Servicer, the Parent, the Performance Guarantor, the Sub-Originator, the
Originators or any Affiliates thereof.

(m) Corporate Formalities. The Borrower will strictly observe limited liability
company formalities in its dealings with the Servicer, the Parent, the
Performance Guarantor, the Sub-Originator, the Originators or any Affiliates
thereof, and funds or other assets of the Borrower will not be commingled with
those of the Servicer, the Parent, the Performance Guarantor, the
Sub-Originator, the Originators or any Affiliates thereof except as permitted by
this Agreement in connection with servicing the Pool Receivables. The Borrower
shall not maintain joint bank accounts or other depository accounts to which the
Servicer, the Parent, the Performance Guarantor, the Sub-Originator, the
Originators or any Affiliate thereof (other than the Servicer solely in its
capacity as such) has independent access. The Borrower is not named, and has not
entered into any agreement to be named, directly or indirectly, as a direct or
contingent beneficiary or loss payee on any insurance policy with respect to any
loss relating to the property of the Servicer, the Parent, the Performance
Guarantor, the Sub-Originator, the Originators or any Subsidiaries or other
Affiliates thereof. The Borrower will pay to the appropriate Affiliate the
marginal increase or, in the absence of such increase, the market amount of its
portion of the premium payable with respect to any insurance policy that covers
the Borrower and such Affiliate.

(n) Arm’s-Length Relationships. The Borrower will maintain arm’s-length
relationships with the Servicer, the Parent, the Performance Guarantor, the
Sub-Originator, the Originators and any Affiliates thereof. Any Person that
renders or otherwise furnishes services to the Borrower will be compensated by
the Borrower at market rates for such services it renders or otherwise furnishes
to the Borrower. Neither the Borrower on the one hand, nor the Servicer, the
Parent, the Performance Guarantor, the Sub-Originator, any Originator or any
Affiliate thereof, on the other hand, will be or will hold itself out to be
responsible for the debts of the other or the decisions or actions respecting
the daily business and affairs of the other. The Borrower, the Servicer, the
Parent, the Performance Guarantor, the Sub-Originator, the Originators and their
respective Affiliates will immediately correct any known misrepresentation with
respect to the foregoing, and they will not operate or purport to operate as an
integrated single economic unit with respect to each other or in their dealing
with any other entity.

(o) Allocation of Overhead. To the extent that Borrower, on the one hand, and
the Servicer, the Parent, the Performance Guarantor, the Sub-Originator, any
Originator or any Affiliate thereof, on the other hand, have offices in the same
location, there shall be a fair and appropriate allocation of overhead costs
between them, and the Borrower shall bear its fair share of such expenses, which
may be paid through the Servicing Fee or otherwise.

SECTION 8.04. Separate Existence of the Borrower. The Servicer hereby
acknowledges that the Secured Parties and the Administrative Agent are entering
into the transactions contemplated by this Agreement and the other Transaction
Documents in reliance upon the Borrower’s identity as a legal entity separate
from any Originator, the Sub-Originator, the

 

70



--------------------------------------------------------------------------------

Servicer, the Performance Guarantor and their Affiliates. Therefore, from and
after the date of execution and delivery of this Agreement, the Servicer will
not take any action that would cause the Borrower to violate the “separateness
covenants” set forth in Section 8.03 above.

ARTICLE IX

ADMINISTRATION AND COLLECTION

OF RECEIVABLES

SECTION 9.01. Appointment of the Servicer.

(a) The servicing, administering and collection of the Pool Receivables shall be
conducted by the Person so designated from time to time as the Servicer in
accordance with this Section 9.01. Until the Administrative Agent gives notice
to Consol (in accordance with this Section 9.01) of the designation of a new
Servicer, Consol is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer pursuant to the terms hereof. Upon the
occurrence of an Event of Default, the Administrative Agent may (with the
consent of the Majority Lenders) and shall (at the direction of the Majority
Lenders) designate as Servicer any Person (including itself) to succeed Consol
or any successor Servicer, on the condition in each case that any such Person so
designated shall agree to perform the duties and obligations of the Servicer
pursuant to the terms hereof.

(b) Upon the designation of a successor Servicer as set forth in clause
(a) above, Consol agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrative Agent reasonably determines will
facilitate the transition of the performance of such activities to the new
Servicer, and Consol shall cooperate with and assist such new Servicer. Such
cooperation shall include access to and transfer of records (including all
Contracts) related to Pool Receivables and use by the new Servicer of all
licenses (or the obtaining of new licenses), hardware or software necessary or
reasonably desirable to collect the Pool Receivables and the Related Security.

(c) Consol acknowledges that, in making its decision to execute and deliver this
Agreement, the Administrative Agent and each Lender have relied on Consol’s
agreement to act as Servicer hereunder. Accordingly, Consol agrees that it will
not voluntarily resign as Servicer without the prior written consent of the
Administrative Agent and the Majority Lenders.

(d) The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer shall agree in writing to perform the delegated duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Borrower, the Administrative Agent and each Credit Party
shall have the right to look solely to the Servicer for performance, (iv) the
terms of any agreement with any Sub-Servicer shall provide that the
Administrative Agent may terminate such agreement upon the termination of the
Servicer hereunder by giving notice of its desire to terminate such agreement to
the Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer) and (v) if such Sub-Servicer is not an Affiliate of the Parent,
the Administrative Agent and the Majority Lenders shall have consented in
writing in advance to such delegation.

 

71



--------------------------------------------------------------------------------

SECTION 9.02. Duties of the Servicer.

(a) The Servicer shall take or cause to be taken all such action as may be
necessary or reasonably advisable to service, administer and collect each Pool
Receivable from time to time, all in accordance with this Agreement and all
Applicable Laws, with reasonable care and diligence, and in accordance with the
Credit and Collection Policy and consistent with the past practices of the
Originators and the Sub-Originator, it being understood that the Servicer does
not guaranty the collection of any Receivable. The Servicer shall set aside, for
the accounts of each Credit Party, the amount of Collections to which each such
Credit Party is entitled in accordance with Article IV hereof. The Servicer may,
in accordance with the Credit and Collection Policy and consistent with past
practices of the Originators and the Sub-Originator, take such action, including
modifications, waivers or restructurings of Pool Receivables and related
Contracts, as the Servicer may reasonably determine to be appropriate to
maximize Collections thereof or reflect adjustments expressly permitted under
the Credit and Collection Policy or as expressly required under Applicable Laws
or the applicable Contract; provided, that for purposes of this Agreement:
(i) such action shall not, and shall not be deemed to, change the number of days
such Pool Receivable has remained unpaid from the date of the original due date
related to such Pool Receivable, (ii) such action shall not alter the status of
such Pool Receivable as a Delinquent Receivable or a Defaulted Receivable or
limit the rights of any Secured Party under this Agreement or any other
Transaction Document and (iii) if an Event of Default has occurred and is
continuing, the Servicer may take such action only upon the prior written
consent of the Administrative Agent. The Borrower shall deliver to the Servicer
and the Servicer shall hold for the benefit of the Administrative Agent
(individually and for the benefit of each Credit Party), in accordance with
their respective interests, all records and documents (including computer tapes
or disks) with respect to each Pool Receivable. Notwithstanding anything to the
contrary contained herein, if an Event of Default has occurred and is
continuing, the Administrative Agent may direct the Servicer to commence or
settle any legal action to enforce collection of any Pool Receivable that is a
Defaulted Receivable or to foreclose upon or repossess any Related Security with
respect to any such Defaulted Receivable.

(b) [Reserved]

(c) The Servicer’s obligations hereunder shall terminate on the Final Payout
Date. Promptly following the Final Payout date, the Servicer shall deliver to
the Borrower all books, records and related materials that the Borrower
previously provided to the Servicer, or that have been obtained by the Servicer,
in connection with this Agreement.

SECTION 9.03. Collection Account Arrangements. Prior to the Closing Date, the
Borrower shall have entered into Account Control Agreements with all of the
Collection Account Banks and delivered executed counterparts of each to the
Administrative Agent. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent may (with the consent of the Majority
Lenders) and shall (upon the direction of the Majority Lenders) at any time
thereafter give notice to each Collection Account Bank that the Administrative
Agent is exercising its rights under the Account Control Agreements to do any or
all of the following:

 

72



--------------------------------------------------------------------------------

(a) to have the exclusive ownership and control of the Collection Accounts
transferred to the Administrative Agent (for the benefit of the Secured Parties)
and to exercise exclusive dominion and control over the funds deposited therein,
(b) to have the proceeds that are sent to the respective Collection Accounts
redirected pursuant to the Administrative Agent’s instructions rather than
deposited in the applicable Collection Account and (c) to take any or all other
actions permitted under the applicable Account Control Agreement. The Borrower
hereby agrees that if the Administrative Agent at any time takes any action set
forth in the preceding sentence, the Administrative Agent shall have exclusive
control (for the benefit of the Secured Parties) of the proceeds (including
Collections) of all Pool Receivables and the Borrower hereby further agrees to
take any other action that the Administrative Agent may reasonably request to
transfer such control. Any proceeds of Pool Receivables received by the Borrower
or the Servicer thereafter shall be sent immediately to, or as otherwise
instructed by, the Administrative Agent.

SECTION 9.04. Enforcement Rights.

(a) At any time following the occurrence and during the continuation of an Event
of Default:

(i) the Administrative Agent (at the Borrower’s expense) may direct the Obligors
that payment of all amounts payable under any Pool Receivable is to be made
directly to the Administrative Agent or its designee;

(ii) the Administrative Agent may instruct the Borrower or the Servicer to give
notice of the Secured Parties’ interest in Pool Receivables to each Obligor,
which notice shall direct that payments be made directly to the Administrative
Agent or its designee (on behalf of the Secured Parties), and the Borrower or
the Servicer, as the case may be, shall give such notice at the expense of the
Borrower or the Servicer, as the case may be; provided, that if the Borrower or
the Servicer, as the case may be, fails to so notify each Obligor within two
(2) Business Days following instruction by the Administrative Agent, the
Administrative Agent (at the Borrower’s or the Servicer’s, as the case may be,
expense) may so notify the Obligors;

(iii) the Administrative Agent may request the Servicer to, and upon such
request the Servicer shall: (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license to a successor Servicer the use of all software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Administrative Agent or its designee (for the benefit of
the Secured Parties) at a place selected by the Administrative Agent and
(B) segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner reasonably acceptable to the
Administrative Agent and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee;

(iv) notify the Collection Account Banks that the Borrower and the Servicer will
no longer have any access to the Collection Accounts;

 

73



--------------------------------------------------------------------------------

(v) the Administrative Agent may (or, at the direction of the Majority Lenders
shall) replace the Person then acting as Servicer; and

(vi) the Administrative Agent may collect any amounts due from an Originator
under the Purchase and Sale Agreement, the Sub-Originator under the
Sub-Originator Sale Agreement or the Performance Guarantor under the Performance
Guaranty.

(b) The Borrower hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Borrower, which appointment is coupled with an interest,
to take any and all steps in the name of the Borrower and on behalf of the
Borrower necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Borrower on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

(c) The Servicer hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Servicer, which appointment is coupled with an interest,
to take any and all steps in the name of the Servicer and on behalf of the
Servicer necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Default, to collect any and all amounts or portions thereof due under
any and all Collateral, including endorsing the name of the Servicer on checks
and other instruments representing Collections and enforcing such Collateral.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

SECTION 9.05. Responsibilities of the Borrower.

(a) Anything herein to the contrary notwithstanding, the Borrower shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrative Agent, or
any other Credit Party of their respective rights hereunder shall not relieve
the Borrower from such obligations and (ii) pay when due any taxes, including
any sales taxes payable in connection with the Pool Receivables and their
creation and satisfaction. None of the Credit Parties shall have any obligation
or liability with respect to any Collateral, nor shall any of them be obligated
to perform any of the obligations of the Borrower, the Servicer, the
Sub-Originator or any Originator thereunder.

 

74



--------------------------------------------------------------------------------

(b) Consol hereby irrevocably agrees that if at any time it shall cease to be
the Servicer hereunder, it shall act (if the then-current Servicer so requests)
as the data-processing agent of the Servicer and, in such capacity, Consol shall
conduct the data-processing functions of the administration of the Receivables
and the Collections thereon in substantially the same way that Consol conducted
such data-processing functions while it acted as the Servicer. In connection
with any such processing functions, the Borrower shall pay to Consol its
reasonable out-of-pocket costs and expenses from the Borrower’s own funds
(subject to the priority of payments set forth in Section 4.01).

SECTION 9.06. Servicing Fee.

(a) Subject to clause (b) below, the Borrower shall pay the Servicer a fee (the
“Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of the
daily average aggregate Outstanding Balance of the Pool Receivables. Accrued
Servicing Fees shall be payable from Collections to the extent of available
funds in accordance with Section 4.01.

(b) If the Servicer ceases to be Consol or an Affiliate thereof, the Servicing
Fee shall be the greater of: (i) the amount calculated pursuant to clause
(a) above and (ii) an alternative amount specified by the successor Servicer not
to exceed 110% of the aggregate reasonable costs and expenses incurred by such
successor Servicer in connection with the performance of its obligations as
Servicer hereunder.

ARTICLE X

EVENTS OF DEFAULT

SECTION 10.01. Events of Default. If any of the following events (each an “Event
of Default”) shall occur:

(a) (i) the Borrower, the Sub-Originator, any Originator, the Performance
Guarantor or the Servicer shall fail to perform or observe in any material
respect any term, covenant or agreement under this Agreement or any other
Transaction Document (other than any such failure which would constitute an
Event of Default under clause (ii) or (iii) of this paragraph (a)), and such
failure, solely to the extent capable of cure, shall continue for ten
(10) Business Days after the earlier of (x) a responsible officer of the
Borrower, the Sub-Originator, such Originator, the Performance Guarantor or the
Servicer, as applicable, has knowledge of such failure and (y) the date on which
written notice of such failure shall have been given to the Borrower, the
Sub-Originator, such Originator, the Performance Guarantor or the Servicer, as
applicable, (ii) the Borrower, the Sub-Originator, any Originator, the
Performance Guarantor or the Servicer shall fail to make when due any payment or
deposit to be made by it under this Agreement or any other Transaction Document
and such failure shall continue unremedied for two (2) Business Days or
(iii) Consol shall resign as Servicer, and no successor Servicer reasonably
satisfactory to the Administrative Agent shall have been appointed;

 

75



--------------------------------------------------------------------------------

(b) any representation or warranty made or deemed made by the Borrower, the
Sub-Originator, any Originator, the Performance Guarantor or the Servicer (or
any of their respective officers) under or in connection with this Agreement or
any other Transaction Document or any information or report delivered by the
Borrower, the Sub-Originator, any Originator, the Performance Guarantor or the
Servicer pursuant to this Agreement or any other Transaction Document, shall
prove to have been incorrect or untrue in any material respect when made or
deemed made or delivered and such failure, solely to the extent capable of cure,
shall continue for ten (10) Business Days after the earlier of (x) a responsible
officer of the Borrower, the Sub-Originator, such Originator, the Performance
Guarantor or the Servicer, as applicable, has knowledge of such failure and
(y) the date on which written notice of such failure shall have been given to
the Borrower, the Sub-Originator, such Originator, the Performance Guarantor or
the Servicer, as applicable;

(c) the Borrower or the Servicer shall fail to deliver an Information Package or
Interim Report pursuant to this Agreement, and such failure shall remain
unremedied for two (2) Business Days;

(d) this Agreement or any security interest granted pursuant to this Agreement
or any other Transaction Document shall for any reason cease to create, or for
any reason cease to be, a valid and enforceable first priority perfected
security interest in favor of the Administrative Agent with respect to the
Collateral, free and clear of any Adverse Claim;

(e) the Borrower, the Sub-Originator, any Originator, the Performance Guarantor
or the Servicer shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any Insolvency Proceeding
shall be instituted by or against the Borrower, the Sub-Originator, any
Originator, the Performance Guarantor or the Servicer and, in the case of any
such proceeding instituted against such Person (but not instituted by such
Person), either such proceeding shall remain undismissed or unstayed for a
period of sixty (60) consecutive days, or any of the actions sought in such
proceeding (including the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower, the
Sub-Originator, any Originator, the Performance Guarantor or the Servicer shall
take any corporate or organizational action to authorize any of the actions set
forth above in this paragraph;

(f) the Delinquency Ratio for any Fiscal Month shall exceed 2.50%;

(g) a Change in Control shall occur;

(h) a Borrowing Base Deficit shall occur, and shall not have been cured within
two (2) Business Days;

(i) (i) the Borrower shall fail to pay any principal of or premium or interest
on any of its Debt when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement, mortgage, indenture or instrument relating to such Debt (whether
or not such failure shall have been waived under the related agreement); (ii)
any Originator, the Sub-Originator, the Performance Guarantor or the Servicer,
or any of their respective Subsidiaries, individually or in the aggregate, shall
fail to pay any principal of or premium or interest owing under the Revolving
Credit Agreement, or on any of

 

76



--------------------------------------------------------------------------------

its Debt that is outstanding in a principal amount of at least the Threshold
Amount in the aggregate when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement, mortgage, indenture or instrument relating to such Debt
(whether or not such failure shall have been waived under the related
agreement); (iii) any other event shall occur or condition shall exist under any
agreement, mortgage, indenture or instrument relating to any such Debt (as
referred to in clause (i) or (ii) of this paragraph and shall continue after the
applicable grace period (not to exceed 30 days), if any, specified in such
agreement, mortgage, indenture or instrument (whether or not such failure shall
have been waived under the related agreement), if the effect of such event or
condition is to give the applicable debtholders the right (whether acted upon or
not) to accelerate the maturity of such Debt (as referred to in clause (i) or
(ii) of this paragraph) or to terminate the commitment of any lender thereunder,
(iv) any such Debt (as referred to in clause (i) or (ii) of this paragraph)
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased,
or an offer to repay, redeem, purchase or defease such Debt shall be required to
be made or the commitment of any lender thereunder terminated, in each case
before the stated maturity thereof or (v) the occurrence of any “Event of
Default” under and as defined in the Revolving Credit Agreement;

(j) the Performance Guarantor shall fail to perform any of its obligations under
the Performance Guaranty and such failures remains unremedied for ten
(10) Business Days after the earlier of (x) a responsible officer of the
Performance Guarantor has knowledge of such failure and (y) the date on which
written notice of such failure shall have been given to the Performance
Guarantor;

(k) the Borrower shall fail (x) at any time (other than for ten (10) Business
Days following notice of the death or resignation of any Independent Director)
to have an Independent Director who satisfies each requirement and qualification
specified in Section 8.03(c) of this Agreement for Independent Directors, on the
Borrower’s board of directors or (y) to timely notify the Administrative Agent
of any replacement or appointment of any director that is to serve as an
Independent Director on the Borrower’s board of directors as required pursuant
to Section 8.03(c) of this Agreement;

(l) [reserved];

(m) any Letter of Credit is drawn upon and is not fully reimbursed by the
Borrower within two (2) Business Days from the date of such draw;

(n) either (i) the Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Code with regard to any assets of the Borrower, the
Sub-Originator, any Originator or the Parent or (ii) the PBGC shall file a
notice of a lien pursuant to Section 4068 of ERISA, or a lien is imposed
pursuant to Section 303(k) of ERISA, with regard to any of the assets of the
Borrower, the Sub-Originator or any Originator;

 

77



--------------------------------------------------------------------------------

(o) the occurrence of any of the following events that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change:
(i) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
or (ii) the Borrower, the Sub-Originator, any Originator, or any of their
respective ERISA Affiliates fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan;

(p) [Reserved];

(q) a Purchase and Sale Termination Event shall occur;

(r) the Borrower shall (x) be required to register as an “investment company”
within the meaning of the Investment Company Act or (y) become a “covered fund”
under the Volcker Rule;

(s) any material provision of this Agreement or any other Transaction Document
shall cease to be in full force and effect or any of the Borrower, the
Sub-Originator, any Originator, the Performance Guarantor or the Servicer (or
any of their respective Affiliates) shall so state in writing;

(t) one or more judgments or decrees shall be entered against the Borrower, any
Originator, the Sub-Originator, the Performance Guarantor or the Servicer, or
any Affiliate of any of the foregoing involving in the aggregate a liability
(not paid or to the extent not covered by a reputable and solvent insurance
company) and such judgments and decrees either shall be final and non-appealable
or shall not be vacated, discharged or stayed or bonded pending appeal for any
period of 30 consecutive days, and the aggregate amount of all such judgments
equals or exceeds the applicable Threshold Amount; or

(u) the Total Net Leverage Ratio calculated as of the last day of the most
recent fiscal quarter shall exceed the ratio of (i) prior to and including the
fourth quarter of 2018, 3.25 to 1.0; (ii) prior to and including the fourth
quarter of 2019, 3.00 to 1.0; and (iii) prior to and including the fourth
quarter of 2020, 2.75 to 1.0. For purposes of this clause (u), unless otherwise
defined in this Agreement, terms used herein (including all defined terms used
within such terms ) shall have the respective meaning assigned to such terms in
the Revolving Credit Agreement as in effect on the Closing Date; provided,
however, if after the Closing Date, any term used herein (including all defined
terms used within such terms ) is amended or modified, then for all purposes of
this clause (u), such term shall automatically and without further action on the
part of any Person, be deemed to be also so amended or modified, if at the time
of such amendment or modification, (i) Administrative Agent and Lenders (or
Affiliates thereof) representing at least 66-2/3% of the aggregate Commitments
of all Lenders hereunder are parties to the Revolving Credit Agreement and have
consented to such amendment or modification and (ii) such amendment or
modification is consummated in accordance with the terms of the Revolving Credit
Agreement;

then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Lenders shall) by notice to the Borrower (x) declare the
Termination Date to have occurred (in which case the Termination Date shall be
deemed to have occurred), (y) declare the Final Maturity Date to have occurred
(in which case the Final Maturity Date shall be deemed to have occurred) and
(z) declare the Aggregate Capital and all other Borrower Obligations to be
immediately due and payable (in which case the Aggregate Capital and all other
Borrower

 

78



--------------------------------------------------------------------------------

Obligations shall be immediately due and payable); provided that, automatically
upon the occurrence of any event (without any requirement for the giving of
notice) described in subsection (e) of this Section 10.01 with respect to the
Borrower, the Termination Date shall occur and the Aggregate Capital and all
other Borrower Obligations shall be immediately due and payable. Upon any such
declaration or designation or upon such automatic termination, the
Administrative Agent and the other Secured Parties shall have, in addition to
the rights and remedies which they may have under this Agreement and the other
Transaction Documents, all other rights and remedies provided after default
under the UCC and under other Applicable Law, which rights and remedies shall be
cumulative. Any proceeds from liquidation of the Collateral shall be applied in
the order of priority set forth in Section 4.01.

ARTICLE XI

THE ADMINISTRATIVE AGENT

SECTION 11.01. Authorization and Action. Each Credit Party hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent. The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Borrower or any Affiliate thereof or
any Credit Party except for any obligations expressly set forth herein.
Notwithstanding any provision of this Agreement or any other Transaction
Document, in no event shall the Administrative Agent ever be required to take
any action which exposes the Administrative Agent to personal liability or which
is contrary to any provision of any Transaction Document or Applicable Law.

SECTION 11.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement (including, without limitation,
the Administrative Agent’s servicing, administering or collecting Pool
Receivables in the event it replaces the Servicer in such capacity pursuant to
Section 9.01), in the absence of its or their own gross negligence or willful
misconduct. Without limiting the generality of the foregoing, the Administrative
Agent: (a) may consult with legal counsel (including counsel for any Credit
Party or the Servicer), independent certified public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Credit
Party (whether written or oral) and shall not be responsible to any Credit Party
for any statements, warranties or representations (whether written or oral) made
by any other party in or in connection with this Agreement; (c) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement on the part of any
Credit Party or to inspect the property (including the books and records) of any
Credit Party; (d) shall not be responsible to any Credit Party for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (e) shall be entitled to rely, and shall be fully protected in so relying,
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by facsimile) believed by it to be genuine
and signed or sent by the proper party or parties.

 

79



--------------------------------------------------------------------------------

SECTION 11.03. Administrative Agent and Affiliates. With respect to any Credit
Extension or interests therein owned by any Credit Party that is also the
Administrative Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Credit Party and may exercise the same as
though it were not the Administrative Agent. The Administrative Agent and any of
its Affiliates may generally engage in any kind of business with the Borrower or
any Affiliate thereof and any Person who may do business with or own securities
of the Borrower or any Affiliate thereof, all as if the Administrative Agent
were not the Administrative Agent hereunder and without any duty to account
therefor to any other Secured Party.

SECTION 11.04. Indemnification of Administrative Agent. Each Lender agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the Borrower
or any Affiliate thereof), ratably according to the respective Percentage of
such Lender, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or any other Transaction Document or any action taken or
omitted by the Administrative Agent under this Agreement or any other
Transaction Document; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct.

SECTION 11.05. Delegation of Duties. The Administrative Agent may execute any of
its duties through agents or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

SECTION 11.06. Action or Inaction by Administrative Agent. The Administrative
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Majority Lenders and assurance of its indemnification by
the Lenders, as it deems appropriate. The Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or at
the direction of the Majority Lenders, as the case may be, and such request or
direction and any action taken or failure to act pursuant thereto shall be
binding upon all Credit Parties. The Credit Parties and the Administrative Agent
agree that unless any action to be taken by the Administrative Agent under a
Transaction Document (i) specifically requires the advice or concurrence of the
Majority Lenders or (ii) may be taken by the Administrative Agent alone or
without any advice or concurrence of a Lender, then the Administrative Agent may
take action based upon the advice or concurrence of the Majority Lenders.

 

80



--------------------------------------------------------------------------------

SECTION 11.07. Notice of Events of Default; Action by Administrative Agent. The
Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Unmatured Event of Default or Event of Default unless the
Administrative Agent has received notice from any Credit Party or the Borrower
stating that an Unmatured Event of Default or Event of Default has occurred
hereunder and describing such Unmatured Event of Default or Event of Default. If
the Administrative Agent receives such a notice, it shall promptly give notice
thereof to each Credit Party. The Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, concerning
an Unmatured Event of Default or Event of Default or any other matter hereunder
as the Administrative Agent deems advisable and in the best interests of the
Secured Parties.

SECTION 11.08. Non-Reliance on Administrative Agent and Other Parties. Each
Credit Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Borrower or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent. Each Credit Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it has deemed appropriate, it has made and will continue to make
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Borrower,
the Sub-Originator, each Originator, the Performance Guarantor or the Servicer
and the Pool Receivables and its own decision to enter into this Agreement and
to take, or omit, action under any Transaction Document. Except for items
expressly required to be delivered under any Transaction Document by the
Administrative Agent to any Credit Party, the Administrative Agent shall not
have any duty or responsibility to provide any Credit Party with any information
concerning the Borrower, any Originator, the Sub-Originator, the Performance
Guarantor or the Servicer that comes into the possession of the Administrative
Agent or any of its directors, officers, agents, employees, attorneys-in-fact or
Affiliates.

SECTION 11.09. Successor Administrative Agent.

(a) The Administrative Agent may, upon at least thirty (30) days’ notice to the
Borrower, the Servicer and each Credit Party, resign as Administrative Agent.
Except as provided below, such resignation shall not become effective until a
successor Administrative Agent is appointed by the LC Bank and the Majority
Lenders as a successor Administrative Agent and has accepted such appointment.
If no successor Administrative Agent shall have been so appointed by the LC Bank
and the Majority Lenders, within thirty (30) days after the departing
Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, appoint a successor
Administrative Agent as successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Majority Lenders within
sixty (60) days after the departing Administrative Agent’s giving of notice of
resignation, the departing Administrative Agent may, on behalf of the Secured
Parties, petition a court of competent jurisdiction to appoint a successor
Administrative Agent.

 

81



--------------------------------------------------------------------------------

(b) Upon such acceptance of its appointment as Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights and duties of the resigning
Administrative Agent, and the resigning Administrative Agent shall be discharged
from its duties and obligations under the Transaction Documents. After any
resigning Administrative Agent’s resignation hereunder, the provisions of this
Article XI and Article XIII shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent.

SECTION 11.10. Structuring Agent. Each of the parties hereto hereby acknowledges
and agrees that the Structuring Agent shall not have any right, power,
obligation, liability, responsibility or duty under this Agreement, other than
the Structuring Agent’s right to receive fees pursuant to Section 2.03. Each
Credit Party acknowledges that it has not relied, and will not rely, on the
Structuring Agent in deciding to enter into this Agreement and to take, or omit
to take, any action under any Transaction Document.

ARTICLE XII

[RESERVED]

ARTICLE XIII

INDEMNIFICATION

SECTION 13.01. Indemnities by the Borrower.

(a) Without limiting any other rights that the Administrative Agent, the Credit
Parties, the Affected Persons and their respective assigns, officers, directors,
agents and employees (each, a “Borrower Indemnified Party”) may have hereunder
or under Applicable Law, the Borrower hereby agrees to indemnify each Borrower
Indemnified Party from and against any and all claims, losses and liabilities
(including Attorney Costs) (all of the foregoing being collectively referred to
as “Borrower Indemnified Amounts”) arising out of or resulting from this
Agreement or any other Transaction Document or the use of proceeds of the Credit
Extensions or the security interest in respect of any Pool Receivable or any
other Collateral; excluding, however, (a) Borrower Indemnified Amounts to the
extent a final non-appealable judgment of a court of competent jurisdiction
holds that such Borrower Indemnified Amounts resulted solely from the gross
negligence or willful misconduct by the Borrower Indemnified Party seeking
indemnification and (b) Taxes other than Taxes that represent losses, claims,
damages, etc., arising from any non-Tax claim. Without limiting or being limited
by the foregoing, the Borrower shall pay on demand (it being understood that if
any portion of such payment obligation is made from Collections, such payment
will be made at the time and in the order of priority set forth in
Section 4.01), to each Borrower Indemnified Party any and all amounts necessary
to indemnify such Borrower Indemnified Party from and against any and all
Borrower Indemnified Amounts relating to or resulting from any of the following
(but excluding Borrower Indemnified Amounts and Taxes described in clauses
(a) and (b) above):

(i) any Pool Receivable which the Borrower or the Servicer includes as an
Eligible Receivable as part of the Net Receivables Pool Balance but which is not
an Eligible Receivable at such time;

 

82



--------------------------------------------------------------------------------

(ii) any representation, warranty or statement made or deemed made by the
Borrower (or any of its respective officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Information Package, any
Interim Report or any other information or report delivered by or on behalf of
the Borrower pursuant hereto which shall have been untrue or incorrect when made
or deemed made;

(iii) the failure by the Borrower to comply with any Applicable Law with respect
to any Pool Receivable or the related Contract; or the failure of any Pool
Receivable or the related Contract to conform to any such Applicable Law;

(iv) the failure to vest in the Administrative Agent a first priority perfected
security interest in all or any portion of the Collateral, in each case free and
clear of any Lien;

(v) the failure to have filed, or any delay in filing, financing statements
(including, as-extracted collateral filings), financing statement amendments,
continuation statements or other similar instruments or documents under the UCC
of any applicable jurisdiction or other Applicable Laws with respect to any Pool
Receivable and the other Collateral and Collections in respect thereof, whether
at the time of any Credit Extension or at any subsequent time;

(vi) [reserved];

(vii) any failure of the Borrower to perform any of its duties or obligations in
accordance with the provisions hereof and of each other Transaction Document
related to Pool Receivables or to timely and fully comply with the Credit and
Collection Policy in regard to each Pool Receivable;

(viii) any products liability, environmental or other claim arising out of or in
connection with any Pool Receivable or other merchandise, goods or services
which are the subject of or related to any Pool Receivable;

(ix) the commingling of Collections of Pool Receivables at any time with other
funds;

(x) any investigation, litigation or proceeding (actual or threatened) related
to this Agreement or any other Transaction Document or the use of proceeds of
any Credit Extensions or in respect of any Pool Receivable or other Collateral
or any related Contract;

(xi) any failure of the Borrower to comply with its covenants, obligations and
agreements contained in this Agreement or any other Transaction Document;

(xii) the failure or delay by the Borrower to provide any Obligor with an
invoice or other evidence of indebtedness;

 

83



--------------------------------------------------------------------------------

(xiii) any setoff with respect to any Pool Receivable;

(xiv) any claim brought by any Person other than a Borrower Indemnified Party
arising from any activity by the Borrower or any Affiliate of the Borrower in
servicing, administering or collecting any Pool Receivable;

(xv) the failure by the Borrower to pay when due any taxes, including, without
limitation, sales, excise or personal property taxes;

(xvi) any failure of a Collection Account Bank to comply with the terms of the
applicable Account Control Agreement or any amounts payable by the
Administrative Agent to a Collection Account Bank under any Account Control
Agreement;

(xvii) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Pool Receivable (including,
without limitation, a defense based on such Pool Receivable or the related
Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from or relating to collection activities with respect to such Pool
Receivable, the sale of goods or the rendering of services related to such Pool
Receivable or the furnishing or failure to furnish any such goods or services or
other similar claim or defense not arising from the financial inability of any
Obligor to pay undisputed indebtedness;

(xviii) any action taken by the Administrative Agent as attorney-in-fact for the
Borrower, any Originator, the Sub-Originator or the Servicer pursuant to this
Agreement or any other Transaction Document;

(xix) the use of proceeds of any Credit Extension or the usage of any Letter of
Credit; or

(xx) any reduction in Capital as a result of the distribution of Collections if
all or a portion of such distributions shall thereafter be rescinded or
otherwise must be returned for any reason.

(b) Notwithstanding anything to the contrary in this Agreement, solely for
purposes of the Borrower’s indemnification obligations in clauses (ii), (iii),
(vii) and (xi) of this Article XIII, any representation, warranty or covenant
qualified by the occurrence or non-occurrence of a material adverse effect or
similar concepts of materiality shall be deemed to be not so qualified.

(c) Any indemnification under this Section shall survive the termination of this
Agreement.

 

84



--------------------------------------------------------------------------------

SECTION 13.02. Indemnification by the Servicer.

(a) The Servicer hereby agrees to indemnify and hold harmless the Borrower, the
Administrative Agent, the Credit Parties, the Affected Persons and their
respective assigns, officers, directors, agents and employees (each, a “Servicer
Indemnified Party”), from and against any loss, liability, expense, damage or
injury suffered or sustained by reason of any acts, omissions or alleged acts or
omissions arising out of activities of the Servicer pursuant to this Agreement
or any other Transaction Document, including any judgment, award, settlement,
Attorney Costs and other costs or expenses incurred in connection with the
defense of any actual or threatened action, proceeding or claim arising out of
the foregoing (all of the foregoing being collectively referred to as, “Servicer
Indemnified Amounts”); excluding (i) Servicer Indemnified Amounts to the extent
a final non-appealable judgment of a court of competent jurisdiction holds that
such Servicer Indemnified Amounts resulted solely from the gross negligence or
willful misconduct by the Servicer Indemnified Party seeking indemnification,
(ii) Taxes other than Taxes that represent losses, claims, damages, etc.,
arising from any non-Tax claim and (iii) Servicer Indemnified Amounts to the
extent the same includes losses in respect of Pool Receivables that are
uncollectible solely on account of the insolvency, bankruptcy, lack of
creditworthiness or other financial inability to pay or financial or credit
condition of the related Obligor. Without limiting or being limited by the
foregoing, the Servicer shall pay on demand, to each Servicer Indemnified Party
any and all amounts necessary to indemnify such Servicer Indemnified Party from
and against any and all Servicer Indemnified Amounts relating to or resulting
from any of the following (but excluding Servicer Indemnified Amounts described
in clauses (i), (ii) and (iii) above):

(i) any representation, warranty or statement made or deemed made by the
Servicer (or any of its respective officers) under or in connection with this
Agreement, any of the other Transaction Documents, any Information Package or
any other information or report delivered by or on behalf of the Servicer
pursuant hereto which shall have been untrue or incorrect when made or deemed
made;

(ii) the failure by the Servicer to comply with any Applicable Law with respect
to any Pool Receivable or the related Contract;

(iii) the failure or delay by the Servicer to provide any Obligor with an
invoice or other evidence of indebtedness;

(iv) the commingling of Collections of Pool Receivables at any time with other
funds;

(v) any amounts payable by the Administrative Agent to a Collection Account Bank
under any Account Control Agreement; or

(vi) any failure of the Servicer to comply with its covenants, obligations and
agreements contained in this Agreement or any other Transaction Document.

(b) Any indemnification under this Section shall survive the termination of this
Agreement.

 

85



--------------------------------------------------------------------------------

ARTICLE XIV

MISCELLANEOUS

SECTION 14.01. Amendments, Etc.

(a) No failure on the part of any Credit Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. No amendment or waiver of
any provision of this Agreement or consent to any departure by any of the
Borrower or any Affiliate thereof shall be effective unless in a writing signed
by the Administrative Agent, the LC Bank and the Majority Lenders (and, in the
case of any amendment, also signed by the Borrower), and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that (A) no amendment,
waiver or consent shall, unless in writing and signed by the Servicer, affect
the rights or duties of the Servicer under this Agreement; (B) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent and each Credit Party:

(i) change (directly or indirectly) the definitions of, Borrowing Base Deficit,
Defaulted Receivable, Delinquent Receivable, Eligible Receivable, Facility
Limit, Final Maturity Date, or Net Receivables Pool Balance contained in this
Agreement or change the calculation of the Borrowing Base;

(ii) reduce the amount of Capital or Interest that is payable on account of any
Loan or with respect to any other Credit Extension or delay any scheduled date
for payment thereof;

(iii) change any Event of Default;

(iv) release all or a material portion of the Collateral from the Administrative
Agent’s security interest created hereunder;

(v) release the Performance Guarantor from any of its obligations under the
Performance Guaranty or terminate the Performance Guaranty;

(vi) change any of the provisions of this Section 14.01 or the definition of
“Majority Lenders”; or

(vii) change the order of priority in which Collections are applied pursuant to
Section 4.01.

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Lender’s Commitment hereunder without the consent of such Lender
and (B) no amendment, waiver or consent shall reduce any Fees payable by the
Borrower to any Credit Party or delay the dates on which any such Fees are
payable, in either case, without the consent of such Credit Party.

 

86



--------------------------------------------------------------------------------

SECTION 14.02. Notices, Etc. All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication) and faxed or delivered, to each party hereto, at its
address set forth under its name on Schedule III hereto or at such other address
as shall be designated by such party in a written notice to the other parties
hereto. Notices and communications by facsimile shall be effective when sent
(and shall be followed by hard copy sent by regular mail), and notices and
communications sent by other means shall be effective when received.

SECTION 14.03. Assignability; Addition of Lenders.

(a) Assignment by Lenders. Each Lender may assign to any Eligible Assignee or to
any other Lender all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
any Loan or interests therein owned by it); provided, however that

(i) except for an assignment by a Lender to either an Affiliate of such Lender
or any other Lender, each such assignment shall require the prior written
consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed; provided, however, that such consent shall not be
required if an Event of Default or an Unmatured Event of Default has occurred
and is continuing);

(ii) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement;

(iii) the amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $5,000,000 and
(y) all of the assigning Lender’s Commitment; and

(iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement.

Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Lender hereunder and (y) the assigning Lender shall, to the extent that rights
and obligations have been assigned by it pursuant to such Assignment and
Acceptance Agreement, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).

(b) Register. The Administrative Agent shall, acting solely for this purpose as
an agent of the Borrower, maintain at its address referred to on Schedule III of
this Agreement (or such other address of the Administrative Agent notified by
the Administrative Agent to the other parties hereto) a copy of each Assignment
and Acceptance Agreement delivered to and

 

87



--------------------------------------------------------------------------------

accepted by it and a register for the recordation of the names and addresses of
the Lenders, the Commitment of each Lender and the aggregate outstanding Capital
(and stated interest) of the Loans of each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Servicer, the
Administrative Agent, and the other Credit Parties shall treat each Person whose
name is recorded in the Register as a Lender under this Agreement for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower, the Servicer, the LC Bank, or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(c) Procedure. Upon its receipt of an Assignment and Acceptance Agreement
executed and delivered by an assigning Lender and an Eligible Assignee or
assignee Lender, the Administrative Agent shall, if such Assignment and
Acceptance Agreement has been duly completed, (i) accept such Assignment and
Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower and the Servicer.

(d) Participations. Each Lender may sell participations to one or more Eligible
Assignees (each, a “Participant”) in or to all or a portion of its rights and/or
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the interests in the Loans owned by it); provided,
however, that

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment to the Borrower hereunder) shall remain unchanged,
and

(ii) such Lender shall remain solely responsible to the other parties to this
Agreement for the performance of such obligations.

The Administrative Agent, the LC Bank, the Lenders, the Borrower and the
Servicer shall have the right to continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 5.01 and 5.03 (subject to the requirements and limitations
therein, including the requirements under Section 5.03(f) (it being understood
that the documentation required under Section 5.03(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant shall not be entitled to receive any greater
payment under Section 5.01 or 5.03, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

(e) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information

 

88



--------------------------------------------------------------------------------

relating to a Participant’s interest in any Commitments, Loans, Letters of
Credit or its other obligations under any this Agreement) to any Person except
to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(f) Assignments by Administrative Agent. This Agreement and the rights and
obligations of the Administrative Agent herein shall be assignable by the
Administrative Agent and its successors and assigns; provided that in the case
of an assignment to a Person that is not an Affiliate of the Administrative
Agent nor a Lender hereunder, so long as no Event of Default or Unmatured Event
of Default has occurred and is continuing, such assignment shall require the
Borrower’s consent (not to be unreasonably withheld, conditioned or delayed).

(g) Assignments by the Borrower or the Servicer. Neither the Borrower nor,
except as provided in Section 9.01, the Servicer may assign any of its
respective rights or obligations hereunder or any interest herein without the
prior written consent of the Administrative Agent, the LC Bank and each Lender
(such consent to be provided or withheld in the sole discretion of such Person).

(h) Addition of New Lenders. Subject to Section 2.02(c), the Borrower may, with
the prior written consent of the Administrative Agent and the LC Bank, add
additional Persons as Lenders. Each new Lender shall become a party hereto, by
executing and delivering to the Administrative Agent, the LC Bank and the
Borrower, an assumption agreement (each, an “Assumption Agreement”) in the form
of Exhibit C hereto.

(i) Pledge to a Federal Reserve Bank. Notwithstanding anything to the contrary
set forth herein, (i) any Lender or any of its Affiliates may at any time pledge
or grant a security interest in all or any portion of its interest in, to and
under this Agreement (including, without limitation, rights to payment of
Capital and Interest) and any other Transaction Document to secure its
obligations to a Federal Reserve Bank, without notice to or the consent of the
Borrower, the Servicer, any Affiliate thereof or any Credit Party; provided,
however, that that no such pledge shall relieve such assignor of its obligations
under this Agreement.

(j) Pledge to a Security Trustee. Notwithstanding anything to the contrary set
forth herein, (i) any Lender or any of its Affiliates may at any time pledge or
grant a security interest in all or any portion of its interest in, to and under
this Agreement (including, without limitation, rights to payment of Capital and
Interest) and any other Transaction Document to a security trustee in connection
with the funding by such Person of Loans, without notice to or the consent of
the Borrower, the Servicer, any Affiliate thereof or any Credit Party; provided,
however, that that no such pledge shall relieve such assignor of its obligations
under this Agreement.

 

89



--------------------------------------------------------------------------------

SECTION 14.04. Costs and Expenses. In addition to the rights of indemnification
granted under Section 13.01 hereof, the Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Transaction Documents (together with all amendments, restatements,
supplements, consents and waivers, if any, from time to time hereto and
thereto), including, without limitation, (i) the reasonable Attorney Costs for
the Administrative Agent and the other Credit Parties and any of their
respective Affiliates with respect thereto and with respect to advising the
Administrative Agent and the other Credit Parties and their respective
Affiliates as to their rights and remedies under this Agreement and the other
Transaction Documents, (ii) reasonable out-of-pocket fees and expenses
(including reasonable Attorney Costs) for the Administrative Agent and the other
Credit Parties and any of their respective Affiliates and agents incurred in
connection with the administration and maintenance of this Agreement or the
protection and enforcement of their rights and remedies under this Agreement or
any other Transaction Document and (iii) all reasonable out-of-pocket expenses
of any regular employees and agents of the Administrative Agent and the other
Credit Parties engaged periodically to perform audits of the Borrower’s books,
records and business properties.

SECTION 14.05. No Proceedings; Limitation on Payments. Each of the Servicer,
each Lender and each assignee of a Loan or any interest therein, hereby
covenants and agrees that it will not institute against, or join any other
Person in instituting against, the Borrower any Insolvency Proceeding until one
year and one day after the Final Payout Date; provided, that the Administrative
Agent may take any such action in its sole discretion following the occurrence
of an Event of Default.

SECTION 14.06. Confidentiality.

(a) [Reserved].

(b) Each of the Administrative Agent and each other Credit Party, severally and
with respect to itself only, agrees to hold in confidence, and not disclose to
any Person, any confidential and proprietary information concerning the
Borrower, the Servicer and their respective Affiliates and their businesses or
the terms of this Agreement (including any fees payable in connection with this
Agreement or the other Transaction Documents), except as the Borrower or the
Servicer may have consented to in writing prior to any proposed disclosure;
provided, however, that it may disclose such information (i) to its Advisors and
Representatives, (ii) to its assignees and Participants and potential assignees
and Participants and their respective counsel if they agree in writing to hold
it confidential in accordance with the terms of this Agreement, (iii) to the
extent such information has become available to the public other than as a
result of a disclosure by or through it or its Representatives or Advisors,
(iv) at the request of a bank examiner or other regulatory authority or in
connection with an examination of any of the Administrative Agent, or any Lender
or their respective Affiliates or (v) to the extent it should be (A) required by
Applicable Law, or in connection with any legal or regulatory proceeding or
(B) requested by any Governmental Authority to disclose such information;
provided, that, in the case of clause (v) above, the Administrative Agent and
each Lender will use reasonable efforts to maintain confidentiality and will
(unless otherwise prohibited by Applicable Law) notify the Borrower and the
Servicer of its making any such disclosure as promptly as reasonably practicable
thereafter. Each of the Administrative Agent and each Lender, severally and with
respect to itself only, agrees to be responsible for any breach of this Section
by its Representatives and Advisors and agrees that its Representatives and
Advisors will be advised by it of the confidential nature of such information
and shall agree to comply with this Section.

 

90



--------------------------------------------------------------------------------

(c) As used in this Section, (i) “Advisors” means, with respect to any Person,
such Person’s accountants, attorneys and other confidential advisors and (ii)
“Representatives” means, with respect to any Person, such Person’s Affiliates,
Subsidiaries, directors, managers, officers, employees, members, investors,
financing sources, insurers, professional advisors, representatives and agents;
provided that such Persons shall not be deemed to Representatives of a Person
unless (and solely to the extent that) confidential information is furnished to
such Person.

SECTION 14.07. GOVERNING LAW. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY LENDER IN THE COLLATERAL IS GOVERNED BY THE LAWS OF
A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

SECTION 14.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.

SECTION 14.09. Integration; Binding Effect; Survival of Termination. This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Payout Date; provided, however, that
the provisions of Sections 3.08, 3.09, 3.10, 5.01, 5.03, 11.04, 11.06, 13.01,
13.02, 14.04, 14.05, 14.06, 14.09, 14.11 and 14.13 shall survive any termination
of this Agreement.

SECTION 14.10. CONSENT TO JURISDICTION. (a) THE BORROWER AND THE SERVICER HEREBY
IRREVOCABLY SUBMIT, FOR THEMSELVES AND THEIR PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER

 

91



--------------------------------------------------------------------------------

TRANSACTION DOCUMENT, OR FOR RECOGNITION OF ENFORCEMENT OF ANY JUDGMENT, AND
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. NOTHING IN THIS SECTION 14.10 OR ANY OTHER TRANSACTION DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT AGAINST THE BORROWER OR THE SERVICER OR ANY OF
THEIR RESPECTIVE PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH OF THE
BORROWER AND THE SERVICER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 14.10. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT AND AGREES NOT TO ASSERT ANY SUCH DEFENSE. THE PARTIES HERETO AGREE THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

(b) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 14.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

SECTION 14.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

SECTION 14.12. Ratable Payments. If any Credit Party, whether by setoff or
otherwise, has payment made to it with respect to any Borrower Obligations in a
greater proportion than that received by any other Credit Party entitled to
receive a ratable share of such Borrower Obligations, such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Borrower Obligations held by the other Credit Parties so that
after such purchase each Credit Party will hold its ratable proportion of such
Borrower Obligations; provided that if all or any portion of such excess amount
is thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest.

 

92



--------------------------------------------------------------------------------

SECTION 14.13. Limitation of Liability.

(a) No claim may be made by the Borrower or any Affiliate thereof or any other
Person against any Credit Party or their respective Affiliates, members,
directors, officers, employees, incorporators, attorneys or agents for any
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) relating to this Agreement or any other Transaction Document.

(b) The obligations of the Administrative Agent and each of the other Credit
Parties under this Agreement and each of the Transaction Documents are solely
the corporate obligations of such Person. No recourse shall be had for any
obligation or claim arising out of or based upon this Agreement or any other
Transaction Document against any member, director, officer, employee or
incorporator of any such Person.

SECTION 14.14. Intent of the Parties. The parties hereto have entered into this
Agreement with the intention that the Loans and the obligations of the Borrower
hereunder will be treated under United States federal, and applicable state,
local and foreign tax law as debt (the “Intended Tax Treatment”). The Borrower,
the Servicer, the Administrative Agent and the other Credit Parties agree to
file no tax return, or take any action, inconsistent with the Intended Tax
Treatment unless required by law. Each assignee and each Participant acquiring
an interest in a Credit Extension, by its acceptance of such assignment or
participation, agrees to comply with the immediately preceding sentence.

SECTION 14.15. USA Patriot Act. Each of the Administrative Agent and each of the
other Credit Parties hereby notifies the Borrower and the Servicer that pursuant
to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “PATRIOT Act”), the Administrative Agent and the
other Credit Parties may be required to obtain, verify and record information
that identifies the Borrower, the Originators, the Sub-Originator, the Servicer
and the Performance Guarantor, which information includes the name, address, tax
identification number and other information regarding the Borrower, the
Originators, the Sub-Originator, the Servicer and the Performance Guarantor that
will allow the Administrative Agent and the other Credit Parties to identify the
Borrower, the Originators, the Sub-Originator, the Servicer and the Performance
Guarantor in accordance with the PATRIOT Act. This notice is given in accordance
with the requirements of the PATRIOT Act. Each of the Borrower and the Servicer
agrees to provide the Administrative Agent and each other Credit Parties, from
time to time, with all documentation and other information required by bank
regulatory authorities under “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act.

SECTION 14.16. Right of Setoff.

(a) Each Credit Party is hereby authorized (in addition to any other rights it
may have), at any time during the continuance of an Event of Default, to setoff,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness owing
to such Credit Party (including by any branches or Affiliates of such Credit
Party), or held by such Credit Party for the account of, the Borrower against
amounts owing by the Borrower hereunder; provided that such Credit Party shall
notify the Borrower promptly following such setoff.

 

93



--------------------------------------------------------------------------------

(b) Each Credit Party is hereby authorized (in addition to any other rights it
may have), at any time during the continuance of an Event of Default, to setoff,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness owing
to such Credit Party (including by any branches or Affiliates of such Credit
Party), or held by such Credit Party for the account of, the Servicer against
amounts owing by the Servicer hereunder; provided that such Credit Party shall
notify the Servicer promptly following such setoff.

SECTION 14.17. Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 14.18. Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

SECTION 14.19. Captions and Cross References. The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement. Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section Schedule or Exhibit to this
Agreement, as the case may be, and references in any Section, subsection, or
clause to any subsection, clause or subclause are to such subsection, clause or
subclause of such Section, subsection or clause.

[Signature Pages Follow]

 

94



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

  CONSOL FUNDING LLC  

By: /s/ Steven T. Aspinall

  Name: Steven T. Aspinall   Title: Vice President

Receivables Financing Agreement

 

S-1



--------------------------------------------------------------------------------

  CONSOL PENNSYLVANIA COAL COMPANY LLC, as the Servicer  

By: /s/ James A. Brock

  Name: James A. Brock   Title: President

Receivables Financing Agreement

 

S-2



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  

/s/ Michael Brown

Name: Michael Brown Title: Senior Vice President PNC BANK, NATIONAL ASSOCIATION,
as LC Bank By:  

/s/ Michael Brown

Name: Michael Brown Title: Senior Vice President PNC BANK, NATIONAL ASSOCIATION,
as a Lender By:  

/s/ Michael Brown

Name: Michael Brown Title: Senior Vice President

Receivables Financing Agreement

 

S-3



--------------------------------------------------------------------------------

EXHIBIT A

Form of [Loan Request] [LC Request]

[Letterhead of Borrower]

[Date]

[Administrative Agent]

Re: [Loan Request] [LC Request]

Ladies and Gentlemen:

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of November 30, 2017 among CONSOL Funding LLC (the “Borrower”), Consol
Pennsylvania Coal Company LLC, as Servicer (the “Servicer”), the Lenders party
thereto and PNC Bank, National Association, as Administrative Agent (in such
capacity, the “Administrative Agent”) and as the LC Bank (as amended,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used in this [Loan Request] [LC Request] and not otherwise
defined herein shall have the meanings assigned thereto in the Agreement.

[This letter constitutes a Loan Request pursuant to Section 2.02(a) of the
Agreement. The Borrower hereby request a Loan in the amount of [$            ]
to be made on [            , 20    ] (of which $[    ] will be funded by PNC and
$[    ] will be funded by [    ]. The proceeds of such Loan should be deposited
to [Account number], at [Name, Address and ABA Number of Bank]. After giving
effect to such Loan, the Aggregate Capital will be [$            ].]

[This letter constitutes an LC Request pursuant to Section 3.02(a) of the
Agreement. The Borrower hereby request that the LC Bank issue a Letter of Credit
with a face amount of [$            ] on [            , 20    ]. After giving
effect to such issuance, the LC Participation Amount will be [$            ].

The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such Credit Extension, as follows:

(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 of the Agreement are true and correct in all
material respects on and as of the date of such Credit Extension as though made
on and as of such date unless such representations and warranties by their terms
refer to an earlier date, in which case they shall be true and correct in all
material respects on and as of such earlier date;

(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such Credit Extension;

 

Exhibit A-1



--------------------------------------------------------------------------------

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such Credit Extension;

(iv) the Aggregate Capital will not exceed the Facility Limit;

(v) the Termination Date has not occurred; and

(vi) the Aggregate Capital plus the LC Participation Amount exceeds the Minimum
Usage Threshold.

 

Exhibit A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

Very truly yours, CONSOL FUNDING LLC

By:  

 

Name:   Title:  

 

Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B

Form of Reduction Notice

[LETTERHEAD OF BORROWER]

[Date]

[Administrative Agent]

 

  Re: Reduction Notice

Ladies and Gentlemen:

Reference is hereby made to that certain Receivables Financing Agreement, dated
as of November 30, 2017 among CONSOL Funding LLC, as borrower (the “Borrower”),
CONSOL Pennsylvania Coal Company LLC, as Servicer (the “Servicer”), the Lenders
party thereto, and PNC Bank, National Association, as Administrative Agent (in
such capacity, the “Administrative Agent”) (as amended, supplemented or
otherwise modified from time to time, the “Agreement”). Capitalized terms used
in this Reduction Notice and not otherwise defined herein shall have the
meanings assigned thereto in the Agreement.

This letter constitutes a Reduction Notice pursuant to Section 2.02(d) of the
Agreement. The Borrower hereby notifies the Administrative Agent and the Lenders
that it shall prepay the outstanding Capital of the Lenders in the amount of
[$            ] to be made on [            , 201    ]. After giving effect to
such prepayment, the Aggregate Capital will be [$            ].

The Borrower hereby represents and warrants as of the date hereof, and after
giving effect to such reduction, as follows:

(i) the representations and warranties of the Borrower and the Servicer
contained in Sections 7.01 and 7.02 of the Agreement are true and correct in all
material respects on and as of the date of such prepayment as though made on and
as of such date unless such representations and warranties by their terms refer
to an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, and no Event of Default or Unmatured Event of Default would result
from such prepayment;

(iii) no Borrowing Base Deficit exists or would exist after giving effect to
such prepayment;

(iv) the Termination Date has not occurred; and

(v) the Aggregate Capital plus the LC Participation Amount exceeds the Minimum
Usage Threshold.

 

Exhibit B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written.

 

Very truly yours, CONSOL FUNDING LLC By:  

 

Name:   Title:  

 

Exhibit B-3



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Assignment and Acceptance Agreement]

Dated as of                     , 20    

Section 1.

 

  Commitment assigned:    $[_____]   Assignor’s remaining Commitment:   
$[_____]   Capital allocable to Commitment assigned:    $[_____]   Assignor’s
remaining Capital:    $[_____]   Interest (if any) allocable to Capital
assigned:    $[_____]   Interest (if any) allocable to Assignor’s remaining
Capital:    $[_____]

Section 2.

Effective Date of this Assignment and Acceptance Agreement:
[                    ]

Upon execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 14.03(a) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Lender under that certain Receivables Financing
Agreement, dated as of November 30, 2017 among CONSOL Funding LLC, CONSOL
Pennsylvania Coal Company LLC, as Servicer, the Lenders party thereto and PNC
Bank, National Association, as Administrative Agent and as the LC Bank (as
amended, supplemented or otherwise modified from time to time, the “Agreement”).

(Signature Pages Follow)

 

Exhibit C-1



--------------------------------------------------------------------------------

ASSIGNOR:       [                      ]      
By:                                                                    Name:   
   Title ASSIGNEE:       [                      ]      
By:                                                                    Name:   
   Title:       [Address]

 

Accepted as of date first above written: PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent

By:  

 

Name:   Title:   CONSOL FUNDING LLC, as Borrower

By:  

 

Name:   Title:  

 

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D

[Form of Assumption Agreement]

THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [                    ,
            ], is among CONSOL Funding LLC (the “Borrower”) and [            ],
as lender (the “Lender”).

BACKGROUND

The Borrower and various others are parties to a certain Receivables Financing
Agreement, dated as of November 30, 2017 (as amended through the date hereof and
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Receivables Financing Agreement”). Capitalized
terms used and not otherwise defined herein have the respective meaning assigned
to such terms in the Receivables Financing Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. This letter constitutes an Assumption Agreement pursuant to
Section 14.03(h) of the Receivables Financing Agreement. The Borrower desires
the Lender to [become a party to] [increase its existing Commitment] under the
Receivables Financing Agreement, and upon the terms and subject to the
conditions set forth in the Receivables Financing Agreement, the
[[                    ] Lenders agree[s] to [become Lenders thereunder]
[increase its Commitment to the amount set forth as its “Commitment” under the
signature of such [            ]Lender hereto].

The Borrower hereby represents and warrants to the [                    ]
Lenders and the [                    ] Administrative Agent as of the date
hereof, as follows:

(i) the representations and warranties of the Borrower contained in Section 7.01
of the Receivables Financing Agreement are true and correct on and as of such
date as though made on and as of such date;

(ii) no Event of Default or Unmatured Event of Default has occurred and is
continuing, or would result from the assumption contemplated hereby; and

(iii) the Termination Date shall not have occurred.

SECTION 2. Upon execution and delivery of this Agreement by the Borrower and
[                    ], satisfaction of the other conditions with respect to the
addition of the Lender specified in Section 14.03(h) of the Receivables
Financing Agreement (including the written consent of the Administrative Agent
and the Majority Lenders) and receipt by the Administrative Agent of
counterparts of this Agreement (whether by facsimile or otherwise) executed by
each of the parties hereto, [the [            ] Lenders shall become a party to,
and have the rights and obligations of Lenders under, the Receivables Financing
Agreement and the “Commitment” as shall be as set forth under the signature of
each such Lender hereto] [the [            ]Lender shall increase its Commitment
to the amount set forth as the “Commitment” under the signature of the
[            ]Lender hereto].

 

Exhibit D-1



--------------------------------------------------------------------------------

SECTION 3. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF). This Agreement may not be amended or
supplemented except pursuant to a writing signed be each of the parties hereto
and may not be waived except pursuant to a writing signed by the party to be
charged. This Agreement may be executed in counterparts, and by the different
parties on different counterparts, each of which shall constitute an original,
but all together shall constitute one and the same agreement.

(Signature Pages Follow)

 

Exhibit D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

[                     ], as a Lender

 

By:  

 

Name Printed:  

 

Title:  

 

[Address]   [Commitment]  

 

Exhibit D-3



--------------------------------------------------------------------------------

CONSOL FUNDING LLC

as Borrower

 

By:  

 

Name Printed:  

 

Title:  

 

 

Exhibit D-4



--------------------------------------------------------------------------------

EXHIBIT E

[Form of Letter of Credit Application]

(Attached)

 

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT F

Credit and Collection Policy

(Attached)

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT G

Form of Information Package

(Attached)

 

Exhibit G-1



--------------------------------------------------------------------------------

EXHIBIT H

Form of Compliance Certificate

To: PNC Bank, National Association, as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Receivables
Financing Agreement, dated as of November 30, 2017 among CONSOL Funding LLC (the
“Borrower”), CONSOL Pennsylvania Coal Company, LLC, as Servicer (the
“Servicer”), the Lenders party thereto and PNC Bank, National Association, as
Administrative Agent (in such capacity, the “Administrative Agent”) and as the
LC Bank (as amended, supplemented or otherwise modified from time to time, the
“Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to them in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                                      of the Servicer.

2. I have reviewed the terms of the Agreement and each of the other Transaction
Documents and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and condition of the Borrower during the
accounting period covered by the attached financial statements.

3. The examinations described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Event of Default or an Unmatured Event of Default, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate[, except
as set forth in paragraph 5 below].

4. Schedule I attached hereto sets forth financial statements of the Parent and
its Subsidiaries for the period referenced on such Schedule I.

[5. Described below are the exceptions, if any, to paragraph 3 above by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:]

 

Exhibit H-1



--------------------------------------------------------------------------------

The foregoing certifications are made and delivered this ______ day of
___________________, 20___.

 

[                    ]

By:  

 

Name:  

 

Title:  

 

 

Exhibit H-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

A. Schedule of Compliance as of                             , 20     with
Section 8.02(a) of the Agreement. Unless otherwise defined herein, the terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.

This schedule relates to the month ended:                                .

B. The following financial statements of the Parent and its Subsidiaries for the
period ending on                             , 20    , are attached hereto:

 

Exhibit H-3



--------------------------------------------------------------------------------

EXHIBIT I

Closing Memorandum

(Attached)

 

Exhibit I-1



--------------------------------------------------------------------------------

EXHIBIT J

Form of Interim Report

 

Exhibit J-1



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Lender    Commitment PNC Bank, National Association    $100,000,000

 

Schedule I-1



--------------------------------------------------------------------------------

SCHEDULE II

Lock-Boxes, Collection Accounts and Collection Account Banks

 

Name of

Financial Institution

   Account #    Type of Account/Uses PNC Bank, National Association    643391   
Deposit

 

Schedule II-1



--------------------------------------------------------------------------------

SCHEDULE III

Notice Addresses

 

(A) in the case of the Borrower, at the following address:

1000 CONSOL Energy Drive, Canonsburg PA 15317, attention: Treasurer with a copy
to:

CONSOL Energy Inc., 1000 CONSOL Energy Drive, Canonsburg PA 15317, attention:
Treasurer

(B) in the case of the Servicer, at the following address:

1000 CONSOL Energy Drive, Canonsburg PA 15317, attention: Treasurer

(C) in the case of the Administrative Agent, at the following address:

PNC Bank, National Association

Tower at PNC Plaza

300 Fifth Avenue

Pittsburgh, PA 15222

Telephone: (412) 768-2001

Facsimile: (412) 762-9184

Attention: Brian Stanley

(D) in the case of the LC Bank, at the following address:

PNC Bank, National Association

Tower at PNC Plaza

300 Fifth Avenue

Pittsburgh, PA 15222

Telephone: (412) 768-2001

Facsimile: (412) 762-9184

Attention: Brian Stanley

(E) in the case of any other Person, at the address for such Person specified in
the other Transaction Documents; in each case, or at such other address as shall
be designated by such Person in a written notice to the other parties to this
Agreement.

 

Schedule III-1